       Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 1 of 95




KIM J. TROUT, ISB #2468
TROUT LAW, PLLC
3778 N. Plantation River Dr., Ste. 101
Boise, ID 83703
Telephone (208) 577-5755
Facsimile (208) 577-5756
ktrout@trout-law.com
Attorney for the Plaintiff.

                      IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO

 GEMINI TECHNOLOGIES,                          Case No. 1:18-CV-00035-CWD
 INCORPORATED, an Idaho
 corporation,                                  FIRST AMENDED
                                               COMPLAINT AND
         Plaintiff,                            DEMAND FOR JURY TRIAL
 vs.

 SMITH & WESSON CORP., a Delaware
 corporation, and AMERICAN
 OUTDOOR BRANDS
 CORPORATION, Nevada
 corporation,

         Defendants.


 SMITH & WESSON CORP., a Delaware
 corporation,

         Counterclaimant,

 vs.

 GEMINI TECHNOLOGIES,
 INCORPORATED, an Idaho
 Corporation; RONALD J. MARTINEZ,
 an individual; and PHILIP H. DATER, an
 individual,

         Counterdefendants.



                              First Amended Complaint and Demand for Jury Trial | Page 1
     Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 2 of 95




                                      INTRODUCTION

1.       This case involves Smith & Wesson’s breach of an asset purchase agreement. See at-

tached Asset Purchase Agreement (“Agreement”), Exhibit A.

                           PARTIES, VENUE, JURISDICTION

2.       Plaintiff Gemini Technologies, Incorporated (“Gemtech”) is an Idaho corporation,

with its principal mailing address at PO Box 140618, Boise, ID 83714. Gemtech’s registered

agent is Philip H. Dater, 15005 N. McFarland Creek Rd., Boise, ID 83714.

3.       Defendant Smith & Wesson Corp. (“Smith & Wesson”) is a Delaware corporation,

with its principal place of business at 2100 Roosevelt Ave., Springfield, MA 01104. Smith &

Wesson’s registered agent is Registered Agent Solutions, Inc., 9 E. Loockerman St., Ste 311,

Kent, DE 19901.

4.       Defendant American Outdoor Brands Corporation, formerly known as Smith & Wes-

son Holding Corporation, is a Nevada corporation with its principal place of business at 2100

Roosevelt Ave., Springfield, MA 01104.

5.       Both Smith & Wesson Corp. and American Outdoor Brands Corporation are collec-

tively referred to as “Smith & Wesson” throughout this complaint, as the acts and omissions

of American Outdoor Brand Corporation were done on behalf of Smith & Wesson, and vice

versa.

6.       This Court has jurisdiction under 28 U.S.C. § 1332. The amount in controversy ex-

ceeds $75,000.00, and the parties or entities herein are citizens of different states.

7.       Venue is proper in the Idaho Federal District Court under 28 U.S.C. § 1391 as the

primary judicial district in which the asset purchase occurred.



                                First Amended Complaint and Demand for Jury Trial | Page 2
       Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 3 of 95




                                 STATEMENT OF FACTS

                                    History of Gemtech:

8.       Gemtech is an industry leader in the design and manufacture of gun silencers, with

sales in both domestic and foreign gun markets. Gemtech’s silencers are currently used in all

branches of the U.S. Military and in many branches of U.S. Special Operations Forces.

Gemtech is in armed-services use around the world. Gemtech brand services many Soldiers,

Sailors, Airmen, and Marines of the United States military, Intelligence Community, Federal

Law Enforcement, state and local peace officers, wildlife and agricultural agencies, and friendly

foreign military and police, along with service to tens of thousands of civilian shooters.

9.       Gemtech’s modest beginnings started in the late 1960s with a physician named Phil

Dater. Dr. Dater had a passion for machine guns, and he soon became interested in silenc-

ers.

10.      In 1976, Dater obtained his own manufacturers license and a lathe, and he started his

own automatic weapons company. As business increased, Dater and his small crew moved

from Albuquerque to northern New Mexico, and later to Boise, Idaho.

11.      In 1993, Dater started Gemini Technologies (Gemtech).

12.      At the end of 2014, Gemtech was near bankruptcy and the shareholders were in dis-

pute about how to save the company. Ron Martinez, and former Bank of America Senior

Executive, negotiated the purchase of the majority shares in Gemtech and pledged his personal

assets, including his home, to infuse capital into Gemtech in order to keep the company op-

erations going.

13.      From the beginning of 2016 to August 8, 2017, Martinez completely reversed the



                               First Amended Complaint and Demand for Jury Trial | Page 3
      Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 4 of 95




economic fortunes of Gemtech through his leadership, management, strategic growth, and

sales abilities.

14.      Martinez recruited and hired former U.S. Military experts to fill key positions in the

Company. For instance, Martinez hired Jason Pace, a former U.S. Navy Seal and a graduate of

the Naval Academy, to be in charge of the company’s international sales.

15.      From January 2016 to July 31, 2017, Gemtech’s sales increased as a direct result of

Martinez’s efforts and the efforts of those under his direct supervision and management. The

gross sales during this time period were in excess of $15,000,000.

                      Smith & Wesson Purchases Gemtech’s Assets:

16.      In early 2017, Smith & Wesson approached Martinez about purchasing Gemtech, and

on March 9, 2017, Smith & Wesson provided a term sheet and exclusivity agreement to

Gemtech for the purchase of Gemtech’s products.

17.      After months of review of Gemtech’s financials, operations, and sales by Smith &

Wesson, Smith & Wesson offered to purchase all Gemtech’s company assets.

18.      Gemtech accepted this offer, and on June 29, 2017, the parties signed the Asset Pur-

chase Agreement attached to this complaint as Exhibit A (“APA”).

19.      On August 7, 2017, the parties closed the asset purchase sale.

                              Purchase Payments to Gemtech:

20.      As consideration for its purchase, Smith & Wesson promised to make two different

kinds of payments to Gemtech: (1) a cash payment; and (2) an earn-out payment.

21.      First, Smith & Wesson promised to make a cash payment to Gemtech of ten million

one hundred sixty thousand dollars ($10,160,000.00) for Gemtech’s assets, plus or minus an



                               First Amended Complaint and Demand for Jury Trial | Page 4
      Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 5 of 95




adjustment for the company’s working capital as of the closing date. (APA Section 1.2).

22.     Smith & Wesson paid Gemtech $5,735,284.25 of this amount on the sale closing date.

23.     Smith & Wesson put the balance of this amount, minus a $250,000.00 hold-back

amount which Smith & Wesson retained to cover the outstanding Gemtech receivables to be

distributed to Gemtech according to the terms of the purchase agreement. (APA Sections

1.2(b) and (c)).

24.     Second, Smith & Wesson promised to pay Gemtech an earn-out payment based upon

Smith & Wesson’s 36-month post-purchase business sales (the “earn-out period sales”), with

the term “business” including the design, manufacturing, and sale of silencers and suppressors,

silencer and suppressor accessories, and any company-branded ammunition. (APA Sections

1.6, 10.4).

25.     This earn-out was calculated at fifteen cents ($0.15) for each dollar of total sales above

thirty-six million dollars ($36,000,000.00) during the earn-out period. For instance, if the com-

pany grossed eighty million dollars ($80,000,000.00) in earn-out period sales, it would have to

pay Gemtech six million six hundred thousand dollars ($6,600,000.00).

26.     Gemtech’s potential earn-out was capped at seventeen million one hundred thousand

dollars ($17,100,000.00). (APA Section 1.6(b)).

                                Conditions on the Earn-Out:

27.     The parties agreed that there would be certain conditions placed on the earn-out.

28.     One condition was that Smith & Wesson would retain sole discretion regarding busi-

ness operations during the earn-out period.

29.     Another equally important condition was that Smith & Wesson would not to take any



                               First Amended Complaint and Demand for Jury Trial | Page 5
      Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 6 of 95




direct or indirect actions, in bad faith, which would have the purpose of avoiding or reducing

Gemtech’s earn-out payments. Smith & Wesson agreed to consult with Ron Martinez before

taking any action it knew would negatively impact the earn-out payments. (APA Section

1.6(c)).

30.        Gemtech relied on these conditions as part of its decision to enter the asset purchase

agreement, i.e. that it would allow Smith & Wesson to have control of the business operations

in exchange for Smith & Wesson’s promises to act in good faith and its promises to consult

Martinez in decisions which would affect the earn-out payment.

31.        Gemtech saw these conditions as a protection, particularly the ongoing requirement

to consult with Martinez, because of what had happened to Advanced Armament Corp., LLC,

and its owner Kevin Brittingham, in a similar asset purchase case by Remington. (See Random

Ventures, Inc. v. Advanced Armament Corp., LLC, 2014 U.S. Dist. LEXIS 3984; 2014 WL

113745).

                         Smith & Wesson Hires Gemtech Employees:

32.        In addition to purchasing Gemtech’s assets, Smith & Wesson hired Martinez as a new

company executive. Smith & Wesson also hired Gemtech’s former director of international

sales, Jason Pace, as a new company sales employee. Jason Pace was considered a key asset

and his employment agreement/non-compete was changed at his request by Smith & Wesson.

33.        Smith & Wesson assured Martinez that he was “the secret sauce” and that the com-

pany would keep him employed as a long-term member of its team. This assurance was con-

sistent with Smith & Wesson’s promise to consult with Martinez on matters impacting the

earn-out payment.



                                 First Amended Complaint and Demand for Jury Trial | Page 6
       Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 7 of 95




34.      Martinez and Pace accepted employment and immediately began their new jobs.

35.      Martinez was given the title “General Manager, Gemtech” and was in charge of the

business activities related to the earn-out period sales and reported directly to the President of

Smith & Wesson, Matt Buckingham.

                       False Representations and Material Omissions

 36.     Smith & Wesson made the following misrepresentations and/or material omissions in

connection with the APA, thereby inducing Gemtech to enter the APA:

      a. On or about June 29, 2017, Smith & Wesson made false and misleading statements to

         Gemtech regarding the earn our payment. Smith & Wesson told Gemtech in the APA

         that it would not take any action, directly or indirectly, in bad faith that would have

         the specific purpose of avoiding or reducing the earn out payment. Smith & Wesson

         also promised Gemtech that it would consult with Ronald J. Martinez in advance of

         any decision relating to the operation of its business if it had knowledge that such

         decision would negatively impact the earn out payment. However, Smith & Wesson

         took several actions, in bad faith (detailed below), which negatively impacted the earn

         out payment. These representations were material to Gemtech entering the APA, and

         Gemtech would never have entered the APA had it known about Smith’s & Wesson’s

         intentions to act in bad faith.

      b. On or about June 29, 2017 upon the execution of the APA, or on or about August 3,

         2017 upon the closing, Smith & Wesson made false and misleading representations to

         Gemtech regarding Smith & Wesson’s international sales intentions. Smith & Wesson

         told Martinez in his employment agreement that the future “territory” for the sale of



                                 First Amended Complaint and Demand for Jury Trial | Page 7
 Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 8 of 95




   Gemtech products would include “any other country in the world where [Smith &

   Wesson] conducted business,” and that “during the term of [Martinez’s] employ-

   ment…[it was Smith & Wesson’s] and [Martinez’s] intent to expand the Company’s

   international operations.” However, soon after entering the APA, Smith & Wesson

   canceled all Gemtech’s pending international sales opportunities and terminated Mar-

   tinez’s employment without cause. These representations were material to Gemtech

   entering the APA, and Gemtech would never have entered the APA had it known

   about Smith’s & Wesson’s intentions to cancel and/or forego its international sales

   and terminate Martinez’s employment.

c. On or about the time of the APA, Smith & Wesson made false and misleading repre-

   sentations in its March 2017 Investor Presentation on its website, saying that it in-

   tended to keep Gemtech’s “talent, brand, sales & marketing, development, operations,

   and management” in place after the close of the APA sale. However, Smith & Wesson

   promptly terminated Martinez’s employment, the employment of Gemtech’s interna-

   tional sales team member, and over time terminated nearly all Gemtech’s former em-

   ployees, and other members of the executive team without cause. These representa-

   tions were material to Gemtech entering the APA, and Gemtech would never have

   entered the APA had it known about Smith’s & Wesson’s intentions to fire the major-

   ity of the Gemtech team.

d. Prior to the signing of the APA and after the signing, Smith & Wesson failed to tell

   Gemtech that it had been subject to a Securities and Exchange Commission proceed-

   ing and had been charged with international sales bribery. Smith & Wesson also failed



                         First Amended Complaint and Demand for Jury Trial | Page 8
 Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 9 of 95




   to tell Gemtech that a business and ethics committee was required to approve future

   Smith & Wesson international sales orders. This information would have been material

   to Gemtech’s decision to enter the APA, and Gemtech would never have entered the

   APA had it known about Smith’s & Wesson’s international bribery charges and limi-

   tations in conducting future international sales.

e. Prior to the signing of the APA and after the signing, Smith & Wesson failed to tell

   Gemtech that it was going to terminate nearly all of Gemtech’s employees, close

   Gemtech’s Idaho operations and transfer the operations to Massachusetts—at which

   point Smith & Wesson forced the Gemtech operations into a state of inactivity. This

   information would have been material to Gemtech’s decision to enter the APA, and

   Gemtech would never have entered the APA had it known about Smith’s & Wesson’s

   intentions to transfer Gemtech operations and stop Gemtech productions.

f. Prior to the signing of the APA and after the signing, Smith & Wesson failed to tell

   Gemtech that it would not form any new domestic or international partnerships for

   the sale of Gemtech products. Likewise, Smith & Wesson failed to tell Gemtech that

   it would discontinue existing partnerships, either through inactivity or through restric-

   tive requirements. This information would have been material to Gemtech’s decision

   to enter the APA, and Gemtech would never have entered the APA had it known

   about Smith’s & Wesson’s intentions to avoid new domestic and international sales

   partnerships.

g. Prior to the signing of the APA and after the signing, Smith & Wesson failed to tell

   Gemtech that it would stop future Gemtech products development and marketing



                          First Amended Complaint and Demand for Jury Trial | Page 9
      Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 10 of 95




        efforts. This information would have been material to Gemtech’s decision to enter the

        APA, and Gemtech would never have entered the APA had it known about Smith’s

        & Wesson’s intentions to stop all further Gemtech product development and market-

        ing efforts.

37.     Smith & Wesson never intended to fulfill its’ promises in connection with the APA,

including its promises of good-faith conduct to avoid reducing the earn-out payment.

            a. Following the APA, Smith & Wesson failed to timely ship existing customer

                products or deal with customer complaints.

            b. Following the APA, Smith & Wesson fired Gemtech’s management and staff

                and did not make adequate replacements for management and staff.

            c. Following the APA, Smith & Wesson failed to market, manufacture, and sell

                Gemtech products consistent with Gemtech’s historical sales volumes.

            d. Following the APA, Smith & Wesson failed to consult with Ron Martinez

                about the ongoing business operations.

                       Martinez and Pace Pursue International Sales:

38.     Both before and after the purchase, Gemtech was contacted by multiple foreign coun-

tries about purchasing its silencers. Martinez and Pace then arranged for live product demon-

strations in these countries, including the United Arab Emirates and Bahrain.

39.     These demonstrations and prospective sales would have earned Smith & Wesson ap-

proximately two-hundred seven million dollars ($207,000,000.00) upon closing of the sales.

40.     By August 15, 2017, Gemtech had already obtained approvals from the State Depart-

ment of the United States, and the Bureau of Alcohol, Tobacco, and Firearms, to ship the



                             First Amended Complaint and Demand for Jury Trial | Page 10
      Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 11 of 95




product for these prearranged demonstrations and sales.

41.       However, after the APA was signed, Martinez and Pace were met with immediate re-

sistance to the international demonstrations and sales from other Smith & Wesson executives

and employees.

42.       Martinez presented his plan to the Smith & Wesson executives on August 30, 2017.

Martinez demonstrated, through specific documentation, that Gemtech had received all nec-

essary sales approvals and that the purchasing countries had obtained the necessary purchase

approvals. Martinez explained that he and Pace had already scheduled the product demonstra-

tions and that such sales had a historically high rate of closing and that Smith & Wesson could

close the sales with minimal additional effort.

43.       Unbeknownst to Martinez and Pace, Smith & Wesson’s general counsel and compli-

ance director had already canceled the licensing to permit the shipment of the products for

international demonstrations and sales. Smith & Wesson did not consult Martinez in this de-

cision.

                    Smith & Wesson Breaches the Earn-Out Provisions:

44.       Following the presentation, Smith & Wesson terminated Martinez’s employment,

without consulting Martinez, without any explanation, and without cause.

45.       Smith & Wesson unilaterally and indefinitely postponed the international demonstra-

tions, again without consulting Martinez.

46.       Smith & Wesson later terminated Jason Pace’s employment without consulting Mar-

tinez

47.       Smith & Wesson failed to consult Martinez about these, and other important decisions,



                               First Amended Complaint and Demand for Jury Trial | Page 11
      Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 12 of 95




notwithstanding its direct and immediate knowledge that the decisions would negatively im-

pact Gemtech’s earn-out period sales and, as a result, impact Gemtech’s earn-out payments.

                       Smith & Wesson Breaches the Escrow Agreement:

48.       As part of the APA, Smith & Wesson and Gemtech entered into an escrow agreement

to hold a portion of the funds in escrow with Washington Trust Bank. A true and correct copy

of the agreement is attached as Exhibit B. Gemtech deferred a large amount of the purchase

price to be paid in January 2018 for federal tax purposes.

49.       On December 22, 2017, Smith & Wesson sent an indemnity claim to Washington

Trust Bank, a copy of which is attached as Exhibit C.

50.       Pursuant to ¶6(a) of the escrow agreement, Smith & Wesson had a duty to “include a

reasonably detailed description of the claim and the basis therefor and the amount, if known.”

51.       Smith & Wesson’s indemnity claim asserted seven (7) distinct claims.

52.       Claims 1, 4, 5, and 6 did not include any reasonable specificity or detail.

53.       Claims 2 and 3 were identical claims. Even though the claims lacked specificity or

detail, Gemtech satisfied the claims with a payment of $45,163.45.

54.       Claim 7 was improper, as Smith & Wesson failed to comply with the Section 1.5 of

the APA.

55.       On January 2, 2018, Washington Trust Bank released $3,160,000 in funds to Gemtech.

This is $1,500,000 less than Gemtech should have received under the escrow agreement.

56.       Smith & Wesson made other indemnity claims, many of which lacked specificity or

detail.




                                First Amended Complaint and Demand for Jury Trial | Page 12
      Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 13 of 95




                      Smith & Wesson Fails to Collect Receivables:

57.     Section 1.2(c) of the APA allowed Smith & Wesson to keep a $250,000.00 hold-back

amount to cover Gemtech’s outstanding receivables, in case the receivables were non-collect-

able.

58.     This Section also required Smith & Wesson to send Gemtech the sum of any receiva-

bles which it collected prior to January 2, 2018.

59.     At the time of sale, Gemtech had approximately $287,683.85 in outstanding receiva-

bles.

60.     On January 8, 2018, Smith & Wesson sent Gemtech a letter explaining that it had only

collected $47,039.75 of Gemtech’s receivables and would forward that amount to Gemtech.

This is much less than Gemtech should have received given the amount of its receivables, had

Smith & Wesson made any reasonable, good faith effort in collecting the receivables.

                                          COUNT 1

               BREACH OF THE ASSET PURCHASE AGREEMENT

61.     Plaintiff incorporates the above paragraphs as if fully set out below.

62.     Smith & Wesson terminated Martinez’s and Pace’s employment, and knew, or should

have known, that doing so would negatively impact, or help avoid, the earn-out payment to

Gemtech.

63.     Smith & Wesson postponed and/or cancelled the pending international demonstra-

tions, and knew, or should have known, that doing so would negatively impact, or help avoid,

the earn-out payment to Gemtech.

64.     Smith & Wesson took other actions, including but not limited to the actions outlined



                              First Amended Complaint and Demand for Jury Trial | Page 13
      Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 14 of 95




in paragraphs 36 and 37 of this Amended Complaint, , which Smith & Wesson knew or should

have known, would negatively impact the earn-out payment to Gemtech.

65.     Smith & Wesson failed to consult with Martinez before making these decisions, in

violation of Section 1.6 of the APA.

66.     Smith & Wesson’s breaches of the APA have caused Gemtech more than $75,000.00

in damages, in amounts to be proven at trial.

                                          COUNT 2

                     BREACH OF THE ESCROW AGREEMENT

67.     Plaintiff incorporates the above paragraphs as if fully set out below.

68.     Smith & Wesson made improper indemnity claims under the escrow agreement.

69.     Smith & Wesson failed to provide sufficient details for its indemnity claims.

70.     Smith & Wesson filed the indemnity claims to reduce the cash payments to Gemtech

under the escrow agreement.

71.     Smith & Wesson’s breaches of the escrow agreement have caused Gemtech more than

$75,000.00 in damages, in amounts to be proven at trial.

                                          COUNT 3

               BREACH OF EXPRESS AND IMPLIED COVENANTS

72.     Plaintiff incorporates the above paragraphs as if fully set out below.

73.     The APA contains both express and implied covenants of good faith and fair dealing.

74.     Smith & Wesson breached its covenants of good faith and fair dealing by, among other

things, terminating Martinez’s and Pace’s employment, postponing Gemtech’s international

demonstrations, and as further outlined in paragraphs 36 and 37 of this Amended Complaint.



                              First Amended Complaint and Demand for Jury Trial | Page 14
      Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 15 of 95




75.     Smith & Wesson also breached its covenants of good faith and fair dealing by not

diligently collecting Gemtech’s receivables as a means to offset the $250,000.00 hold-back

amount.

76.     Smith & Wesson’s breaches violated, nullified, and significantly impaired the cash pay-

ments and the earn-out payments to Gemtech.

77.     Smith & Wesson’s breach of its covenants has caused Gemtech more than $75,000.00

in damages, in amounts to be proven at trial.

                                          COUNT 4

                             DECLARATORY JUDGMENT

78.     Plaintiff incorporates the above paragraphs as if fully set out below.

79.     The Court should broadly construe the term “negatively impact” in Section 1.6(c) of

the APA to include any decision by Smith & Wesson which reduces, neglects, hinders, or

otherwise affects the company’s earn-out period sales, which sales affect the earn-out payment.

80.     The Court should broadly construe the term “consult” in Section 1.6(c) of the APA

to require Smith & Wesson to confer with Martinez about its earn-out period sales, notwith-

standing Martinez’s termination. The Court should construe this term as an exception to Smith

& Wesson’s sole discretion on general business decisions and require Smith & Wesson to allow

Martinez to participate in any decisions which will negatively impact the earn-out period sales.

81.     The Court should order that Smith & Wesson reasonably compensate Martinez for

his ongoing consulting role in the earn-out period sales.

82.     The Court should enter all appropriate orders to carry these terms into effect.




                              First Amended Complaint and Demand for Jury Trial | Page 15
      Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 16 of 95




                                           COUNT 5

                            FRAUD IN THE INDUCEMENT

83.     Plaintiff incorporates the above paragraphs as if fully set out below.

84.     Smith & Wesson made false and misleading statements to Gemtech in connection

with the APA, e.g., that it would not take any bad-faith actions to avoid or reduce the earn-

out payment, and that it intended to expand its international operations to further the sale of

Gemtech products, and as further outlined in paragraphs 36 and 37 of this Amended Com-

plaint. Smith & Wesson never intended to fulfill these promises, as further outlined in para-

graphs 36 and 37 of this Amended Complaint.

85.     Smith & Wesson had knowledge or belief that the above statements were false, and it

acted with reckless indifference to the truth of the statements.

86.     Smith & Wesson also made several material omissions in connection with the APA,

e.g., that it was limited in its international sales abilities, that it intended to close Gemtech’s

Idaho operations and relocate them to Massachusetts, and that it did not intend to actively

pursue Gemtech’s production and marketing and sales partnership efforts, and terminate the

majority of Gemtech employees, as further outlined in paragraphs 36 and 37 of this Amended

Complaint.

87.     Smith & Wesson sought to induce Gemtech’s reliance in connection with the APA

with its false statements and/or its material omissions.

88.     Gemtech justifiably relied on these statements and/or material omissions.

89.     Gemtech would never have entered the APA if it had known about the falsity of the

statements and/or its material omissions.



                              First Amended Complaint and Demand for Jury Trial | Page 16
      Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 17 of 95




90.     Smith & Wesson was responsible for making these representations/omissions and in-

tended to gain financially by making the representations/omissions.

91.     Smith & Wesson used the APA as an instrumentality to obtain Gemtech’s assets with-

out any intention of meeting the earn-out payments.

92.     Gemtech has suffered more than $75,000.00 in damages, in amounts to be proven at

trial. The Court should award Gemtech rescissory damages for this claim, to put Gemtech in

as good a financial position as it occupied prior to the initiation of the APA.

                              RESERVATION OF CLAIMS

        Gemtech reserves the right to add additional claims as more information is discovered,

including claims for punitive damages. Gemtech also reserves the right to bring a motion for

receivership, should the Court find that Gemtech's legal remedies are inadequate.

                         REQUEST FOR ATTORNEYS’ FEES

        Gemtech has incurred attorney fees related to the prosecution of this matter. Gemtech

is entitled to recover its reasonable costs and attorneys’ fees incurred in this matter pursuant

to the APA, as well as to applicable Delaware law.

                              DEMAND FOR JURY TRIAL

        Gemtech respectfully demands a trial by jury on all issues raised by the pleadings pur-

suant to 38(b) of the Federal Rules of Civil Procedure.

                                  PRAYER FOR RELIEF

        WHEREFORE, Gemtech respectfully requests the following relief:

1.      An award of damages for breach of the APA, breach of the Escrow Agreement,

Breach of Implied Warranties, and Declaratory Judgment damages, in amounts to be proven



                              First Amended Complaint and Demand for Jury Trial | Page 17
     Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 18 of 95




at trial;

2.          For rescissory damages under a fraud in the inducement theory, in amounts to be

proven at trial.

3.          A declaration interpreting Section 1.6(c) of the APA, as set out above;

4.          An award of interest in favor of Gemtech, as permitted by law;

5.          An award of attorneys’ fees and costs in favor of Gemtech in amounts to be proven

at trial; and,

6.          For such further relief to which Plaintiffs are entitled.

            DATED September 30, 2020.


                                           TROUT LAW, PLLC



                                           /s/ Kim J. Trout
                                           Kim J. Trout – ISB No. 2468
                                           ktrout@trout-law.com
                                           Attorney for Gemini Technologies, Inc.




                                  First Amended Complaint and Demand for Jury Trial | Page 18
    Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 19 of 95




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 30, 2020, a true and correct copy of the
above and foregoing document was filed through the CM/ECF system, which caused the
following parties or counsel to be served by electronic means.

 B. Newal Squyres
       NSquyres@hollandhart.com

 Stefan J. Hasselblad
         SJHasselblad@hollandhart.com


                                       /s/ Kim J. Trout
                                     Kim J. Trout




                             First Amended Complaint and Demand for Jury Trial | Page 19
Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 20 of 95




          EXHIBIT A
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 21 of 95
                                                               Execution Version




                           ____________________________

                         ASSET PURCHASE AGREEMENT
                          ____________________________


                                  By and Among


                              Smith & Wesson Corp.,


                         Gemini Technologies, Incorporated,


                                        and


                           the Stockholders named herein




                                   June 29, 2017




PHX 332426779v8
            Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 22 of 95



                                                           TABLE OF CONTENTS

                                                                                                                                                          Page

ARTICLE I - SALE AND PURCHASE OF ASSETS ......................................................................................... 1
     1.1         Sale and Purchase of Assets. ......................................................................................................... 1
     1.2         Payment for Assets ....................................................................................................................... 3
     1.3         Estimated Purchase Price and Payoff Letters. ................................................................................. 4
     1.4         Closing Date Balance Sheet and B er s Report ............................................................................. 4
     1.5         Disputes ...................................................................................................................................... 4
     1.6         Earn-Out ..................................................................................................................................... 5
     1.7         Allocation of the Purchase Price .................................................................................................... 6
     1.8         Withholding................................................................................................................................. 6
ARTICLE II - CLOSING ................................................................................................................................. 6
     2.1         Closing........................................................................................................................................ 6
     2.2         Deliveries by the Company ........................................................................................................... 6
     2.3         Deliveries by Buyer ...................................................................................................................... 7
     2.4         Termination in Absence of Closing. ............................................................................................... 7
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS AND THE COMPANY8
     3.1         Corporate Existence and Qualification ........................................................................................... 8
     3.2         Authority, Approval, and Enforceability......................................................................................... 8
     3.3         Capitalization and Corporate Records. ........................................................................................... 9
     3.4         No Stockholder Defaults or Consents ............................................................................................. 9
     3.5         No Company Defaults or Consents ................................................................................................ 9
     3.6         No Proceedings .......................................................................................................................... 10
     3.7         Employee Benefit Matters. .......................................................................................................... 10
     3.8         Financial Statements; Liabilities; Accounts Receivable; Inventories; Title to Assets. ....................... 12
     3.9         Absence of Certain Changes........................................................................................................ 13
     3.10        Compliance with Laws ............................................................................................................... 15
     3.11        Litigation................................................................................................................................... 15
     3.12        Real Property. ............................................................................................................................ 15
     3.13        Commitments. ........................................................................................................................... 16
     3.14        Insurance ................................................................................................................................... 17
     3.15        Intangible Rights ........................................................................................................................ 17
     3.16        Equipment and Other Tangible Property ...................................................................................... 18
     3.17        Permits; Environmental Matters. ................................................................................................. 18
     3.18        Banks ........................................................................................................................................ 19
     3.19        Suppliers and Customers ............................................................................................................. 19
     3.20        Absence of Certain Business Practices ......................................................................................... 19
     3.21        Products, Services, and Authorizations. ........................................................................................ 20
     3.22        Export Controls, Economic Sanctions, and Import Compliance ...................................................... 21
     3.23        Transactions With Affiliates ........................................................................................................ 21
     3.24        Privacy and Data Security ........................................................................................................... 22
     3.25        Title to Assets ............................................................................................................................ 22
     3.26        Broker or Finder Fees ................................................................................................................. 22
     3.27        Other Information ...................................................................................................................... 22
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF BUYER ........................................................ 23
     4.1         Existence and Qualification......................................................................................................... 23
     4.2         Authority, Approval, and Enforceability....................................................................................... 23
     4.3         No Default or Consents............................................................................................................... 23
     4.4         No Proceedings .......................................................................................................................... 23
     4.5         Broker or Finder Fees ................................................................................................................. 24
                                                                              -i-
PHX 332426779v8
            Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 23 of 95
                                                          TABLE OF CONTENTS
                                                               (CONT.)

                                                                                                                                                         Page

ARTICLE V - OBLIGATIONS PRIOR TO CLOSING .................................................................................... 24
     5.1        B       A             I         a       a Properties............................................................................... 24
     5.2        C     a      C               B             a O a                  .......................................................................... 24
     5.3        General Restrictions ................................................................................................................... 24
     5.4        Notice Regarding Changes .......................................................................................................... 26
     5.5        Preferential Purchase Rights........................................................................................................ 26
     5.6        Ensure Conditions Met ............................................................................................................... 26
     5.7        Termination of Insurance Policies ................................................................................................ 26
     5.8        Casualty Loss ............................................................................................................................ 26
     5.9        Employee Matters. ..................................................................................................................... 27
     5.10       Payoff and Estoppel Letters......................................................................................................... 27
     5.11       No Shop .................................................................................................................................... 28
     5.12       Name Change ............................................................................................................................ 28
ARTICLE VI - CONDITIONS TO COMPANY S AND BUYER S OBLIGATIONS ......................................... 28
     6.1        Conditions to Obligations of the Company ................................................................................... 28
     6.2        Conditions to Obligations of Buyer .............................................................................................. 28
ARTICLE VII - POST-CLOSING OBLIGATIONS ......................................................................................... 30
     7.1        Further Assurances ..................................................................................................................... 30
     7.2        Publicity .................................................................................................................................... 30
     7.3        Post-Closing Indemnity .............................................................................................................. 30
     7.4        Non-Competition, Non-Solicitation, and Non-Disclosure............................................................... 30
     7.5        Delivery of Property Received by the Company After Closing ....................................................... 32
     7.6        Buyer Appointed Attorney for the Company................................................................................. 32
     7.7        Assignment of Contracts ............................................................................................................. 32
ARTICLE VIII - TAX MATTERS .................................................................................................................. 33
     8.1        Representations and Obligations Regarding Taxes ........................................................................ 33
     8.2        Cooperation ............................................................................................................................... 34
     8.3        Tax Returns ............................................................................................................................... 34
     8.4        Indemnification for Taxes. .......................................................................................................... 34
ARTICLE IX - MISCELLANEOUS ............................................................................................................... 36
     9.1        Limitation on Liability. ............................................................................................................... 36
     9.2        Confidentiality. .......................................................................................................................... 37
     9.3        Costs and Expenses .................................................................................................................... 38
     9.4        Notices ...................................................................................................................................... 38
     9.5        Governing Law; Waiver of Jury Trial .......................................................................................... 39
     9.6        Entire Agreement; Amendments and Waivers ............................................................................... 39
     9.7        Binding Effect and Assignment ................................................................................................... 40
     9.8        Remedies................................................................................................................................... 40
     9.9        Exhibits and Schedules ............................................................................................................... 40
     9.10       Multiple Counterparts ................................................................................................................. 40
     9.11       References and Construction. ...................................................................................................... 40
     9.12       Survival..................................................................................................................................... 40
     9.13       A            F .......................................................................................................................... 40
     9.14       Risk of Loss............................................................................................................................... 41
ARTICLE X - DEFINITIONS ........................................................................................................................ 41
     10.1       Affiliate..................................................................................................................................... 41
     10.2       Affiliated Group......................................................................................................................... 41
     10.3       Available Cash........................................................................................................................... 41
                                                                            -ii-
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 24 of 95
                                                      TABLE OF CONTENTS
                                                           (CONT.)

                                                                                                                                                      Page

    10.4    Business .................................................................................................................................... 41
    10.5    Code ......................................................................................................................................... 41
    10.6    Collateral Agreements ................................................................................................................ 41
    10.7    Confidential Information............................................................................................................. 41
    10.8    Contracts ................................................................................................................................... 42
    10.9    Damages ................................................................................................................................... 42
    10.10   Financial Statements................................................................................................................... 42
    10.11   Funded Indebtedness .................................................................................................................. 42
    10.12   GAAP ....................................................................................................................................... 42
    10.13   Governmental Authorities ........................................................................................................... 42
    10.14   Hazardous Material .................................................................................................................... 42
    10.15   Inventory ................................................................................................................................... 43
    10.16   Knowledge of the Company ........................................................................................................ 43
    10.17   Legal Requirements.................................................................................................................... 43
    10.18   Permits ...................................................................................................................................... 43
    10.19   Person ....................................................................................................................................... 43
    10.20   Product...................................................................................................................................... 43
    10.21   Properties .................................................................................................................................. 43
    10.22   Tax ........................................................................................................................................... 43
    10.23   Tax Return ................................................................................................................................ 43
    10.24   Total Sales of the Business.......................................................................................................... 44
    10.25   Trade Secrets ............................................................................................................................. 44
    10.26   Used ......................................................................................................................................... 44
    10.27   Working Capital......................................................................................................................... 44




                                                                        -iii-
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 25 of 95



                                     LIST OF SCHEDULES

Schedule 1.1(a)    Excluded Assets
Schedule 1.1(c)    Assumed Obligations
Schedule 1.2(c)    A/R Holdback Accounts Receivable
Schedule 1.3(c)    Funded Indebtedness
Schedule 1.7       Purchase Price Allocation
Schedule 3.1       Qualifications as Foreign Entity
Schedule 3.4       Stockholder Defaults or Consents
Schedule 3.5       Company Defaults or Consents
Schedule 3.7(a)    Employee Arrangements
Schedule 3.7(c)    Benefit Plan Liabilities
Schedule 3.7(e)    Current Employees
Schedule 3.8(a)    Company Financial Statements
Schedule 3.8(c)    Accounts Receivable
Schedule 3.8(d)    Inventory Condition
Schedule 3.8(e)    Encumbrances
Schedule 3.9(a)    Certain Changes
Schedule 3.9(b)    Certain Actions
Schedule 3.10      Compliance with Law
Schedule 3.11      Litigation
Schedule 3.12(b)   Leased Premises
Schedule 3.13(a)   Commitments
Schedule 3.13(c)   Non-Arm’s Length Contracts
Schedule 3.14      Insurance
Schedule 3.15      Intangible Rights
Schedule 3.16      Tangible Assets Condition
Schedule 3.17(a)   Permits
Schedule 3.17(b)   Environmental Claims
Schedule 3.17(c)   Storage of Hazardous Materials
Schedule 3.17(d)   Noncompliance with Environmental Laws
Schedule 3.18      Banks, Accounts, and Authorized Signatories
Schedule 3.19      Suppliers and Customers
Schedule 3.21(b)   Product Listing
Schedule 3.21(e)   Other Person Authorizations
Schedule 3.23      Affiliate Transactions
Schedule 5.9       Employees to be Hired by Buyer
Schedule 8.1       Tax Matters
Schedule 10.27     Working Capital Methodologies




                                                -iv-
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 26 of 95



                                                      LIST OF EXHIBITS

Exhibit A -       Escrow Agreement .......................................................................................................... A-1

Exhibit B   -     Form of Martinez Employment Agreement .................................................................... B-1

Exhibit C   -     Opinion of Company Counsel ........................................................................................ C-1

Exhibit D -       Temporary License Agreement....................................................................................... D-1




                                                                    -v-
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 27 of 95



                                            ASSET PURCHASE AGREEMENT

       T A e P c a e A ee e (             Agreement )    ade a d e e ed     a f J e 29, 2017,
b a da         ()S     & We       C ., a De a a e c    a    ( Buyer ); ( ) Ge    Tec      e,
Incorporated, an Ida c       a    ( e Company ); a d ( ) R a d J. Ma e a d P         H. Da e
(c ec e        e Stockholders a d eac  d d a a Stockholder ).

                                                           Recitals

        A.        B   e de         e          c ae     b a    a     a       f   eC    a    a e .

        B.       The Company desires to sell and Buyer desires to purchase such assets upon the terms
and subject to the conditions set forth herein.

        C.        T eS c               de        100% f      eC         a            a d   ca   a    c .

                                                         Agreement

         NOW, THEREFORE, in consideration of the premises and of the mutual covenants contained
herein, the parties agree as follows:

                          ARTICLE I - SALE AND PURCHASE OF ASSETS

        1.1       Sale and Purchase of Assets.

                (a)      On the terms and subject to the conditions set forth in this Agreement, at the
Closing referred to in Section 2.1 hereof, the Company shall sell, convey, assign, transfer, and deliver to
Buyer, and Buyer shall purchase, acquire, and accept delivery of, all assets and properties owned or Used
by the Company in connection with the Business, except for (1) the Purchase Price and other rights of the
C     a      de       A ee e , (2) e C            a   c     ae         eb       a d    c ec d , a d (3)
those assets specifically listed on Schedule 1.1(a) (c ec e , e Excluded Assets ), c d ,
without limiting the generality of the foregoing:

                             (i)            all accounts receivable;

                             (ii)           all accounts payable;

                          (iii)    all raw materials, work-in-process, inventories, and other materials of
 the Company wherever located and including all inventory in transit or on order and not yet delivered,
 and all rights with respect to the processing and completion of any work-in-process of the Company,
 including the right to collect and receive payment for the work performed by the Company with respect
 thereto;

                          (iv)    all supplies, computer and other equipment, vehicles, machinery,
 furniture, fixtures, leasehold improvements, and other tangible property Used by the Company in
 connection with the Business;

                          (v)      a f e C           a          ,   e, a d e e                      a d    C   ac ,
 including the Contracts listed or required to be listed on Schedule 3.13(a) hereto;

                      (vi)    all proprietary knowledge, Trade Secrets, Confidential Information,
 computer software and licenses, formulae, designs and drawings, quality control data, processes

                                                               1
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 28 of 95



 (whether secret or not), methods, inventions, and other similar know-how or rights Used in the conduct
 of the Business, including, but not limited to, the areas of manufacturing, marketing, advertising and
 personnel training and recruitment, together with all other Intangible Rights Used in connection with the
 Business, including all files, manuals, documentation, and source and object codes related thereto;

                           (vii)   all utility, security, and other deposits and prepaid expenses, including,
 but not limited to, the security deposit on the property located at 3750 E. Pewter Falls Street, Suite 100,
 Meridian, Idaho 83642;

                            (viii) the Business as a going concern and its franchises, Permits, and other
 authorizations of Governmental Authorities (to the extent such Permits and other authorizations of
 Governmental Authorities are transferable) and third parties, licenses, telephone numbers, customer lists,
 vendor lists, referral lists and contracts, advertising materials and data, restrictive covenants, choses in
 action, and similar obligations owing to the Company from its present and former stockholders,
 directors, officers, employees, agents, and others, together with all books, operating data, and records
 (including financial, accounting, and credit records), files, papers, records, and other data of the
 Company;

                         (ix)     all rights of the Company in and to all tradenames, trademarks, and
 slogans Used in the Business, all variants thereof, and all goodwill associated therewith;

                          (x)     all rights to real property Used by the Company;

                          (xi)    all bank and other accounts; and

                        (xii)    all other property and rights of every kind or nature Used by the
 Company in the operation of the Business.

       It is specifically understood and agreed by the parties hereto that Buyer is acquiring, and the
Company is selling, all of the tangible and intangible assets attributable to or Used by the Company in the
Business, except the Excluded Assets. The aforesaid assets and properties to be transferred to Buyer
hereunder are hereinafter collectivel referred to as the Assets.

                (b)     Method of Conveyance. The sale, transfer, conveyance, assignment, and
delivery by the Company of the Assets to Buyer in accordance with Section 1.1(a) hereof shall be effected
on the Closing Date b the Compan s execution and deliver to Bu er of one or more bills of sale,
assignments, certificates of title, and other conve ance instruments with respect to the Compan s
transfer of Intangible Rights, real property interests, and other Assets in form and scope reasonably
satisfactor to Bu er (collectivel the Conveyance Documents ). At the Closing, good, valid, and
marketable title to all of the Assets shall be transferred, conveyed, assigned, and delivered by the
Company to Buyer pursuant to the Conveyance Documents, free and clear of any and all liens,
encumbrances, mortgages, security interests, pledges, claims, equities, and other restrictions or charges of
any kind or nature whatsoever.

                (c)      Assumed Obligations. At the Closing, Buyer shall assume, and agree to satisfy
and discharge as the same shall become due, (i) all trade accounts payable and accrued business expenses
that have been incurred in the ordinar course of the Compan s business and are reflected on the Closing
Date Balance Sheet, except as set forth below; (ii) the Compan s liabilities and other obligations arising
subsequent to the Closing under (x) the Contracts listed on Schedule 3.13(a), and (y) all other Contracts
entered into by the Company in the ordinary course of its business (including open purchase orders) and
not required to be listed on Schedule 3.13(a), in each case to the extent that the Compan s rights

                                                     2
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 29 of 95



thereunder are effectively transferred to Buyer at Closing; and (iii) the obligations listed on Schedule
1.1(c) he e (c ec i e he Assumed Obligations ). B e ha                       a    e be e         ib e a a
time for any liability, obligation, debt, or commitment of the Company, whether absolute or contingent,
accrued or unaccrued, asserted or unasserted, or otherwise, including, but not limited to, any liabilities,
obligations, debts, or commitments of the Company incident to, arising out of, or incurred with respect to,
this Agreement and the transactions contemplated hereby (including any and all sales, income, or other
Taxes arising out of the transactions contemplated hereby). Without limiting the generality of the
foregoing, the Company and the Stockholders expressly acknowledge and agree that the Company shall
retain, and that Buyer shall not assume or otherwise be obligated to pay, perform, defend, or discharge,
(a) any liability of the Company and/or the Stockholders for Taxes, whether measured by income or
otherwise, (b) any liability of the Company in connection with any accrued payable or any Plan or Benefit
Program or Agreement, including, without limitation, any liability of the Company under ERISA, (c) any
liability of the Company under any federal, state, or local law, rule, regulation, ordinance, program,
Permit, or other Legal Requirement relating to health, safety, Hazardous Materials, and environmental
   a e a icab e         he C      a     b i e a d/ he faci i ie Used by the Company (whether or not
owned by the Company), (d) any product liability pertaining to products sold or manufactured by the
Company prior to the Closing Date, (e) any liability or obligation of the Company relating to any default
taking place before the Closing Date under any of the Assumed Obligations to the extent such default
created or increased the liability or obligation, or (f) any obligation of the Company to the Stockholders,
any Affiliate of the Company or the Stockholders, or any Person claiming to have a right to acquire any
capital stock or other securities of the Company. The Company further agrees to satisfy and discharge as
the same shall become due all obligations and liabilities of the Company not specifically assumed by
Buyer hereunder.

         1.2     Payment for Assets. As consideration for the Assets being acquired by Buyer hereunder,
Buyer shall pay to the Company, in the manner set forth in this Section 1.2, the sum of (i) Ten Million
One Hundred Sixty Thousand Dollars ($10,160,000), pl (ii) he e ce , if a , f he C                 a
Working Capital as of the Closing Date over $1,689,000, minus (iii) the excess, if any, of $1,689,000
   e he C       a     W i g Ca i a a f he C i g, b ec                 f he ad        e a        ided i
Section 1.6, Section 7.3, and Section 8.4 hereof (such sum, as so adjusted from time to time, is herein
 efe ed      a he Purchase Price ). O he C i g Da e, B e ha                a e a e       f he P cha e
Price as follows:

                (a)     Buyer shall deliver to the Company, by wire transfer of immediately available
funds (to an account specified by the Company in writing at least three business days prior to Closing),
the Estimated Purchase Price (as defined below) less the Escrow Amount (defined below) less the A/R
Holdback Amount (defined below) less the Clean-Up Holdback Amount (defined below); and

                (b)     B e ha de i e          Wa hi g   T      Ba , a e c       age ( he Escrow
Agent ), he         f Fi e Mi i Four Hundred Ten Thousand Dollars ($5,410,000), in immediately
available f d ( he Escrow Amount ). The E c            A         ha be he d b he E c          Age
pursuant to the terms and conditions of the Escrow Agreement attached hereto as Exhibit A (with such
cha ge a he E c        Age    a ea ab e e , he Escrow Agreement ); a d

               (c)     Buyer shall withhold the sum of Two Hundred Fifty Thousand Dollars
($250,000) ( he A/R Holdback Amount )         a i f he acc       ecei ab e e f h  Schedule 1.2(c).
To the extent that such accounts receivable are collected by January 2, 2018, Buyer shall pay the
aggregate amount of such collections to the Company on January 2, 2018; and

              (d)   Buyer shall withhold the sum of Two Hundred Thousand Dollars ($200,000) (the
 Clean-Up Holdback Amount ) f he           e f aba i g he ead e      e a he C      a     faci i
                                                    3
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 30 of 95



located at 335 North Edgewood Lane, Eagle, Idaho 83616. Prior to the Closing Date, Buyer and Seller
shall cooperate in selecting and hiring an appropriate lead abatement contractor to perform the abatement
work as soon as practicable, but no later than 30 days after the Closing Date. To the extent that the
aggregate cost of the lead abatement is less than the Clean-Up Holdback Amount, Buyer shall pay the
balance of such Clean-Up Holdback Amount to the Company on January 2, 2018.

        1.3       Estimated Purchase Price and Payoff Letters.

                (a)    Not later than two business days prior to the scheduled Closing Date, Buyer and
the Company shall execute and deliver an estimated purchase price acknowledgement, in a form
reasonably acceptable to Buyer and the Company, that sets forth a calculation of estimated Working
Capi al and, on he basis of he foregoing, a calc la ion of he es ima ed P rchase Price ( he Estimated
Purchase Price ).

                  (b)    If the Purchase Price reflected on the Closing Date Balance Sheet is less than the
Estimated Purchase Price, then the Company shall pay to Buyer an amount equal to the amount of such
shortfall. If the Purchase Price reflected on the Closing Date Balance Sheet is greater than the Estimated
Purchase Price, then Buyer shall pay to the Company an amount equal to the amount of such excess. Any
payments made by Buyer to the Company or by the Company to Buyer pursuant to this Section 1.3(b),
shall be made by wire transfer of immediately available funds to the account or accounts designated by
the Company or Buyer, as the case may be, within ten days after the date in which the Closing Date
Balance Sheet is final and binding on the parties.

                (c)     At least three business days prior to the Closing Date, the Company will provide
Buyer with customary pay-off letters from all holders of Funded Indebtedness, and make arrangements
satisfactory to Buyer for such holders to provide to the Company, simultaneously with the Closing,
recordable form lien releases, canceled notes, trademark and patent assignments, and other documents
reasonably requested by Buyer. The Company represents and warrants to Buyer that all Contracts
evidencing its Funded Indebtedness are set forth on Schedule 1.3(c) hereto.

         1.4     Closing Da e Balance Shee and B er s Repor . As soon as practical (and in no event
later than 60 days after the Closing Date), Buyer shall cause to be prepared and delivered to the Company
(i) a balance sheet for the Business and Assets acquired hereunder dated as of the Closing Date (the
  Closing Date Balance Sheet ), and (ii) a ri en repor ( he B er s Repor ) ha incl des a calc la ion
of the actual Working Capital and, on the basis of the foregoing, the Purchase Price, including such
schedules and data as may be appropriate to support such calculations. The Company and its accountants
shall be en i led o re ie he Closing Da e Balance Shee , he B er s Repor , and an            orking papers,
 rial balances, and similar ma erials rela ing o he Closing Da e Balance Shee and he B er s Repor
prepared by Buyer or its accountants. Buyer shall also provide the Company and its accountants with
 imel access, d ring B er s normal b siness ho rs, o B er s personnel, proper ies, books, and records
 o he e en req ired for he re ie of B er s calc la ions se for h in he B er s Repor .

        1.5    Disputes. The following clauses (a) and (b) set forth the procedures for resolving
disputes among the parties with respect to the determination of the Purchase Price:

                (a)     Within 30 days after delivery to the Company of the B er s Repor p rs an o
Section 1.4, he Compan ma deli er o B er a ri en repor ( he Compan s Repor ) prepared b
 he Compan s acco n an s ( he Compan s Acco n an s ) ad ising B er ei her ha he Compan s
Accountants (i) agree with Buyer s calc la ions in he B er s Repor , or (ii) deem ha one or more
adj s men s are req ired. The cos s and e penses of he ser ices of he Compan s Acco n an s shall be
borne by the Company. If Buyer shall concur with the calculations proposed by the Compan s

                                                     4
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 31 of 95



Accountants, or if Buyer shall not object thereto in a writing delivered to the Company within 30 days
af e B e       ecei   f he C m an      Re     , he calc la i n e f h in ch C m an          Re      hall
become final and shall not be subject to further review, challenge, or adjustment absent fraud. If the
C m an d e n           bmi a C m an        Re        i hin he 30-day period provided herein, then the
calc la i n e f h in he B e Re               hall bec me final and hall n be bjec       f her review,
challenge, or adjustment absent fraud.

                  (b)     In he e en ha he C m an          bmi a C m an        Re    and B e and he
C m an       Acc n an a e nable          e l e he di ag eemen e f h in ch e                 i hin 30 da
after the date of the Compan      Re    , hen ch di ag eemen hall be efe ed a ec gni ed fi m f
independent certified public accountants selected by mutual agreement of the Company and Buyer (the
 Settlement Accountants ), and he de e mina i n f he Se lemen Acc n ants shall be final and shall
not be subject to further review, challenge, or adjustment absent fraud. The Settlement Accountants shall
use their best efforts to reach a determination not more than 45 days after such referral. The costs and
expenses of the services of the Settlement Accountants shall be paid by the Company if (i) the difference
between (A) the Purchase Price resulting from the determinations of the Settlement Accountants, and (B)
the Purchase Price resulting from the determinations set forth in he C m an Re        , i g ea e han (ii)
the difference between (A) the Purchase Price resulting from the determinations of the Settlement
Acc n an , and (B) he P cha e P ice e l ing f m B e calc la i n a e f h in he deli e ie
pursuant to Section 1.4 hereof; otherwise, such costs and expenses of the Settlement Accountants shall be
paid by Buyer.

        1.6       Earn-Out.

                (a)    As additional consideration for the Assets being acquired by Buyer hereunder,
and upon the terms and subject to the conditions and limitations set forth in this Section 1.6, Buyer shall
pay to the Company the contingent payments, if any, as set forth in this Section 1.6 ( he Earn-Out
Payment ) a f ll    : If T al Sale f he B ine f he 36-month period following the Closing Date
( he Earn-Out Period ) e ceed Thi -Six Million Dollars ($36,000,000) in the aggregate, Buyer shall
pay to the Company Fifteen Cents ($0.15) for each One Dollar ($1.00) by which the Total Sales of the
Business for the Earn-O Pe i d ( he Earn-Out Period Sales Amount ) e ceed Thi -Six Million
Dollars ($36,000,000). For purposes of illustration only, if the Earn-Out Period Sales Amount equals
$80,000,000, then Buyer shall pay to the Company a total of $6,600,000 (($80,000,000 - $36,000,000) X
$0.15).

                 (b)     In no event shall the Earn-Out Payment under this Section 1.6 exceed Seventeen
Million One Hundred Thousand Dollars ($17,100,000) in the aggregate. The Earn-Out Payment will be
paid no later than ninety (90) days following the end of the Earn-Out Period by wire transfer of next day
funds to an account or accounts designated by the Company in writing; provided, however, that (i) in the
event of a dispute with respect to the calculation of the Earn-Out Period Sales Amount, any Earn-Out
Payment to which the Company is entitled hereunder shall be paid within five (5) business days of the
date the Earn-Out Period Sales Amount is final and binding upon the parties and (ii) subject to the terms
and conditions set forth in this Agreement, including Section 9.1, any proper and good faith claim for
indemnification by any Buyer Indemnified Party against the Company and/or the Stockholders may be
satisfied by deducting and otherwise offsetting such claims against any Earn-Out Payment that is
otherwise payable by Buyer pursuant to this Section 1.6. Any disputes with respect to the calculation of
the Earn-Out Period Sales Amount shall be resolved in accordance with the procedures contemplated by
Section 1.5 he e f ( i h Ea n-O Pe i d Sale Am n being b i ed f                 P cha e P ice ).

               (c)    Subject to the terms and conditions set forth in this Agreement and the Collateral
Agreements, subsequent to the Closing, Buyer shall have sole discretion with regard to all matters relating
                                                    5
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 32 of 95



to the operation of the Business; provided, that Buyer shall not, directly or indirectly, take any actions in
bad faith that would have the specific purpose of avoiding or reducing the Earn-Out Payment hereunder.
In addition, Buyer agrees to consult with Ronald J. Martinez in advance of any decision made relating to
the operation of the Business only if Buyer has knowledge that such decision will negatively impact the
Earn-Out Payment. The Company and the Stockholders further acknowledge that (i) there is no assurance
that the Company will receive any Earn-Out Payment and Buyer has not promised or projected any Earn-
Out Payment, and (ii) the parties hereto solely intend the express provisions of this Agreement to govern
their contractual relationship with respect to the subject matter of this Section 1.6.

                 (d)      In the event that the Company receives any Earn-Out Payment pursuant to this
Section 1.6, the Company reserves the right to assign such Earn-Out Payment to Gemtech Idaho, LLC, an
Idaho limited liability company.

         1.7     Allocation of the Purchase Price. The pro forma allocation of the Purchase Price is set
forth in Schedule 1.7. Within 120 days of the Closing Date, Buyer shall provide the Stockholders with an
allocation of the Purchase Price (plus other relevant items) to the Assets (the Purchase Price
Allocation ). Each part agrees (a) to act in a manner consistent ith the Purchase Price Allocation in the
preparation of financial statements and the filing of all Tax Returns, and (b) not to voluntarily take any
position inconsistent therewith in the course of any Tax audit or other proceeding, unless required to do so
by applicable Legal Requirements.

         1.8      Withholding. Notwithstanding anything in this Agreement to the contrary, Buyer shall be
entitled to deduct and withhold from any amounts otherwise payable pursuant to this Agreement any
amounts required to be deducted and withheld with respect to the making of such payments under any
applicable Legal Requirements. Buyer shall pay any such withheld amounts to the appropriate
Governmental Authority within the time periods required under the applicable Legal Requirements and,
promptly after payment of any such deducted or withheld amounts to the appropriate Governmental
Authority, provide the Person in respect of which such deduction and withholding were made with an
official receipt or a certified copy thereof evidencing such payment. Any amounts so withheld and paid
over to the appropriate Governmental Authority will be treated as paid to the Company under this
Agreement.

                                        ARTICLE II - CLOSING

         2.1     Closing. Subject to the conditions stated in Article VI of this Agreement, the closing of
the transactions contemplated hereb (the Closing ) shall occur via the electronic exchange of signature
pages between the parties on July 28, 2017, or, if the conditions set forth in Section 6.1 and Section 6.2
have not been satisfied or waived on such date, on the fifth business day after all such conditions shall
have been satisfied or waived. The date upon which the Closing occurs is hereinafter referred to as the
 Closing Date. The Closing shall be deemed completed as of 12:01 a.m. local time on the morning of
the Closing Date.

        2.2      Deliveries by the Company. At or prior to the Closing, the Company shall deliver or
cause to be delivered to Buyer:

                (a)     the Conveyance Documents, duly executed by the Company and/or the
Stockholders, as applicable;

                  (b)    the Escrow Agreement, duly executed by the Company;



                                                     6
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 33 of 95



               (c)    an Employment Agreement, in the form attached hereto as Exhibit B, duly
executed by Ron Martine (the Martinez Employment Agreement );

                (d)   a Temporary License Agreement, in the form attached hereto as Exhibit D, duly
executed by the Company;

                (e)      a certificate executed by the Company to the effect that the conditions set forth in
Section 6.2(a) and Section 6.2(c) have been satisfied;

                (f)    a certificate of non-foreign status executed by the Company meeting the
requirements of Treasury Regulation Section 1.1445-2(b);

                 (g)      constructive possession of all originals and copies of agreements, instruments,
documents, deeds, books, records, files, and other data and information within the possession of the
Company or any Affiliate of the Company pertaining to the Company (collectively, the Records );
provided, however, that the Company may retain (i) copies of any Tax Returns and copies of Records
relating thereto; (ii) copies of any Records that the Company is reasonably likely to need for complying
with Legal Requirements; and (iii) copies of any Records that in the reasonable opinion of the Company
will be required in connection with the performance of its obligations under Article VIII hereof; and

                  (h)     evidence satisfactory to Buyer that Buyer s designees shall be the only
authori ed signatories with respect to the Company s various accounts, credit lines, safe deposit boxes, or
vaults set forth or required to be set forth in Schedule 3.18.

        2.3      Deliveries by Buyer. At or prior to the Closing, Buyer shall deliver or cause to be
delivered to the Company:

                (a)      the amount and form of Purchase Price required to be paid at Closing pursuant to
Section 1.2(a) hereof;

                  (b)    the Escrow Agreement, duly executed by Buyer;

                  (c)    the Martinez Employment Agreement, duly executed by Buyer; and

                  (d)     a certificate executed by an authorized officer of Buyer, on behalf of Buyer, to
the effect that the conditions set forth in Section 6.1(a) have been satisfied.

        2.4       Termination in Absence of Closing.

                 (a)      Subject to the provisions of Section 2.4(b), if by the close of business on
September 30, 2017, the Closing has not occurred, then either the Company or Buyer may thereafter
terminate this Agreement by written notice to such effect, to the other parties hereto, without liability of
or to any party to this Agreement or any stockholder, director, officer, employee, or representative of such
party unless the reason for Closing having not occurred is (i) such party s willful breach of the provisions
of this Agreement, or (ii) if all of the conditions to such party s obligations set forth in Article VI have
been satisfied or waived in writing by the date scheduled for the Closing pursuant to Section 2.1, the
failure of such party to perform its obligations under this Article II on such date; provided, however, that
the provisions of Sections 9.2 through 9.5 shall survive any such termination; and provided further,
however, that any termination pursuant to this Section 2.4 shall not relieve any party hereto who was
responsible for Closing having not occurred as described in clauses (i) or (ii) above of any liability for (x)
such party s willful breach of the provisions of this Agreement, or (y) if all of the conditions to such

                                                       7
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 34 of 95



 a        b iga i    e f h i Article VI have been satisfied or waived in writing by the date scheduled
for the Closing pursuant to Section 2.1, the failure of such party to perform its obligations under this
Article II on such date.

                 (b)    Buyer shall also have the right to terminate this Agreement without liability to
any party by so notifying the Company at any time within 15 days after the date of this Agreement if, in
B e         e di c e i , a     ched e ( a i               e    efe ed    herein) that was not furnished to
Buyer at least 10 business days prior to the date of this Agreement contains or refers to any matter that, or
  a ca e       ead a       e     ha , i B e           e di c e i a d j dg e , i ad e e B e i a
way; provided, however, that the provisions of Sections 9.2 through 9.5 shall survive any such
termination.

                (c)    Notwithstanding the approval of the sole member of Buyer, this Agreement and
the transactions contemplated herein may be terminated and abandoned at any time on or prior to the
Closing Date by Buyer if:

                          (i)     any representation or warranty made herein for the benefit of Buyer, or
 any certificate, schedule, or document furnished to Buyer pursuant to this Agreement is untrue in any
 material respect; or

                         (ii)    the Company or the Stockholders shall have defaulted in any material
 respect in the performance of any material obligation under this Agreement.

    ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS
                              AND THE COMPANY

       Each of the Stockholders and the Company hereby jointly and severally represents and warrants
to Buyer that:

         3.1      Corporate Existence and Qualification. The Company is a corporation duly organized,
validly existing, and in good standing under the laws of the state of Idaho; the Company has the corporate
power to own, manage, lease, and hold its Properties and to carry on its business as and where such
Properties are presently located and such business is presently conducted; and neither the character of the
C      a      P e ie          he a e f he C            a      b iness requires the Company to be duly
qualified to do business as a foreign corporation in any jurisdiction outside those identified in Schedule
3.1 attached hereto, and the Company is qualified as a foreign corporation and in good standing in each
listed jurisdiction.

         3.2    Authority, Approval, and Enforceability. This Agreement has been duly executed and
delivered by the Company and the Stockholders, and each of the Stockholders and the Company has all
requisite power and legal capacity to execute and deliver this Agreement and all Collateral Agreements
executed and delivered or to be executed and delivered in connection with the transactions provided for
hereby, to consummate the transactions contemplated hereby and by the Collateral Agreements, and to
perform its, his, and her obligations hereunder and under the Collateral Agreements. The execution,
delivery, and performance of this Agreement and the Collateral Agreements and the consummation by
each of the Company and the Stockholders of the transactions contemplated hereby and thereby have
been duly and validly authorized and approved by all necessary action on the part of the Company, and no
other proceedings on the part of the Company or the Stockholders are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement and each Collateral
Agreement to which any of the Stockholders and/or the Company is a party constitutes, or upon execution
and delivery will constitute, the legal, valid, and binding obligation of such party, enforceable in

                                                     8
PHX 332426779v8
         Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 35 of 95



accordance with its terms, except as such enforcement may be limited by general equitable principles or
by applicable bankruptcy, insolvency, moratorium, or similar laws and judicial decisions from time to
time in effect which affec c edi      igh ge e all .

        3.3       Capitalization and Corporate Records.

                 (a)     All issued and outstanding shares of capital stock of the Company are owned
beneficially and of record by Stockholders.

                (b)      The copies of the charter and bylaws of the Company provided to Buyer are true,
accurate, and complete and reflect all amendments made through the date of this Agreement. The
C m a          ck a d mi e b k made a ailable B e f e ie                   e e c ec a d c m le e a f
the date of such review, no further entries have been made through the date of this Agreement, and such
minute books contain an accurate record of all stockholder and corporate actions of the stockholders and
board of directors (and any committees thereof) of the Company taken by written consent or at a meeting
since inception. All corporate actions taken by the Company have been duly authorized or ratified. All
accounts, books, ledgers, and official and other records of the Company fairly and accurately reflect all of
 he C m a         a ac i ns, properties, assets, and liabilities.

                  (c)      The Company does not own, directly or indirectly, any outstanding voting
securities of or other interests in any other corporation, partnership, joint venture, or other business entity.

         3.4     No Stockholder Defaults or Consents. Except as otherwise set forth in Schedule 3.4
hereto, the execution and delivery of this Agreement and the Collateral Agreements by the Stockholders
and the performance by the Stockholders of their obligations hereunder and thereunder will not violate
any provision of law or any judgment, award, or decree or any indenture, agreement, or other instrument
to which any Stockholder is a party, or by which the properties or assets of the Stockholder is bound or
affected, or conflict with, result in a breach of, or constitute (with due notice or lapse of time or both) a
default under, any such indenture, agreement, or other instrument, in each case except to the extent that
such violation, default, or breach could not reasonably be expected to delay or otherwise significantly
impair the ability of the parties to consummate the transactions contemplated hereby.

         3.5    No Company Defaults or Consents. Except as otherwise set forth in Schedule 3.5
attached hereto, neither the execution and delivery of this Agreement nor the carrying out of the
transactions contemplated hereby will:

                (a)   violate or conflict with any of the terms, conditions, or provisions of the charter
or bylaws of the Company;

                  (b)    violate any Legal Requirements applicable to the Company;

                (c)      violate, conflict with, result in a breach of, constitute a default under (whether
with or without notice or the lapse of time or both), or accelerate or permit the acceleration of the
performance required by, or give any other party the right to terminate, any Contract or Permit binding
upon or applicable to the Company;

              (d)        result in the creation of any lien, charge, or other encumbrance on any Properties
of the Company; or




                                                       9
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 36 of 95



                (e)    require either the Stockholders or the Company to obtain or make any waiver,
consent, action, approval, or authorization of, or registration, declaration, notice, or filing with, any
private non-governmental third party or any Governmental Authority.

         3.6   No Proceedings. No suit, action, or other proceeding is pending or, to the Knowledge of
the Company, threatened before any Governmental Authority seeking to restrain the Company or the
Stockholders or prohibit their entry into this Agreement or prohibit the Closing, or seeking damages
against the Company or its Properties as a result of the consummation of this Agreement.

        3.7       Employee Benefit Matters.

                 (a)    Schedule 3.7(a) provides a true and complete list of each of the following, if any,
which is sponsored, maintained, or contributed to by the Company for the benefit of the employees or
agents of the Company, which has been so sponsored, maintained, or contributed to at any time during the
Compan       e i ence or i h re pec o hich he Compan ha or ma ha e an ac al or con ingen
liability:

                       (i)     each emplo ee benefi plan, a     ch erm i defined in Sec ion 3(3) of
  he Emplo ee Re iremen Income Sec ri Ac of 1974 ( ERISA ) (incl ding, b no limi ed o,
 employee benefit plans, such as foreign plans, which are not subject to the provisions of ERISA)
 ( Plan ); and

                          (ii)   each personnel policy, employee manual, or other written statements of
 rules or policies concerning employment, stock option plan, collective bargaining agreement, bonus plan
 or arrangement, incentive award plan or arrangement, vacation and sick leave policy, severance pay
 policy or agreement, deferred compensation agreement or arrangement, consulting agreement,
 employment contract, and each other employee benefit plan, agreement, arrangement, program, practice,
 or understanding which is not described in Section 3.7(a)(i) ( Benefit Program or Agreement ).

                  (b)      True, correct, and complete copies of each of the Plans (if any), and related
trusts, if applicable, including all amendments thereto, have been furnished to Buyer. There has also been
furnished to Buyer, with respect to each Plan required to file such report and description, the three most
recent reports on Form 5500 and the summary plan description. True, correct, and complete copies or
descriptions of all Benefit Programs or Agreements have also been furnished to Buyer.

                  (c)    Except as otherwise set forth in Schedule 3.7(c),

                        (i)     The Company does not contribute to or have an obligation to contribute
 to, and the Company has not at any time contributed to or had an obligation to contribute to, and the
 Company does not have any actual or contingent liability under a multiemployer plan within the
 meaning of Sec ion 3(37) of ERISA ( Multiemployer Plan ) or a m l iple emplo er plan i hin he
 meaning of Section 413(b) and (c) of the Code;

                           (ii)   The Company has substantially performed all obligations, whether
 arising by operation of law or by contract, required to be performed by it in connection with the Plans
 and the Benefit Programs and Agreements, and to the Knowledge of the Company, there have been no
 defaults or violations by any other party to the Plans or Benefit Programs or Agreements;

                       (iii)  All reports and disclosures relating to the Plans required to be filed with
 or furnished to governmental agencies, Plan participants, or Plan beneficiaries have been filed or


                                                    10
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 37 of 95



 furnished in accordance with applicable law in a timely manner, and each Plan and each Benefit Program
 or Agreement has been administered in substantial compliance with its governing documents;

                          (iv)    Each of the Plans intended to be qualified under Section 401 of the
 Code satisfies the requirements of such Section and has received a favorable determination letter from
 the Internal Revenue Service regarding such qualified status and has not, since receipt of the most recent
 favorable determination letter, been amended or operated in a way which could adversely affect such
 qualified status;

                          (v)    There are no actions, suits, or claims pending (other than routine claims
 for benefits) or, to the Knowledge of the Company, threatened against, or with respect to, any of the
 Plans or Benefit Programs or Agreements or their assets;

                         (vi)    All contributions required to be made to the Plans pursuant to their
 terms and provisions and applicable law have been made timely;

                          (vii)  As to any Plan subject to Title IV of ERISA, there has been no event or
 condition which presents the material risk of Plan termination, no accumulated funding deficiency,
 whether or not waived, within the meaning of Section 302 of ERISA or Section 412 of the Code has
 been incurred, no reportable event within the meaning of Section 4043 of ERISA (for which the
 disclosure requirements of Regulation Section 2615.3 promulgated by the Pension Benefit Guaranty
 Corporation ( PBGC ) ha e not been ai ed) has occ rred, no notice of intent to terminate the Plan has
 been given under Section 4041 of ERISA, no proceeding has been instituted under Section 4042 of
 ERISA to terminate the Plan, there has been no termination or partial termination of the Plan within the
 meaning of Section 411(d)(3) of the Code, no liability to the PBGC has been incurred, and the assets of
 the Plan equal or exceed the aggregate present value of the benefit liabilities (within the meaning of
 Section 4001(a)(16) of ERISA) nder the Plan, comp ted on a plan termination basis based pon
 reasonable actuarial assumptions and the asset valuation principles established by the PBGC;

                          (viii) None of the Plans nor any trust created thereunder or with respect
 thereto has engaged in an prohibited transaction or part -in-interest transaction as s ch terms are
 defined in Section 4975 of the Code and Section 406 of ERISA which could subject any Plan, the
 Company, or any Stockholder, director, officer, or employee thereof to a Tax or penalty on prohibited
 transactions or party-in-interest transactions pursuant to Section 4975 of the Code or Section 502(i) of
 ERISA;

                          (ix)    To the Knowledge of the Company, there is no matter pending (other
 than routine qualification determination filings) with respect to any of the Plans or Benefit Programs or
 Agreements before the Internal Revenue Service, the Department of Labor, or the PBGC;

                         (x)    Each trust funding a Plan, which trust is intended to be exempt from
 federal income taxation pursuant to Section 501(c)(9) of the Code, satisfies the requirements of such
 section and has received a favorable determination letter from the Internal Revenue Service regarding
 such exempt status and has not, since receipt of the most recent favorable determination letter, been
 amended or operated in a way which would adversely affect such exempt status;

                          (xi)   The Company does not have any obligation to provide health benefits or
 death benefits to former employees, except as specifically required by law;

                      (xii)   Neither the execution and delivery of this Agreement nor the
 consummation of any or all of the transactions contemplated hereby will (A) entitle any current or

                                                    11
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 38 of 95



 former employee of the Company to severance pay, unemployment compensation, or any similar
 payment; (B) accelerate the time of payment or vesting or increase the amount of any compensation due
 to any such employee or former employee; or (C) directly or indirectly result in any payment made to or
     beha f f a Pe          c        e a a ach e a e             h he ea g f Sec            280G f he
 Code;

                          (xiii) The Company has not incurred any liability or taken any action, and no
 action or event has occurred that could cause the Company to incur any liability (A) under Section 412
   f he C de      T e IV f ERISA          h e ec       a       g e-e      e a         h he ea g f
 Section 4001(a)(15) of ERISA that is not a Plan, or (B) to any Multiemployer Plan, including, without
 limitation, an account of a partial or complete withdrawal within the meaning of Sections 4203 and 4205
 of ERISA;

                         (xiv) Since January 1, 1996, there have not been any (A) work stoppages,
 labor disputes, or other significant controversies between the Company and its employees, (B) labor
 union grievances or organizational efforts, or (C) unfair labor practice or labor arbitration proceedings
 pending or threatened.

               (d)     Except as set forth in Schedule 3.7(a), the Company is not a party to any
agreement, and has not established any policy or practice, requiring the Company to make a payment or
provide any other form or compensation or benefit to any Person performing services for the Company
upon termination of such services which would not be payable or provided in the absence of the
consummation of the transactions contemplated by this Agreement.

               (e)     Schedule 3.7(e) sets forth by number and employment classification the
approximate number of employees employed by the Company as of the date of this Agreement, and,
except as set forth therein, none of said employees are subject to union or collective bargaining
agreements with the Company.

                 (f)    Neither Buyer nor any of its Affiliates shall have any liability or obligations
under or with respect to the Workers Adjustment Retraining Notification Act in connection with any of
the transactions contemplated in connection herewith.

        3.8       Financial Statements; Liabilities; Accounts Receivable; Inventories; Title to Assets.

                (a)     The Company has delivered to Buyer true and complete copies of unaudited
Financial Statements with respect to the Company and its business as of and for the years ended
December 31, 2016, 2015, and 2014, as well as unaudited Financial Statements with respect to the
Company and its business as of and f he f e         h e ded Ma 31, 2017 ( he Company Financial
Statements ), a d a d C     a F a c a S a e e a e a ached he e a Schedule 3.8(a). All of such
Company Financial Statements present fairly the financial condition and results of operations of the
Company for the dates or periods indicated thereon. All of such Company Financial Statements have
been prepared in accordance with GAAP applied on a consistent basis throughout the periods indicated.

                  (b)     Except for (i) the liabilities reflected    he C      a     Dece be 31, 2016
balance sheet included with the Company Financial Statements attached as Schedule 3.8(a), (ii) trade
payables and accrued expenses incurred since December 31, 2016 in the ordinary course of business,
none of which are material, and (iii) executory contract obligations under (x) Contracts listed on Schedule
3.13(a), and/or (y) Contracts not required to be listed on Schedule 3.13(a), the Company does not have
any liabilities or obligations (whether accrued, absolute, contingent, known, unknown, or otherwise, and


                                                      12
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 39 of 95



whether or not of a nature required to be reflected or reserved against in a balance sheet in accordance
with GAAP).

                  (c)    Except as otherwise set forth in Schedule 3.8(c), the accounts receivable reflected
on the December 31, 2016 balance sheet included in the Company Financial Statements referenced in
Section 3.8(a) and all of he Compan            acco n recei able ari ing ince December 31, 2016 ( he
 Balance Sheet Date ) aro e from bona fide ran ac ion in he ordinar co rse of business, and the goods
and services involved have been sold, delivered, and performed to the account obligors, and no further
filings (with governmental agencies, insurers, or others) are required to be made, no further goods are
required to be provided, and no further services are required to be rendered in order to complete the sales
and fully render the services and to entitle the Company to collect the accounts receivable in full. Except
as set forth in Schedule 3.8(c), no such account has been assigned or pledged to any other Person, firm, or
corporation, and, except only to the extent fully reserved against as set forth in the December 31, 2016
balance sheet included in such Company Financial Statements, no defense or set-off to any such account
has been asserted by the account obligor or exists.

                 (d)     Except as otherwise set forth in Schedule 3.8(d), the Inventory of the Company
as of the Closing Date shall consist of items of a quality, condition, and quantity consistent with normal
seasonally-adjusted Inventory levels of the Company and be usable and saleable in the ordinary and usual
course of business for the purposes for which intended, except to the extent written down or reserved
against on the Closing Date Balance Sheet. Except as otherwise set forth in Schedule 3.8(d), the
Compan      In en or i al ed on he Compan            book of acco n in accordance i h GAAP (on an
average cost basis) at the lower of cost or market, and the value of obsolete materials, materials below
standard quality, and slow-moving materials have been written down in accordance with GAAP.

                 (e)     Except as provided under the provisions of the agreements described in Schedule
3.8(e), the Company has and will have as of the Closing Date legal and beneficial ownership of its
Properties, free and clear of any and all liens, mortgages, pledges, adverse claims, encumbrances, or other
re ric ion or limi a ion ha oe er ( Liens ).

        3.9       Absence of Certain Changes.

               (a)      Except as otherwise set forth in Schedule 3.9(a) attached hereto, since the
Balance Sheet Date, there has not been:

                         (i)      any event, circumstance, or change that had or might have a material
 adverse effect on the business, operations, prospects, Properties, financial condition, or working capital
 of the Company;

                          (ii)   any damage, destruction, or loss (whether or not covered by insurance)
 that had or might have a material adverse effect on the business, operations, prospects, Properties, or
 financial condition of the Company; or

                          (iii)    an ma erial ad er e change in he Compan            ale pa ern , pricing
 policies, accounts receivable, or accounts payable.

               (b)      Except as otherwise set forth in Schedule 3.9(b) attached hereto, since the
Balance Sheet Date, the Company has not done any of the following:

                          (i)     merged into or with or consolidated with, any other corporation or
 acquired the business or assets of any Person;

                                                    13
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 40 of 95



                         (ii)     purchased any securities of any Person;

                         (iii)    created, incurred, assumed, guaranteed, or otherwise become liable or
 obligated with respect to any indebtedness, or made any loan or advance to, or any investment in, any
 Person, except in each case in the ordinary course of business;

                          (iv)    made any change in any existing election, or made any new election,
 with respect to any tax law in any jurisdiction which election could have an effect on the tax treatment of
 he Com an o he Com an b ine o e a ion ;

                         (v)      entered into, amended, or terminated any material agreement;

                            (vi)     sold, transferred, leased, mortgaged, encumbered, or otherwise disposed
 of, or agreed to sell, transfer, lease, mortgage, encumber, or otherwise dispose of, any Properties except
 (A) in the ordinary course of business, or (B) pursuant to any agreement specified in Schedule 3.13(a);

                         (vii)   settled any claim or litigation, or filed any motions, orders, briefs, or
 settlement agreements in any proceeding before any Governmental Authority or any arbitrator;

                         (viii) incurred or approved, or entered into any agreement or commitment to
 make, any expenditures in excess of $50,000 (other than those arising in the ordinary course of business
 or those required pursuant to any agreement specified in Schedule 3.13(a));

                        (ix)   maintained its books of account other than in the usual, regular, and
 ordinary manner in accordance with GAAP and on a basis consistent with prior periods or made any
 change in any of its accounting methods or practices that would be required to be disclosed under
 GAAP;

                         (x)      adopted any Plan or Benefit Program or Agreement, or granted any
 increase in the compensation payable or to become payable to stockholders, directors, officers, or
 employees (including, without limitation, any such increase pursuant to any bonus, profit-sharing, or
 other plan or commitment), other than merit increases to non-officer employees in the ordinary course of
 business and consistent with past practice;

                         (xi)     suffered any extraordinary losses or waived any rights of material value;

                         (xii)   made any payment to any Affiliate or forgiven any indebtedness due or
 owing from any Affiliate to the Company;

                        (xiii) (A) liquidated Inventory or accepted product returns other than in the
 ordinary course, (B) accelerated receivables, (C) delayed payables, or (D) changed in any material
  e ec he Com an          ac ice in connec ion i h he a men of a able and/o he collec ion of
 receivables;

                          (xiv) engaged in any one or more activities or transactions with an Affiliate
 or outside the ordinary course of business;

                         (xv)  declared, set aside, or paid any dividends, or made any distributions, or
 made any other payments in respect of its equity securities, or repurchased, redeemed, or otherwise
 acquired any such securities;


                                                    14
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 41 of 95



                          (xvi)    amended its charter or bylaws;

                            (xvii) issued any capital stock or other securities, or granted, or entered into
 any agreement to grant, any options, convertible rights, other rights, warrants, calls, or agreements
 relating to its capital stock; or

                          (xviii) committed to do any of the foregoing.

         3.10     Compliance with Laws. Except as otherwise set forth in Schedule 3.10, the Company is
and has been in compliance in all respects with all Legal Requirements applicable to the Company, other
than failures to so comply that would not have an adverse effect on the business, operations, prospects,
Properties, or financial condition of the Company. Except as otherwise set forth in Schedule 3.10, the
Company (x) has not received or entered into any citations, complaints, consent orders, compliance
schedules, or other similar enforcement orders, or received any written notice from any Governmental
Authority or any other written notice that would indicate that there is not currently compliance with all
such Legal Requirements, except for failures to so comply that would not have an adverse effect on the
business, operations, prospects, Properties, or financial condition of the Company, and (y) is not in
default under, and no condition exists (whether covered by insurance or not) that with or without notice or
lapse of time or both would constitute a default under, or breach or violation of, any Legal Requirement
or Permit applicable to the Company. Without limiting the generality of the foregoing, the Company has
not received notice of and there is no basis for, any claim, action, suit, investigation, or proceeding that
might result in a finding that the Company is not or has not been in compliance with Legal Requirements
relating to (a) the development, testing, manufacture, packaging, distribution, and marketing of products;
(b) employment, safety, and health; (c) environmental protection, building, zoning, and land use; and/or
(d) the Foreign Corrupt Practices Act and the rules and regulations promulgated thereunder.

         3.11     Litigation. Except as otherwise set forth in Schedule 3.11, there are no claims, actions,
suits, investigations, or proceedings against the Company pending or, to the Knowledge of the Company,
threatened in any court or before or by any Governmental Authority, or before any arbitrator, that might
have an adverse effect (whether covered by insurance or not) on the business, operations, prospects,
Properties, or financial condition of the Company and there is no basis for any such claim, action, suit,
investigation, or proceeding. Schedule 3.11 also includes a true and correct listing of all material actions,
suits, investigations, claims, or proceedings that were pending, settled, or adjudicated since January 1,
2011.

        3.12      Real Property.

                  (a)    The Company does not own and has never owned any real property.

                 (b)     Schedule 3.12(b) sets forth a list of all leases, licenses, or similar agreements
 ela i g    he C      a       e     cc a c f eal e a e             ed b a hi d a ( Leases ), e a d
correct copies of which have previously been furnished to Buyer, in each case setting forth (i) the lessor
and lessee thereof and the commencement date, term, and renewal rights under each of the Leases, and
(ii) he ee add e a d legal de c i i            f each       e c e ed he eb ( he Leased Premises ).
The Leases and all guaranties with respect thereto, are in full force and effect and have not been amended
in writing or otherwise, and no party thereto is in default or breach under any such Lease. No event has
occurred which, with the passage of time or the giving of notice or both, would cause a material breach of
or default under any of such Leases. Neither the Company nor its agents or employees have received
written notice of any claimed abatements, offsets, defenses, or other bases for relief or adjustment.



                                                     15
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 42 of 95



                  (c)     With respect to each of the Leased Premises (i) the Company has a valid
leasehold interest in the Leased Premises, free and clear of any Liens, encumbrances, covenants, and
easements or title defects that have had or could have an adverse effect on the C           a        e a d
occupancy of the Leased Premises; (ii) the portions of the buildings located on the Leased Premises that
are used in the business of the Company are each in good repair and condition, normal wear and tear
excepted, and are in the aggrega e ff c e          a f he C        a    c e a d ea ab a c a ed
normal business activities as conducted thereon; (iii) each of the Leased Premises (A) has direct access to
public roads or access to public roads by means of a perpetual access easement, such access being
sufficient to satisfy the current transportation requirements of the business presently conducted at such
parcel, and (B) is served by all utilities in such quantity and quality as are necessary and sufficient to
satisfy the current normal business activities conducted at such parcel; and (iv) the Company has not
received notice of (A) any condemnation, eminent domain, or similar proceeding affecting any portion of
the Leased Premises or any access thereto, and, to the Knowledge of the Company, no such proceedings
are contemplated, (B) any special assessment or pending improvement liens to be made by any
governmental authority which may affect any of the Leased Premises, or (C) any violations of building
codes and/or zoning ordinances or other governmental regulations with respect to the Leased Premises.

        3.13      Commitments.

               (a)      Except as otherwise set forth in Schedule 3.13(a), the Company is not a party to
or bound by any of the following, whether written or oral:

                          (i)     any Contract that cannot by its terms be terminated by the Company
     h 30 da     e          ce    h    e a        h e e c           e be    d e ea af e he da e f
 this Agreement;

                         (ii)     contract or commitment for capital expenditures by the Company in
 excess of $50,000 per year in the aggregate;

                           (iii)     lease or license with respect to any Properties, real or personal, whether
 as landlord, tenant, licensor, or licensee;

                       (iv)    agreement, contract, indenture, or other instrument relating to the
 borrowing of money or the guarantee of any obligation or the deferred payment of the purchase price of
 any Properties;

                          (v)      partnership agreement;

                           (vi)   contract with any Affiliate of the Company (including a Stockholder)
 relating to the provision of goods or services by or to the Company;

                          (vii)   agreement for the sale of any assets that in the aggregate have a net
 b      a e       he C    a     b      f g ea e ha $50,000;

                           (viii) ag ee e      ha                       he C      a      f eed         c    ee
 freely in any line of business or in any geographic area;

                          (ix)     preferential purchase right, right of first refusal, or similar agreement; or

                          (x)      other Contract that is material to the business of the Company.


                                                      16
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 43 of 95



                 (b)     All of the Contracts listed or required to be listed in Schedule 3.13(a) are valid,
binding, and in full force and effect, and the Company has not been notified or advised by any party
thereto of such party s intention or desire to terminate or modify any such Contract in any respect, except
as disclosed in Schedule 3.13(a). Neither the Company nor, to the Knowledge of the Company, any other
party is in breach of any of the terms or covenants of any Contract listed or required to be listed in
Schedule 3.13(a). Following the Closing, the Company will continue to be entitled to all of the benefits
currently held by the Company under each Contract listed or required to be listed in Schedule 3.13(a).

                (c)     Except as otherwise set forth in Schedule 3.13(c), the Company is not a party to
or bound by any Contract or Contracts the terms of which were arrived at by or otherwise reflect less-
than-arm s-length negotiations or bargaining.

         3.14     Insurance. Schedule 3.14 hereto is a complete and correct list of all insurance policies
(including, without limitation, fire, liability, product liability, workers compensation, and vehicular)
presently in effect that relate to the Company or its Properties, including the amounts of such insurance
and annual premiums with respect thereto, all of which have been in full force and effect from and after
the date(s) set forth on Schedule 3.14. Such policies are sufficient for compliance by the Company with
all applicable Legal Requirements and all material Contracts. None of the insurance carriers has indicated
to the Company an intention to cancel any such policy or to materially increase any insurance premiums
(including, without limitation, workers compensation premiums), or that any insurance required to be
listed on Schedule 3.14 will not be available in the future on substantially the same terms as currently in
effect. The Company has no claim pending or anticipated against any of its insurance carriers under any
of such policies and, to the Knowledge of the Company, there has been no actual or alleged occurrence of
any kind which could reasonably be expected to give rise to any such claim. During the prior three years,
all notices required to have been given by the Company to any insurance company have been timely and
duly given, and no insurance company has asserted that any claim is not covered by the applicable policy
relating to such claim.

         3.15     Intangible Rights. Set forth on Schedule 3.15 is a list and description of all foreign and
domestic patents, patent applications (whether pending or abandoned), invention disclosures, or any other
patent rights (collectively, “Patent Rights ); design registrations, trademarks of any type (whether
registered, pending, or common law) (collectively, “Trademark Rights ); service marks of any type
(whether registered, pending, or common law) (collectively, “Service Mark Rights ); trade names;
brands; and/or copyrights (whether or not registered and, if applicable, including pending applications for
registration) owned, Used, licensed, or controlled by the Company and all goodwill associated therewith.
The Company owns or has the right to use and shall as of the Closing Date own or have the right to use
any and all information, know-how, trade secrets, Patent Rights, copyrights, Trademark Rights, Service
Mark Rights, design registrations, trade names, software, formulae, methods, processes, and other
intangible properties that are necessary or customarily Used by the Company for the ownership,
management, or operation of its Properties (“Intangible Rights ), including, but not limited to, the
Intangible Rights listed on Schedule 3.15. Except as set forth on Schedule 3.15, (i) the Company is the
sole and exclusive owner of all right, title, and interest in and to all of the Intangible Rights, and has the
exclusive right to use and license the same, free and clear of any claim or conflict with the Intangible
Rights of others; (ii) no royalties, honorariums, or fees are payable by the Company to any Person by
reason of the ownership or use of any of the Intangible Rights; (iii) there have been no claims made
against the Company asserting the invalidity, abuse, misuse, or unenforceability of any of the Intangible
Rights, and no grounds for any such claims exist; (iv) the Company has not made any claim of any
violation or infringement by others of any of its Intangible Rights or interests therein and, to the
Knowledge of the Company, no grounds for any such claims exist; (v) the Company has not received any
notice that it is in conflict with or infringing upon the asserted intellectual property rights of others in
connection with the Intangible Rights, and neither the use of the Intangible Rights nor the operation of the
                                                     17
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 44 of 95



Compan s businesses is infringing or has infringed upon an intellectual propert rights of others; (vi)
the Intangible Rights are sufficient and include all intellectual property rights necessary for the Company
to la full conduct its business as presentl being conducted; (vii) no interest in an of the Compan s
Intangible Rights has been assigned, transferred, licensed, or sublicensed by the Company to any Person
other than Buyer pursuant to this Agreement; (viii) to the extent that any item constituting part of the
Intangible Rights has been registered with, filed in, or issued by, any Governmental Authority, such
registrations, filings, or issuances are listed on Schedule 3.15 and were duly made and remain in full force
and effect; (ix) to the Knowledge of the Company, there has not been any act or failure to act by the
Company or any of its stockholders, directors, officers, employees, attorneys, or agents during the
prosecution or registration of, or any other proceeding relating to, any of the Intangible Rights or of any
other fact which could render invalid or unenforceable, or negate the right to issuance of any of the
Intangible Rights; (x) to the extent any of the Intangible Rights constitutes proprietary or confidential
information, the Company has adequately safeguarded such information from disclosure; and (xi) all of
the Compan s current Intangible Rights ill remain in full force and effect follo ing the Closing
without alteration or impairment.

        3.16    Equipment and Other Tangible Property. Except as otherwise set forth on Schedule 3.16,
the Compan s equipment, furniture, machiner , vehicles, structures, fi tures, and other tangible propert
included in the Properties (the Tangible Company Properties ), other than Inventory, is suitable for the
purposes for which intended and in good operating condition and repair consistent with normal industry
standards, except for ordinary wear and tear, and except for such Tangible Company Properties as shall
have been taken out of service on a temporary basis for repairs or replacement consistent with the
Compan s prior practices and normal industr standards. To the Kno ledge of the Compan , the
Tangible Company Properties are free of any structural or engineering defects, and during the past five
 ears there has not been an significant interruption of the Compan s business due to inadequate
maintenance or obsolescence of the Tangible Company Properties.

        3.17      Permits; Environmental Matters.

                (a)      Except as otherwise set forth in Schedule 3.17(a), the Company has all Permits
necessary for the Company to own, operate, use, and/or maintain its Properties and to conduct its business
and operations as presently conducted and as expected to be conducted in the future. Except as otherwise
set forth in Schedule 3.17(a), all such Permits are in effect, no proceeding is pending, or, to the
Knowledge of the Company, threatened to modify, suspend, or revoke, withdraw, terminate, or otherwise
limit any such Permits, and no administrative or governmental actions have been taken or, to the
Knowledge of the Company, threatened in connection with the expiration or renewal of such Permits
which could adversely affect the ability of the Company to own, operate, use, or maintain any of its
Properties or to conduct its business and operations as presently conducted and as expected to be
conducted in the future. Except as otherwise set forth in Schedule 3.17(a), (i) no violations have occurred
that remain uncured, unwaived, or otherwise unresolved, or are occurring in respect of any such Permits,
other than inconsequential violations, and (ii) no circumstances exist that would prevent or delay the
obtaining of any requisite consent, approval, waiver, or other authorization of the transactions
contemplated hereby with respect to such Permits that by their terms or under applicable law may be
obtained only after Closing.

                 (b)      Except as set forth on Schedule 3.17(b), there are no claims, liabilities,
investigations, litigation, administrative proceedings, whether pending or, to the Knowledge of the
Company, threatened, or judgments or orders relating to any Hazardous Materials (collectively called
 Environmental Claims ) asserted or threatened against the Compan or relating to an real propert
currently or formerly owned, leased, or otherwise Used by the Company. Neither the Company nor, to
the Knowledge of the Company, any prior owner, lessee, or operator of said real property, has caused or
                                                    18
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 45 of 95



permitted any Hazardous Material to be used, generated, reclaimed, transported, released, treated, stored,
or disposed of in a manner which could form the basis for an Environmental Claim against the Company
or Buyer. Except as set forth on Schedule 3.17(b), the Company has not assumed any liability of any
Person for cleanup, compliance, or required capital expenditures in connection with any Environmental
Claim.

                (c)    Except as set forth on Schedule 3.17(c), no Hazardous Materials are or were
stored or otherwise located, and no underground storage tanks or surface impoundments are or were
located, on real property currently or formerly owned, leased, or Used by the Company or, to the
Knowledge of the Company, on adjacent parcels of real property, and no part of such real property or, to
the Knowledge of the Company, any part of such adjacent parcels of real property, including the
groundwater located thereon, is presently contaminated by Hazardous Materials.

                (d)     Except as set forth on Schedule 3.17(d), the Company has been and is currently
in compliance with all applicable environmental laws, including obtaining and maintaining in effect all
Permits required by applicable environmental laws.

         3.18     Banks. Schedule 3.18 sets forth (i) the name of each bank, trust company, or other
financial institution and stock or other broker with which the Company has an account, credit line, or safe
deposit box or vault; (ii) the names of all Persons authorized to draw thereon or to have access to any safe
deposit box or vault; (iii) the purpose of each such account, safe deposit box, or vault; and (iv) the names
of all Persons authorized by proxies, powers of attorney, or other like instrument to act on behalf of the
Company in matters concerning any of its business or affairs. Except as otherwise set forth in Schedule
3.18, no such proxies, powers of attorney, or other like instruments are irrevocable.

         3.19     Suppliers and Customers. Schedule 3.19 sets forth (i) the ten principal suppliers of the
Company during each of the fiscal years ended December 31, 2016 and 2015, together with the dollar
amount of goods purchased by the Company from each such supplier during each such period, and (ii) the
ten principal customers of the Company during each of the fiscal years ended December 31, 2016 and
2015, together with the dollar amount of goods and/or services sold by the Company to each such
customer during each such period. Except as otherwise set forth in Schedule 3.19, the Company
maintains good relations with all suppliers and customers listed or required to be listed in Schedule 3.19
as well as with governments, partners, financing sources, and other parties with whom the Company has
significant relations, and no such party has canceled, terminated, or made any threat to the Company to
cancel or otherwise terminate its relationship with the Company or to materially decrease its services or
supplies to the Company or its direct or indirect purchase or usage of the products or services of the
Company.

        3.20      Absence of Certain Business Practices.

                 (a)      None of the Stockholders, the Company, nor any Affiliate, director, officer,
employee, or agent of the Company, or any other Person acting on behalf of or associated with the
Company, acting alone or together, has (i) received, directly or indirectly, any rebates, payments,
commissions, promotional allowances, or any other economic benefits, regardless of their nature or type,
from any customer, agent, supplier, or any employee or agent of any customer, agent, or supplier; or (ii)
directly or indirectly given or agreed to give any money, gift, or similar benefit to any customer, agent,
supplier, or any employee or agent of any customer, agent, or supplier, any official or employee of any
government (domestic or foreign), any political party or candidate for office (domestic or foreign), or any
other Person who was, is, or may be in a position to help or hinder the business of the Company (or assist
the Company in connection with any actual or proposed transaction), in each case which (A) could
reasonably be expected to subject the Company to any damage or penalty in any civil, criminal, or

                                                    19
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 46 of 95



governmental litigation or proceeding, (B) if not given in the past, could reasonably be expected to have
had an adverse effect on the business, results of operation, prospects, Properties, financial condition,
liabilities, cash flows, or working capital of the Company, or (C) if not continued in the future, could
reasonably be expected to adversely affect the business, results of operations, prospects, Properties,
financial condition, liabilities, cash flows, or working capital of the Company

                  (b)     None of the Stockholders, the Company, nor any Affiliate, director, officer,
employee, or agent of the Company, or any other Person acting on behalf of or associated with the
Company is aware of any action, or any allegation of any action, or has taken any action, directly or
indirectly, (i) that would constitute a violation in any material respect by such Persons of the Foreign
Corrupt Practices Act of 1977, 15 USC §§ 78dd-1, et seq., as amended, and the rules and regulations
thereunder (the “FCPA”), or other relevant multilateral measures such as the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business Transactions and the United
Nations Convention Against Corruption, including making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to give or authorization of the
giving of anything of value to any “foreign official” (as defined under the FCPA) or employee, political
party or campaign, official or employee of any public international organization, or official or employee
of any government-owned enterprise or institution to obtain or retain business or to secure an improper
advantage, or (ii) that would constitute an offer to pay, a promise to pay, or a payment of money or
anything else of value, or an authorization of such offer, promise, or payment, directly or indirectly, to
any employee, agent, or representative of another company or entity in the course of their business
dealings with the Company or any of its Affiliates, in order to induce such person to act against the best
interest of his or her employer or principal.

        3.21      Products, Services, and Authorizations.

                 (a)     Each Product designed, manufactured, repaired, or serviced by the Company has
been designed, manufactured, repaired, or serviced in accordance with (i) the specifications under which
the Product is normally and has normally been manufactured, and (ii) the provisions of all applicable
laws, policies, guidelines, and any other governmental requirements.

                 (b)      Schedule 3.21(b) sets forth (i) a list of all Products which at any time have been
recalled, withdrawn, or suspended by the Company, whether voluntarily or otherwise, including the date
recalled, withdrawn, or suspended and a brief description of all completed or pending proceedings
seeking the recall, withdrawal, suspension, or seizure of any Product; (ii) a brief description of all
completed or pending proceedings seeking the recall, withdrawal, suspension, or seizure of any Product;
and (iii) a list of all regulatory letters received by the Company or any of its agents relating to the
Company or any of the Products or the Company’s establishments.

                 (c)    There exists no set of facts which could reasonably be expected to furnish a basis
for the recall, withdrawal, or suspension of any product registration, product license, repair, or overhaul
license, manufacturing license, wholesale dealers license, export license, or other license, approval, or
consent of any governmental or regulatory authority with respect to the Company or any of the Products.

                (d)       There are no claims existing or threatened under or pursuant to any warranty,
whether express or implied, on products or services sold by the Company. There are no claims existing
and there is no basis for any claim against the Company for injury to persons, animals, or property as a
result of the sale, distribution, or manufacture of any product or performance of any service by the
Company, including, but not limited to, claims arising out of the defective or unsafe nature of its products


                                                     20
PHX 332426779v8
         Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 47 of 95



or services. The Company has full and adequate insurance coverage for products liability claims against
it.

                 (e)     Set forth on Schedule 3.21(e) is a list of all authorizations, consents, approvals,
franchises, licenses, and permits required by any Person (other than a Governmental Authority) for the
opera ion of he b ine of he Compan a pre en l opera ed ( he Other Person Authorizations ). All
of the Other Person Authorizations have been duly issued or obtained and are in full force and effect, and
the Company is in compliance with the terms of all the Other Person Authorizations. Neither the
Company nor any Stockholder has any knowledge of any facts which could be expected to cause them to
believe that the Other Person Authorizations will not be renewed by the appropriate Person in the
ordinary course. Each of the Other Person Authorizations may be assigned and transferred to Buyer in
accordance with this Agreement and will continue in full force and effect thereafter, in each case without
(i) the occurrence of any breach, default, or forfeiture of rights thereunder, or (ii) the consent, approval, or
act of, or the making of any filings with, any Person.

        3.22      Export Controls, Economic Sanctions, and Import Compliance.

                 (a)       Export Controls and Economic Sanctions Compliance. The Company is in
compliance and has been in compliance with all laws relating to U.S. export controls and economic
sanctions, including but not limited to the International Traffic in Arms Regulations (ITAR) (22 C.F.R.
Parts 120-130 (2016)) of the U.S. Department of State; the Export Administration Regulations ("EAR")
(15 C.F.R. Parts 730-774 (2016)) of the U.S. Department of Commerce; the U.S. antiboycott regulations
and guidelines, including those under the EAR and U.S. Department of the Treasury regulations; and the
various economic sanctions, regulations, and guidelines of the U.S. Department of the Treasury, Office of
Foreign A e Con rol ( OFAC ). The Company has not (a) made a voluntary disclosure with respect to
violations of such laws; (b) been subject to any (i) claim, action, audit, compliance assessment, or focused
assessment for alleged or actual underpayment of import or export duties, Taxes, or fees, (ii) suspension
of export privileges, or (iii) investigation or enforcement action or sanction by any Governmental
Authority arising under such laws; (c) made or provided any false statement or omission to any
Governmental Authority or to any customer in connection with the importation or exportation of
merchandise; or (d) exported or re-exported, directly or, to the Knowledge of the Company, indirectly,
any items to Cuba, Iran, Sudan, Syria, North Korea, or to the Crimea region, or to any prohibited,
debarred, denied, or specially designated entities or individuals under statutes, regulations, orders, and
decrees of carious agencies of the U.S. Government, including, but not limited to, the Denied Persons List
or En i Li , a admini ered b he U.S. Depar men of Commerce, B rea of Ind r and Sec ri                       ,
or the OFAC List of Specially Designated Nationals or Blocked Persons.

                 (b)     Import Compliance. The Company is in compliance and has been in compliance
with all import laws and regulations, including, but not limited to, the laws and regulations administered
b U.S. C om and Border Pro ec ion ( CBP ). The prod c impor ed b he Compan ha e no , o er
the past five years, been subject to any penalties (civil or criminal), claims for liquidated damages, or
notices of redelivery issued by CBP, or to any detentions, seizures, or forfeitures by CBP or any other
U.S. Government agency. The Company has not made any prior disclosures to CBP of any violation of
the customs laws during this period. The Company has not been, nor is currently, subject to any CBP
investigation or enforcement action (and has no knowledge of any possible future action). The Company
has paid all import duties, fees, and other charges owed to CBP, and the products that it imports are not
subject to any antidumping duty, countervailing duty, or other penalty duty. The Company is not
sourcing products from facilities that use forced or indentured labor (including child labor).

       3.23   Transactions With Affiliates. Except as set forth on Schedule 3.23 and except for normal
advances to employees consistent with past practices, payment of compensation for employment to
                                                      21
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 48 of 95



employees consistent with past practices, and participation in scheduled Plans or Benefit Programs and
Agreements by employees, the Company has not purchased, acquired, or leased any property or services
from, or sold, transferred, or leased any property or services to, or loaned or advanced any money to, or
borrowed any money from, or entered into or been subject to any management, consulting, or similar
agreement with, or engaged in any other significant transaction with any of the Stockholders or any other
officer, director, or stockholder of the Company or any of their respective Affiliates. Except as set forth
on Schedule 3.23, none of the Stockholders nor any other Affiliate of the Company is indebted to the
Company for money borrowed or other loans or advances, and the Company is not indebted to any such
Affiliate.

         3.24    Privacy and Data Security. No Person has obtained unauthorized access to third party
information or data in the possession of the Company (including any personal information, personally
identifiable information, and personal data, which is collectively referred to herein as Personal
Information ), nor has there been an other compromise of the securit , confidentialit , or integrit of
such information or data. The Company has complied in all material respects with (i) all applicable laws
relating to privacy, personal data security and protection, and the collection, processing, and use of
Personal Information (collectivel , Privacy Laws ); (ii) the Pa ment Card Industr Data Securit
Standards (the PCI DSS ); and (iii) its own internal emplo ee-facing and external customer-facing
privacy and data security policies and guidelines. The operation of the Business does not violate, and has
not violated, any right to privacy or publicity of any third person in any material respect, including
through the violation of any applicable Privacy Laws or the PCI DSS. The Company has not received
any notice, claim, or demand from (i) a Governmental Authority asserting or claiming that the Company
has violated or has failed to comply with any Privacy Law or (ii) any Person asserting a breach of a
Privacy Law or seeking compensation for breach of a Privacy Law. The Company has not notified and
has not been required or obligated to notify any Person with respect to a breach of privacy or security, or
unauthorized misappropriation, access, or use of, any Personal Information.

         3.25     Title to Assets. The Company owns, leases, or has the legal right to use all the Assets,
and Buyer will be vested with good, valid, marketable, and undivided title to the Assets free and clear of
all liens, claims, interests, and encumbrances, other than the Assumed Obligations. The Assets constitute
all of the assets necessary to conduct the Business as currently being conducted, and no Person other than
the Company owns any assets used in the Business.

        3.26     Broker or Finder Fees. All negotiations relating to this Agreement and the transactions
contemplated hereby have been carried out without the intervention of any Person acting on behalf of the
Company or the Stockholders in such a manner as to give rise to any valid claim against Buyer for any
broker s fee, finder s fee, or similar compensation.

         3.27     Other Information. The information furnished by the Stockholders and the Company to
Buyer pursuant to this Agreement (including, without limitation, information contained in the exhibits
hereto, the schedules identified herein, the instruments referred to in such schedules, and the certificates
and other documents to be executed or delivered pursuant hereto by the Stockholders and/or the Company
at or prior to the Closing) is not, nor at the Closing will be, false or misleading in any material respect, or
contains, or at the Closing will contain, any misstatement of material fact, or omits, or at the Closing will
omit, to state any material fact required to be stated in order to make the statements therein not
misleading.




                                                      22
PHX 332426779v8
         Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 49 of 95



               ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF BUYER

        Buyer hereby represents and warrants to the Company that:

          4.1     Existence and Qualification. Buyer is a corporation duly organized, validly existing, and
in good standing under the laws of the state of Delaware; has the power to own, manage, lease, and hold
its properties and to carry on its business as and where such properties are presently located and such
business is presently conducted; and is duly qualified to do business and is in good standing as a foreign
entity in each of the jurisdictions where the character of its properties or the nature of its business requires
it to be so qualified.

         4.2     Authority, Approval, and Enforceability. This Agreement has been duly executed and
delivered by Buyer and Buyer has all requisite power and legal capacity to execute and deliver this
Agreement and all Collateral Agreements executed and delivered or to be executed and delivered by
Buyer in connection with the transactions provided for hereby, to consummate the transactions
contemplated hereby and by the Collateral Agreements, and to perform its obligations hereunder and
under the Collateral Agreements. The execution, delivery, and performance of this Agreement and the
Collateral Agreements and the consummation by Buyer of the transactions contemplated hereby and
thereby have been duly and validly authorized and approved by all necessary action on the part of Buyer.
This Agreement and each Collateral Agreement to which Buyer is a party constitutes, or upon execution
and delivery will constitute, the legal, valid, and binding obligation of Buyer, enforceable in accordance
with its terms, except as such enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or similar laws and judicial decisions from time to time in effect
  hich affec c edi       igh gene all .

        4.3      No Default or Consents. Neither the execution and delivery of this Agreement nor the
carrying out of the transactions contemplated hereby will:

                 (a)      i la e   c nflic      i h an        f he e m , c ndi i n ,         ii n    f B   e
Articles of Incorporation or bylaws;

                  (b)    violate any Legal Requirements applicable to Buyer;

                (c)     violate, conflict with, result in a breach of, constitute a default under (whether
with or without notice or the lapse of time or both), or accelerate or permit the acceleration of the
performance required by, or give any other party the right to terminate, any Contract or Permit binding
upon or applicable to Buyer;

                  (d)    result in the creation of any lien, charge, or other encumbrance on any property
of Buyer; or

                (e)      require Buyer to obtain or make any waiver, consent, action, approval, or
authorization of, or registration, declaration, notice, or filing with, any private non-governmental third
party or any Governmental Authority.

         4.4    No Proceedings. N          i , ac i n,     he      ceeding i ending ,             B e
knowledge, threatened before any Governmental Authority seeking to restrain Buyer or prohibit its entry
into this Agreement or prohibit the Closing, or seeking Damages against Buyer or its properties as a result
of the consummation of this Agreement.



                                                         23
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 50 of 95



        4.5     Broker or Finder Fees. All negotiations relating to this Agreement and the transactions
contemplated hereby have been carried out without the intervention of any Person acting on behalf of
Buyer in such a manner as to give rise to any valid claim against the Company or the Stockholders for any
b e fee, f de fee,               a c      e a      .

                        ARTICLE V - OBLIGATIONS PRIOR TO CLOSING

        From the date of this Agreement through the Closing:

         5.1     B e Acce           I f     a    a d P e e . The Company shall permit Buyer and its
authorized employees, agents, accountants, legal counsel, and other representatives to have access to the
books, records, employees, counsel, accountants, engineers, and other representatives of the Company at
all times reasonably requested by Buyer for the purpose of conducting a         e ga        f eC       a
financial condition, corporate status, operations, prospects, business, and Properties. The Company shall
make available to Buyer for examination and reproduction all documents and data of every kind and
character relating to the Company in possession or control of, or subject to reasonable access by, the
Company and/or the Stockholders, including, without limitation, all files, records, data, and information
relating to the Properties (whether stored in paper, magnetic, or other storage media) and all agreements,
instruments, contracts, assignments, certificates, orders, and amendments thereto. Also, the Company
shall allow Buyer access to, and the right to inspect, the Properties, except to the extent that such
Properties are operated by a third-party operator, in which case the Company shall use its best efforts to
cause the operator of such Properties to allow Buyer access to, and the right to inspect, such Properties.

        5.2       C     a     C d c fB          e a dO ea           . The Company and the Stockholders
shall keep Buyer advised as to all material operations and proposed material operations relating to the
Company. The Company shall (a) conduct its business in the ordinary course, (b) keep available the
services of present employees, (c) maintain and operate its Properties in a good and workmanlike manner,
(d) pay or cause to be paid all costs and expenses (including but not limited to insurance premiums)
incurred in connection therewith in a timely manner, (e) use reasonable efforts to keep all Contracts listed
or required to be listed on Schedule 3.13(a) in full force and effect, (f) comply with all of the covenants
contained in all such material Contracts, (g) maintain in force until the Closing Date insurance policies
(subject to the provisions of Section 5.7) equivalent to those in effect on the date hereof, and (h) comply
in all material respects with all applicable Legal Requirements. Except as otherwise contemplated in this
Agreement, the Company will use its best efforts to preserve the present relationships of the Company
with Persons having significant business relations therewith.

       5.3     General Restrictions. Except as otherwise expressly permitted in this Agreement,
without the prior written consent of Buyer, which consent shall not be unreasonably withheld, the
Company shall not:

               (a)     declare, set aside, or pay any dividends, or make any distributions, or make any
other payments in respect of its equity securities, or repurchase, redeem, or otherwise acquire any such
securities;

                 (b)     merge into or with or consolidate with, any other corporation or acquire the
business or assets of any Person;

                  (c)   purchase any securities of any Person;

                  (d)   amend its charter or bylaws;


                                                    24
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 51 of 95



               (e)     issue any capital stock or other securities, or grant, or enter into any agreement to
grant, any options, convertibility rights, other rights, warrants, calls, or agreements relating to its
securities;

                 (f)     create, incur, assume, guarantee, or otherwise become liable or obligated with
respect to any indebtedness, or make any loan or advance to, or any investment in, any Person, except in
each case in the ordinary course of business;

                 (g)     make any change in any existing election, or make any new election, with respect
to any tax law in any jurisdiction which election could have an effect on the tax treatment of the Company
or the Compan s business operations;

                  (h)    enter into, amend, or terminate any material agreement;

                 (i)      sell, transfer, lease, mortgage, encumber, or otherwise dispose of, or agree to sell,
transfer, lease, mortgage, encumber, or otherwise dispose of, any Properties except (i) in the ordinary
course of business, or (ii) pursuant to any agreement specified in Schedule 3.13(a);

                (j)     settle any material claim or litigation, or file any material motions, orders, briefs,
or settlement agreements in any proceeding before any Governmental Authority or any arbitrator;

                 (k)     other than in the ordinary course of business consistent with past practices, incur
or approve, or enter into any agreement or commitment to make, any expenditures in excess of $25,000
(other than those required pursuant to any agreement specified in Schedule 3.13(a));

                 (l)    maintain its books of account other than in the usual, regular and ordinary
manner in accordance with GAAP and on a basis consistent with prior periods or make any change in any
of its accounting methods or practices;

                 (m)     make any change, whether written or oral, to any agreement or understanding
with any of the suppliers or customers listed or required to be listed on Schedule 3.19;

                (n)      accelerate or delay collection of any notes or accounts receivable in advance of
or beyond their regular due dates or the dates when they would have been collected in the ordinary course
of business consistent with past practices;

                 (o)     delay or accelerate payment of any accrued expense, trade payable, or other
liability beyond or in advance of its due date or the date when such liability would have been paid in the
ordinary course of business consistent with past practices;

               (p)      allow its levels of Inventory to vary in any material respect from the levels
customarily maintained;

                 (q)      adopt any Plan or Benefit Program or Agreement or increase the compensation
payable to any employee (including, without limitation, any increase pursuant to any bonus, profit-
sharing, or other incentive plan or commitment);

                (r)      become a party to or bound by any of the arrangements described in Section
3.13(a), whether written or oral;



                                                      25
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 52 of 95



                  (s)   engage in any one or more activities or transactions outside the ordinary course
of business;

                 (t)    enter into any transaction or make any commitment which could result in any of
the representations, warranties, or covenants of the Company and/or the Stockholders contained in this
Agreement not being true and correct after the occurrence of such transaction or event; or

                  (u)   commit to do any of the foregoing.

        5.4     Notice Regarding Changes. The Company and the Stockholders shall promptly inform
Buyer in writing of any change in facts and circumstances that could render any of the representations and
warranties made herein by the Company and/or the Stockholders inaccurate or misleading if such
representations and warranties had been made upon the occurrence of the fact or circumstance in
question. Buyer shall promptly inform the Company in writing of any change in facts and circumstances
that could render any of the representations and warranties made herein by it inaccurate or misleading if
such representations and warranties had been made upon the occurrence of the fact or circumstance in
question.

       5.5       Preferential Purchase Rights. To the extent there are any parties entitled or who may
become entitled to exercise preferential purchase or consent rights with respect to the transactions
contemplated hereby, the Company and the Stockholders shall promptly use their best efforts to obtain the
agreement in writing of such parties to waive or not exercise such rights, which request shall be in form
reasonably satisfactory to and approved by Buyer.

         5.6      Ensure Conditions Met. Subject to the terms and conditions of this Agreement, each
party hereto shall use all reasonable commercial efforts to take or cause to be taken all actions and do or
cause to be done all things required under applicable Legal Requirements in order to consummate the
transactions contemplated hereby, including, without limitation, (i) obtaining all Permits, authorizations,
consents, and approvals of any Governmental Authority or other Person which are required for or in
connection with the consummation of the transactions contemplated hereby and by the Collateral
Agreements, (ii) taking any and all reasonable actions necessary to satisfy all of the conditions to each
  a       b iga i   he e de a e f h i Article VI, and (iii) executing and delivering all agreements
and documents required by the terms hereof to be executed and delivered by such party on or prior to the
Closing.

          5.7      Termination of Insurance Policies. The Company shall take all actions necessary or
appropriate to cause any and all insurance coverage currently carried by or for the benefit of the Company
to remain in full force and effect; provided, however, that the Company shall cooperate with Buyer to
cause termination as of the Closing Date of the insurance coverage identified in writing for this purpose
by Buyer to the Company and the Company shall take all actions necessary to discharge any and all
liabilities or obligations of the Company arising with respect to any such coverage that is to be terminated
hereunder.

         5.8     Casualty Loss. If, between the date of this Agreement and the Closing, any of the
Properties of the Company shall be destroyed or damaged in whole or in part by fire, earthquake, flood,
  he ca a , a              he ca e, he he C         a   ha , a B e e ec i , (i) ca e ch P e ie
to be repaired or replaced prior to the Closing with Properties of substantially the same condition and
function, (ii) deposit in a separate account an amount sufficient to cause such Properties to be so repaired
or replaced, or (iii) enter into contractual arrangements satisfactory to Buyer so that the Company will
have at the Closing the same economic value as if such casualty had not occurred.


                                                    26
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 53 of 95



        5.9       Employee Matters.

                (a)     Effective as of 12:01 a.m., local time, on the day after the Closing Date, the
employment by the Company of the employees listed on Schedule 5.9 shall terminate and Buyer shall be
deemed to have offered employment to each individual whose employment was so terminated (the
 Business Employees ), effec i e a 12:01 a.m., local ime, on he da af e he Clo ing Da e o , in he
case of a Business Employee not actively at work on the Closing Date on account of a disability, on the
day such employee reports for work after termination of such disability upon substantially the same terms
and conditions with substantially the same duties and responsibilities and at substantially the same rate of
pay as in effect on the Closing Date while such individuals were employed by the Company. The
Company shall retain responsibility for the payment of any employee benefits or entitlement, including
severance pay, accrued vacation, sick, or holiday pay, to any Business Employee pursuant to any Plan,
Benefit Program or Agreement, or law or regulation as a result of the consummation of the transactions
contemplated hereby.

                 (b)     The parties acknowledge that the transactions provided for in this Agreement
may result in obligations on the part of the Company and one or more of the Plans that is a welfare benefit
plan (within the meaning of Section 3(1) of ERISA) to comply with the health care continuation
requirements of Part 6 of Title 1 of ERISA and Code Section 4980B, as applicable. The parties expressly
ag ee ha B e and B e benefi lan hall ha e no e on ibili fo com liance i h ch heal h
care continuation requirements (i) for qualified beneficiaries who previously elected to receive continued
co e age nde he Com an            ERISA benefi lan o ho be een he da e of hi Ag eemen and he
Closing Date elect to receive continued coverage, or (ii) with respect to those employees or former
employees of the Company who may become eligible to receive such continued coverage as a result of
the transactions provided for in this Agreement.

                 (c)    Except as specifically set forth in this Agreement (i) Buyer shall not be obligated
to assume, continue, or maintain any of the Plans or Benefit Programs or Agreements; (ii) no assets or
liabili ie of he Plan hall be an fe ed o, o a med b , B e o B e benefi lan ; and (iii) he
Company shall be solely responsible for funding and/or paying any benefits under any of the Plans or
Benefit Programs or Agreements, including any termination benefits and other employee entitlements
accrued under such plans by or attributable to employees of the Company prior to the Closing Date.

               (d)     Nothing in this Agreement, express or implied, shall confer upon any employee
of the Company, or any representative of any such employee, any rights or remedies, including any right
to employment or continued employment for any period, of any nature whatsoever.

                 (e)     The Company shall permit Buyer to contact and make arrangements with the
Com an       em lo ee fo he        o e of a   ing hei con in ed em lo men b he Com an af e he
Clo ing and fo he         o e of en ing he con in i of he Com an        b ine , and he Com an
agrees not to discourage any such employees from consulting with Buyer.

               (f)     The Company shall use its best efforts to keep available the services of its present
employees through the Closing Date.

        5.10     Payoff and Estoppel Letters. Prior to Closing, (a) the Company shall request payoff and
estoppel letters with respect to all Funded Indebtedness, which letters shall contain payoff amounts, per
diems, wire transfer instructions and an agreement to deliver, upon full payment, UCC-3 termination
statements, other appropriate releases and any original promissory notes or other evidences of
indebtedness marked canceled, and (b) the Company shall provide Buyer with evidence of satisfaction in


                                                    27
PHX 332426779v8
         Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 54 of 95



full or release of all guarantees, notes, or obligations of the Company to or on behalf of each of the
Stockholders or any other Affiliate of the Company.

         5.11     No Shop. From the date of this Agreement until the earlier of (i) the Closing Date, or (ii)
the termination of this Agreement, the Company and the Stockholders shall not, and the Company shall
ca e he Com an             ockholde , di ec o , office , em lo ee , and o he agen no o, di ec l o
indirectly, take any action to solicit, initiate, or encourage any offer or proposal or indication of interest in
a merger, consolidation, or other business combination involving any equity interest in, or a substantial
portion of the assets of the Company, other than in connection with the transactions contemplated by this
Agreement. The Company shall immediately advise Buyer of the terms of any offer, proposal, or
indication of interest that it receives or otherwise becomes aware of.

         5.12    Name Change. The Company hereby represents, warrants, and covenants to Buyer that
the corporate name of the Company is as set forth on the signature page hereof and further agrees and
acknowledges that such name is included with the Assets and that the exclusive right to use such name
will be transferred to Buyer on the Closing Date. The Company and the Stockholders shall, prior to or as
of he Clo ing, file an a o ia e amendmen o he Com an                cha e changing i name o a name
which is in no way similar to the corporate name set forth on the signature page hereof and shall furnish
such written consents and assignments as Buyer shall hereafter reasonably request in connection with
such name change.

         ARTICLE VI - CONDITIONS TO COMPAN                        AND B       E        BLIGATIONS

         6.1     Conditions to Obligations of the Company. The obligations of the Company to carry out
the transactions contemplated by this Agreement are subject, at the option of the Company, to the
satisfaction or waiver of the following conditions:

                  (a)      All representations and warranties of Buyer contained in this Agreement shall be
true and correct in all material respects at and as of the Closing, and Buyer shall have performed and
satisfied in all material respects all covenants and agreements required by this Agreement to be performed
and satisfied by Buyer at or prior to the Closing.

                 (b)      As of the Closing Date, no suit, action, or other proceeding (excluding any such
matter initiated by or on behalf of the Company or any Stockholder) shall be pending or threatened before
any Governmental Authority seeking to restrain the Company or prohibit the Closing or seeking Damages
against the Company as a result of the consummation of this Agreement.

                (c)      Buyer shall have delivered or cause to be delivered to the Company and the
Stockholders all of the documents required by Section 2.3 hereof.

         6.2    Conditions to Obligations of Buyer. The obligations of Buyer to carry out the
transactions contemplated by this Agreement are subject, at the option of Buyer, to the satisfaction, or
waiver by Buyer, of the following conditions:

                 (a)    All representations and warranties of the Company and the Stockholders
contained in this Agreement shall be true and correct in all material respects at and as of the Closing, and
the Company and the Stockholders shall have performed and satisfied in all material respects all
agreements and covenants required by this Agreement to be performed and satisfied by them at or prior to
the Closing.



                                                       28
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 55 of 95



                 (b)    As of the Closing Date, no suit, action, or other proceeding (excluding any such
matter initiated by or on behalf of Buyer) shall be pending or threatened before any Governmental
Authority seeking to restrain Buyer or prohibit the Closing or seeking Damages against Buyer or the
Company or its Properties as a result of the consummation of this Agreement.

                (c)     Except for matters disclosed in Schedule 3.9(a) or Schedule 3.9(b), since the
Balance Sheet Date and up to and including the Closing, there shall not have been any event,
circumstance, change, or effect that, individually or in the aggregate, had or might have a material adverse
effect on the Company s business, operations, prospects, Properties, or financial condition.

                 (d)    Buyer shall have received the opinion of Trout Law, PLLC, counsel to the
Company ( Company Counsel ), dated as of the Closing Date, addressed to Buyer and in form and
substance reasonably satisfactory to Buyer, to the effect set forth on Exhibit C hereto. In rendering such
opinion, Company Counsel may rely as to factual matters on certificates of officers, directors, and
stockholders of the Company and on certificates of governmental officials.

                (e)     The Company shall have furnished Buyer with a certified copy of all necessary
corporate action on its behalf approving the Company s execution, delivery, and performance of this
Agreement and the transactions contemplated hereby.

                 (f)    All agreements, commitments, and understandings between the Company and
any Affiliate thereof shall have been terminated in all respects on terms satisfactory to Buyer, and all
obligations, claims, or entitlements thereunder shall be unconditionally waived and released by such
Affiliates and written evidence thereof satisfactory in form and substance to Buyer shall have been
delivered to Buyer.

                 (g)      Buyer shall have completed its due diligence investigation, and the results thereof
shall not have revealed that any of the representations of the Company or the Stockholders set forth herein
are untrue or incorrect in any respect or shall not be otherwise unsatisfactory to Buyer.

                 (h)    All proceedings to be taken by the Company in connection with the transactions
contemplated hereby and all documents incident thereto shall be satisfactory in form and substance to
Buyer and its counsel, and Buyer and said counsel shall have received all such counterpart originals or
certified or other copies of such documents as it or they may reasonably request, including, but not
limited to, the Conveyance Documents.

                 (i)      Buyer shall have received written evidence, in form and substance satisfactory to
Buyer, of the consent to the transactions contemplated by this Agreement of all governmental, quasi-
governmental, and private third parties (including, without limitation, Persons or other entities leasing real
or personal property to the Company) where the absence of any such consent would result in a violation
of law or a breach or default under any agreement to which the Company is subject, including, but not
limited to, the written consent required to assign that certain lease pursuant to the Lease Agreement, dated
March 17, 2017, between Sundance Investments, L.L.L.P. and the Company.

                (j)      No proceeding in which any of the Stockholders or the Company shall be a
debtor, defendant, or party seeking an order for its own relief or reorganization shall have been brought or
be pending by or against such Person under any United States or state bankruptcy or insolvency law.

               (k)     Buyer shall have received copies of payoff or estoppel letters or other
evidence, reasonably satisfactory to it, of the termination, at or prior to Closing, of all Funded
Indebtedness and any and all Liens that encumber the Company s Properties pursuant thereto.

                                                     29
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 56 of 95



                 (l)    The Company and the Stockholders shall have delivered or cause to be delivered
to Buyer all of the documents required by Section 2.2 hereof.

                          ARTICLE VII - POST-CLOSING OBLIGATIONS

         7.1      Further Assurances. Following the Closing, the Company, the Stockholders, and Buyer
shall execute and deliver such documents, and take such other action, as shall be reasonably requested by
any other party hereto to carry out the transactions contemplated by this Agreement. In addition, within
30 days following the Closing Date, the Company will provide Buyer with evidence of the satisfaction of
that certain line of credit between Washington Trust Bank and the Company.

         7.2     Publicity. None of the parties hereto shall issue or make, or cause to have issued or
made, any public release or announcement concerning this Agreement or the transactions contemplated
hereby, without the advance approval in writing of the form and substance thereof by each of the other
parties, except as required by any applicable Legal Requirement (in which case, so far as possible, in
cases other than relating to any Securities and Exchange Commission reporting obligations to be made by
Buyer, there shall be consultation among the parties prior to such announcement), and the parties shall
endeavor jointly to agree on the text of any announcement or circular so approved or required.

        7.3       Post-Closing Indemnity.

                 (a)      Subject to the provisions of the Escrow Agreement and the other provisions of
this Agreement (including, but not limited to, Section 9.1 hereof), from and after the Closing, the
Company and the Stockholders shall jointly and severally indemnify and hold harmless Buyer and its
Affiliates, members, managers, officers, and employees from and against any and all Damages arising out
of, resulting from, or in any way related to (i) a breach of, or inaccuracy in, any of the representations or
warranties made by the Company and/or the Stockholders in this Agreement (except the representations
and warranties set forth in Article VIII, (ii) a breach or default in performance by the Company or any
Stockholder of any covenant or agreement of the Company and/or the Stockholders contained in this
Agreement, (iii) the Excluded Assets, (iv) the existence of any liabilities or obligations of the Company or
any of the Stockholders (whether accrued, absolute, contingent, known or unknown, or otherwise, and
whether or not of a nature appropriate for inclusion in a balance sheet in accordance with GAAP) other
than the Assumed Obligations, (v) any and all of the Company’s agreements, transactions, or
arrangements with Daniel J. Whelan, whether as an employee, officer, director, stockholder, independent
contractor, debtor, creditor, or otherwise. Any payment made to Buyer by the Company or the
Stockholders pursuant to the indemnification obligations under this Section 7.3 shall constitute a
reduction in the Purchase Price hereunder.

                 (b)     Subject to the provisions of this Agreement (including, but not limited to, Section
9.1 hereof), from and after the Closing, Buyer shall indemnify and hold harmless the Company and the
Stockholders from and against any and all Damages arising out of or resulting from (i) a breach of, or
inaccuracy in, any of the representations or warranties made by Buyer in this Agreement, (ii) a breach or
default in performance by Buyer of any covenant or agreement of Buyer contained in this Agreement, (iii)
any Assumed Obligations, and/or (iv) any breach of any Contract assigned to Buyer pursuant to this
Agreement following the Closing Date.

        7.4       Non-Competition, Non-Solicitation, and Non-Disclosure.

               (a)      General. In consideration of the payment of the Purchase Price, and in order to
induce Buyer to enter into this Agreement and to consummate the transactions contemplated hereby, each


                                                     30
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 57 of 95



of the Stockholders hereby acknowledges that he or she is a beneficiary of the Purchase Price payments to
the Company and each of the Stockholders hereby severally covenants and agrees as follows:

                           (i)       Without the prior written consent of Buyer, such Stockholder shall not
 for a period of five (5) years from and after the Closing Date, or, in the alternative, in the event any
 reviewing court finds five (5) years to be overbroad in duration and unenforceable, for a period of four
 (4) years from and after the Closing Date, or, in the alternative, in the event any reviewing court finds
 four (4) years to be overbroad in duration and unenforceable, for a period of three (3) years from and
 after the Closing Date, or, in the alternative, in the event any reviewing court finds three (3) years to be
 overbroad in duration and unenforceable, for a period of two (2) years from and after the Closing Date
 (the Restricted Period ), (A) directl or indirectl acquire or o n in an manner an interest in an
 Person, firm, partnership, corporation, association, or other entity which engages or plans to engage in
 any facet of the Business or which competes or plans to compete in any way with Buyer or any of its
 subsidiaries or Affiliates, anywhere Buyer or the Company have customers or market products
 manufactured b Bu er or the Compan (the Territory ), (B) be emplo ed b or serve as an emplo ee,
 agent, officer, director of, or as a consultant to, any Person, firm, partnership, corporation, association, or
 other entity which engages or plans to engage in any facet of the Business or which competes or plans to
 compete in any way with Buyer or any of its subsidiaries or Affiliates within the Territory, or (C) utilize
 his or her special knowledge of the Business and his, her, or its relationships with customers, suppliers,
 and others to compete with Buyer and/or any of its Affiliates in any business which engages or plans to
 engage in the Business; provided, however, that nothing herein shall be deemed to prevent such
 Stockholder from acquiring through market purchases and owning, solely as an investment, less than
 three percent in the aggregate of the equity securities of any class of any issuer whose shares are
 registered under §12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and are listed or
 admitted for trading on any United States national securities exchange or are quoted on the National
 Association of Securities Dealers Automated Quotation System, or any similar system of automated
 dissemination of quotations of securities prices in common use, so long as such Stockholder is not a
 member of an control group ( ithin the meaning of the rules and regulations of the United States
 Securities and Exchange Commission) of any such issuer. Such Stockholder acknowledges and agrees
 that the covenants provided for in this Section 7.4(a) are reasonable and necessary in terms of time, area,
 and line of business to protect the Compan s Trade Secrets. Such Stockholder further ackno ledges
 and agrees that such covenants are reasonable and necessary in terms of time, area, and line of business
 to protect Bu er s legitimate business interests, hich include its interests in protecting Bu er s (i)
 valuable confidential business information, (ii) substantial relationships with customers throughout the
 world, and (iii) customer goodwill associated with the ongoing Business. Stockholder expressly
 authorizes the enforcement of the covenants provided for in this Section 7.4(a) by (A) Buyer and its
 subsidiaries, (B) Bu er s permitted assigns, and (C) an successors to Bu er s business. To the e tent
 that the covenants provided for in this Section 7.4(a) may later be deemed by a court to be too broad to
 be enforced with respect to its duration or with respect to any particular activity or geographic area, the
 court making such determination shall have the power to reduce the duration or scope of the provision,
 and to add or delete specific words or phrases to or from the provision. The provision as modified shall
 then be enforced.

                            (ii)    Without the prior consent of Buyer, such Stockholder shall not for the
 Restricted Period, directly or indirectly, for himself, herself, or for any other Person, firm, corporation,
 partnership, association, or other entity (including the Company), (i) attempt to employ or enter into any
 contractual arrangement with any employee or former employee of the Business, unless such employee
 or former employee has not been employed by the Business for a period in excess of nine months, and/or
 (ii) call on or solicit any of the actual or targeted prospective customers or clients of the Business, nor
 shall such Stockholder make known the names and addresses of such customers or any information
 relating in an manner to the Compan s trade or business relationships ith such customers.
                                                      31
PHX 332426779v8
         Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 58 of 95



                         (iii)    Such Stockholder shall not at any time divulge, communicate, use to the
 detriment of Buyer or for the benefit of any other Person or Persons, or misuse in any way, any
 Confidential Information pertaining to the Business. Any confidential information or data now known or
 hereafter acquired by such Stockholder with respect to the Business shall be deemed a valuable, special,
 and unique asset of Buyer that is received by such Stockholder in confidence and as a fiduciary, and such
 Stockholder shall remain a fiduciary to Buyer with respect to all of such information.

                 (b)     Injunction. It is recognized and hereby acknowledged by the parties hereto that a
breach or violation by a Stockholder of any or all of the covenants and agreements contained in this
Section 7.4 may cause irreparable harm and damage to Buyer in a monetary amount which may be
virtually impossible to ascertain. As a result, each Stockholder recognizes and hereby acknowledges that
Buyer shall be entitled to an injunction from any court of competent jurisdiction enjoining and restraining
any breach or violation of any or all of the covenants and agreements contained in this Section 7.4 by
such Stockholder and/or his associates, Affiliates, partners, or agents, either directly or indirectly, and that
such right to injunction shall be cumulative and in addition to whatever other rights or remedies Buyer
may possess hereunder, at law or in equity. Nothing contained in this Section 7.4 shall be construed to
prevent Buyer from seeking and recovering from a Stockholder damages sustained by it as a result of any
breach or violation by such Stockholder of any of the covenants or agreements contained herein.

         7.5     Delivery of Property Received by the Company After Closing. From and after the
Closing, Buyer shall have the right and authority to collect, for the account of Buyer, all receivables and
other items which shall be transferred or are intended to be transferred to Buyer as part of the Assets as
provided in this Agreement, and to endorse with the name of the Company any checks or drafts received
on account of any such receivables or other Assets, and the Company agrees to provide Buyer with a
power of attorney in furtherance of the foregoing. The Company agrees that it will transfer or deliver to
Buyer, promptly after the receipt thereof, any cash or other property which the Company receives after
the Closing Date in respect of any claims, contracts, licenses, leases, commitments, sales orders, purchase
orders, receivables of any character, or any other items transferred or intended to be transferred to Buyer
as part of the Assets under this Agreement.

          7.6    Buyer Appointed Attorney for the Company. Effective at the Closing Date, the Company
hereb con i e and appoin B er, and B er                 cce or and a ign , i r e and la ful attorney, in
the name of either Buyer or the Company (as Buyer shall determine in its sole discretion) but for the
benefit and at the expense of Buyer (except as otherwise herein provided), (a) to institute and prosecute
all proceedings which Buyer may deem proper in order to collect, assert, or enforce any claim, right, or
title of any kind in or to the Assets as provided for in this Agreement; (b) to defend or compromise any
and all actions, suits, or proceedings in respect of any of the Assets, and to do all such acts and things in
relation thereto as Buyer shall reasonably deem advisable; and (c) to take all action which Buyer may
reasonably deem proper in order to provide for Buyer the benefits under any of the Assets where any
required consent of another party to the sale or assignment thereof to Buyer pursuant to this Agreement
shall not have been obtained. The Company acknowledges that the foregoing powers are coupled with an
interest and shall be irrevocable. Buyer shall be entitled to retain for its own account any amounts
respecting the Assets collected pursuant to the foregoing powers, including any amounts payable as
interest in respect thereof.

         7.7     Assignment of Contracts. At the option of Buyer, and notwithstanding anything in this
Agreement to the contrary, this Agreement shall not constitute an assignment of any claim, contract,
license, franchise, lease, commitment, sales order, sales contract, supply contract, service agreement,
purchase order, or purchase commitment if an attempted assignment thereof without the consent of a third
party thereto would constitute a breach thereof or in any way adversely affect the rights of Buyer
thereunder. If such consent is not obtained, or if any attempt at an assignment thereof would be
                                                      32
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 59 of 95



ineffective or would affect the rights of the Company thereunder so that Buyer would not in fact receive
all such rights, the Company shall cooperate with Buyer to the extent necessary to provide for Buyer the
benefits under such claim, contract, license, franchise, lease, commitment, sales order, sales contract,
supply contract, service agreement, purchase order, or purchase commitment, including enforcement for
the benefit of Buyer of any and all rights of the Company against a third party thereto arising out of the
breach or cancellation by such third party or otherwise.

                                   ARTICLE VIII - TAX MATTERS

       8.1      Representations and Obligations Regarding Taxes. Except as otherwise set forth in
Schedule 8.1, the Company and the Stockholders jointly and severally represent and warrant to and agree
with Buyer as follows:

                  (a)    The Company has filed all Tax Returns that it was required to file. All such Tax
Returns were correct and complete in all respects. All Taxes owed by the Company (whether or not
shown on any Tax Return and whether or not any Tax Return was required) have been paid. The
Company is not currently the beneficiary of any extension of time within which to file any Tax Return.
No claim has ever been made by a taxing authority in a jurisdiction where the Company does not file Tax
Returns that it is or may be subject to taxation by that jurisdiction. There are no liens on any of the assets
of the Company that arose in connection with any failure (or alleged failure) to pay any Tax, except for
liens for Taxes not yet due.

                 (b)      The Company has withheld and timely paid over all Taxes required to be
withheld and paid in connection with amounts paid or owing to any employee, independent contractor,
creditor, or other third party.

                 (c)      No stockholder, director, or officer (or employee responsible for Tax matters) of
the Company expects any taxing authority to assess any additional Taxes for any period for which Tax
Returns have been filed. There is no dispute or claim concerning any Tax liability of the Company either
(i) claimed or raised by any taxing authority in writing or (ii) as to which any of the stockholders,
directors, or officers (or employees responsible for Tax matters) of the Company has actual knowledge
(after reasonable investigation) based upon personal contact with any agent of such taxing authority.
Schedule 8.1 lists all federal, state, local, and foreign income Tax Returns filed with respect to the
Company for taxable periods ended on or after December 31, 2012. No issue relating to Taxes has been
raised in writing by a taxing authority during any pending audit or examination, and no issue relating to
Taxes was raised in writing by a taxing authority in any completed audit or examination, that reasonably
can be expected to recur in a later taxable period.

                (d)     The Company has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.

                 (e)      The Company is not a party to any Tax allocation or sharing agreement. The
Company has no liability for the Taxes of any Person under Treasury Regulation section 1.1502-6 (or any
similar provision of state, local, or foreign law), as a transferee or successor, by contract or otherwise.

               (f)      The Company is not a party to any joint venture, partnership or other
arrangement or contract that could be treated as a partnership for federal income Tax purposes.

                 (g)      The Company has not entered into any sale leaseback or leveraged lease
transaction that fails to satisfy the requirements of Revenue Procedure 2001-28 (or similar provisions of
foreign law) or any safe harbor lease transaction.

                                                     33
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 60 of 95



                 (h)     All material elections with respect to Taxes affecting the Company or Assets are
disclosed or attached to a Tax Return of the Company.

                 (i)   All private letter rulings issued by the Internal Revenue Service to the Company
(and any corresponding ruling or determination of any state, local or foreign taxing authority) have been
disclosed on Schedule 8.1, and there are no pending requests for any such rulings (or corresponding
determinations).

               (j)     The Company has been treated as a partnership within the meaning of Treasury
Regulation Section 301.7701-3(b) for U.S. federal and state income tax purposes since the date of its
formation.

         8.2     Cooperation. The Company shall grant to Buyer or its designees access at all reasonable
times to all of the Company s books and records (including tax workpapers and returns and
correspondence with tax authorities), including the right to take extracts therefrom and make copies
thereof, to the extent such books and records relate to taxable periods ending on or prior to or that include
the Closing Date. Buyer shall (i) grant to Company access at all reasonable times to all of the Company s
books and records (including tax workpapers and returns and correspondence with tax authorities),
including the right to take extracts therefrom and make copies thereof, to the extent that such books and
records relate to the operations of the Company during taxable periods ending on or prior to or that
include the Closing Date, and (ii) otherwise cooperate with Company in connection with any audit of
Taxes that relate to the business of the Company prior to Closing.

         8.3     Tax Returns. Buyer shall be responsible for preparing and filing all Tax Returns relating
to the Assets required to be filed after the Closing Date (other than income and excise tax returns). The
Company shall pay to Buyer within five days after the date on which Taxes (other than income taxes) are
paid with respect to periods beginning before the Closing Date and ending on or after the Closing Date an
amount equal to the portion of those Taxes that relates to the portion of the taxable period ending on the
Closing Date. For purposes of this Agreement, in the case of any period that begins before the Closing
Date and ends after the Closing Date, any Tax based directly or indirectly on gross or net income or
receipts or imposed in respect of specific transactions, and any credits available with respect to any Tax,
shall be allocated by assuming that the taxable period ended on the Closing Date, and any other Tax shall
be allocated based on the number of days in the taxable period ending on the Closing Date divided by the
total number of days in the taxable period.

        8.4       Indemnification for Taxes.

                 (a)     The Company and the Stockholders agree to indemnify, jointly and severally,
Buyer and its Affiliates (each herein sometimes referred to as an Indemnified Taxpayer ) against, and
agree to protect, save and hold harmless each Indemnified Taxpayer from, any and all claims, damages,
deficiencies, and losses and all expenses, including, without limitation, attorneys , accountants , and
experts fees and disbursements (all herein referred to as Losses ) resulting from:

                           (i)     A claim by any taxing authority for (A) any Taxes of the Business or
 related to the Assets allocable to any taxable period ending on or prior to the Closing Date or that relates
 to that portion of any taxable period on or before the Closing Date of any period that begins before and
 ends after the Closing Date, (B) any Taxes of the Company or the Stockholders, and (C) any Taxes of
 any corporation that is or was a member of an Affiliated Group of which the Company was or is a
 member;



                                                     34
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 61 of 95



                          (ii)   A claim by any taxing authority for any Taxes arising from or
 occa ioned b     he ale of he Com an A e         an o hi Agreement; or

                            (iii)   Any misrepresentation or breach of any representation, warranty or
 obligation set forth in this Article VIII.

                (b)    Subject to the resolution of any Tax contest pursuant to Section 8.2(c), upon
notice from Buyer to the Company that an Indemnified Taxpayer is entitled to an indemnification
payment for a Loss pursuant to Section 8.2(a), the Company shall thereupon pay to the Indemnified
Taxpayer an amount that, net of any Taxes imposed on the Indemnified Taxpayer with respect to such
payment, will indemnify and hold the Indemnified Taxpayer harmless from such Loss.

                  (c)    (i)      If a claim shall be made by any taxing authority that, if successful, would
result in the indemnification of an Indemnified Taxpayer, the Indemnified Taxpayer shall promptly notify
the Company in writing of such fact; provided, however, that any failure to give such notice will not
waive any rights of the Indemnified Taxpayer except to the extent the rights of the indemnifying party are
actually materially prejudiced.

                          (ii)   The Company shall have the right to defend the Indemnified Taxpayer
against such claim with counsel of its choice satisfactory to the Indemnified Taxpayer so long as (A) the
Company notifies the Indemnified Taxpayer in writing within 15 days after the Indemnified Taxpayer has
given notice of such claim that the Company will indemnify the Indemnified Taxpayer from and against
the entirety of any Losses the Indemnified Taxpayer may suffer resulting from, arising out of, relating to,
in the nature of, or caused by the claim, (B) the Company provides the Indemnified Taxpayer with
evidence acceptable to the Indemnified Taxpayer that the Company will have the financial resources to
defend against the claim and fulfill his indemnification obligations hereunder, (C) if requested by the
Indemnified Taxpayer, the Company provides to the Indemnified Taxpayer an opinion, in form and
substance satisfactory to the Indemnified Taxpayer, of counsel satisfactory to the Indemnified Taxpayer,
that there exists a reasonable basis for the Company to prevail in that contest, (D) if the Indemnified
Taxpayer is requested to pay the Tax claimed and sue for a refund, the Company shall have advanced to
the Indemnified Taxpayer, on an interest free basis, the full amount the Indemnified Taxpayer is required
to pay, and (E) the Company conducts the defense of the claim actively and diligently.

                           (iii) Subject to the provisions of paragraph (ii) above, the Company shall be
entitled to prosecute such contest to a determination in a court of initial jurisdiction, and if the Company
shall reasonably request, to a determination in an appellate court provided that, if requested by the
Indemnified Taxpayer, the Company shall provide to the Indemnified Taxpayer an opinion, in form and
substance satisfactory to the Indemnified Taxpayer, of counsel satisfactory to the Indemnified Taxpayer,
that there exists a reasonable basis for the Company to prevail on that appeal.

                           (iv) The Company shall not be entitled to settle or to contest any claim
relating to Taxes if the settlement of, or an adverse judgment with respect to, the claim would be likely, in
the good faith judgment of the Indemnified Taxpayer, to cause the liability for any Tax of the Indemnified
Taxpayer or of any Affiliate of the Indemnified Taxpayer for any taxable period ending after the Closing
Date to increase (including, without limitation, by making any election or taking any action having the
effect of making any election, by deferring the inclusion of any amount in income or by accelerating the
deduction of any amount or the claiming of any credit) or to take a position that, if applied to any taxable
period ending after the Closing Date, would be adverse to the interest of the Indemnified Taxpayer or any
Affiliate of the Indemnified Taxpayer.



                                                     35
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 62 of 95



                           (v)    If, after actual receipt by the Indemnified Taxpayer of an amount
advanced by the Company pursuant to paragraph (ii)(D) above, the extent of the liability of the
Indemnified Taxpayer with respect to the indemnified matter shall be established by the judgment or
decree of a court that has become final or a binding settlement with an administrative agency having
jurisdiction thereof that has become final, the Indemnified Taxpayer shall promptly pay to the Company
any refund received by or credited to the Indemnified Taxpayer with respect to the indemnified matter
(together with any interest paid or credited thereon by the taxing authority and any recovery of legal fees
from such taxing authority); provided, however, that the Indemnified Taxpayer shall have been
indemnified and held harmless from all Losses by reason of any indemnification payments retained by the
Indemnified Taxpayer net of any Taxes imposed on the Indemnified Taxpayers with respect to
indemnification payments received by the Indemnified Taxpayer or with respect to the receipt of any
payment from the taxing authority. Notwithstanding the foregoing, the Indemnified Taxpayer shall not be
required to make any payment hereunder before such time as the Company shall have made all payments
or indemnities then due with respect to Indemnified Taxpayer pursuant to this Article VIII.

                         (vi) If any of the conditions in Section 8.2(c)(ii) above are or become
unsatisfied, (A) the Indemnified Taxpayer may defend against, and consent to the entry of any judgment
or enter into any settlement with respect to, the claim in any manner it may deem appropriate (and the
Indemnified Taxpayer need not consult with, or obtain any consent from, the Company in connection
therewith), (B) the Company will reimburse the Indemnified Taxpayer promptly and periodically for the
c      f defe d g aga       he c a ( c d g,          h          a    ,a  e , acc     a     a de e
fees and disbursements), and (C) the Company will remain responsible for any Losses the Indemnified
Taxpayer may suffer to the fullest extent provided in this Section 8.2.

                  (d)     Anything to the contrary in this Agreement notwithstanding, the indemnification
obligations of the Company and the Stockholders under this Article VIII shall survive the Closing until
the end of the applicable statutes of limitations. With respect to any indemnification obligation for any
Tax for which a taxing authority asserts a claim within 90 days before the end of the applicable statute of
limitations, an Indemnified Taxpayer shall be treated as having provided timely notice to the Company by
      d g        e      ce     he C       a          bef e he 90 h da af e he I de        f ed Ta a e
receipt of a written assertion of the claim by the taxing authority.

                (e)     All transfer, documentary, sales, use, stamp, registration, and other such Taxes
and fees (including any penalties and interest) incurred in connection with this Agreement shall be paid
by the Company when due, and the Company will, at its own expense, file all necessary Tax Returns and
other documentation with respect to all such transfer, documentary, sales, use, stamp, registration and
other Taxes and fees, and, if required by applicable law, Buyer will, and will cause its Affiliates to, join in
the execution of any such Tax Returns and other documentation.

                                   ARTICLE IX - MISCELLANEOUS

        9.1       Limitation on Liability.

               (a)     The representations, warranties, agreements, and indemnities of the Company,
the Stockholders, and Buyer set forth in this Agreement or in connection with the transactions
contemplated hereby shall survive the Closing except as expressly provided in Section 9.1(b) and Section
8.2(d).

                (b)      The Company and the Stockholders shall have no liability to indemnify Buyer
pursuant to clause (i) of Section 7.3(a) with respect to the representations and warranties set forth in
Section 3.5 (clauses (b), (c), (d), and (e)), Section 3.6, and Section 3.8 through Section 3.27 (collectively

                                                      36
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 63 of 95



the Business Indemnities ), in each case unless the Compan recei es notice in riting from Bu er of
Bu er s claim under said indemnit on or before the 24-month anniversary of the Closing Date. Said
limitations shall not apply to any breaches of or obligations to comply with any of the other provisions of
this Agreement, regardless of whether such breach or obligation also constitutes a breach or obligation
under any of the provisions specifically listed in this Section 9.1(b).

                 (c)     The Company and the Stockholders shall be obligated to indemnify as and to the
extent set forth in Section 7.3(a)(i) of this Agreement only if the aggregate of all of their liability under
such indemnity obligations exceeds $125,000, it being understood that such $125,000 figure is to serve as
a trigger for the indemnification and not as a deductible (for e ample, if the indemnit claims for
which the Company and the Stockholders would, but for the provisions of this paragraph (c), be liable
aggregate $200,000, the Company and the Stockholders would then be liable for the full $200,000, and
not just $75,000). In addition, in no event shall the aggregate liability of the Company and the
Stockholders with respect to the Business Indemnities exceed Five Million Dollars ($5,000,000).

                  (d)     For purposes of this Section 9.1(d), a party making a claim for indemnity under
Section 7.3 is hereinafter referred to as an Indemnified Party and the part against hom such claim is
asserted is hereinafter referred to as the Indemnifying Party. All claims b an Indemnified Part under
Section 7.3 hereof shall be asserted and resolved in accordance with the following provisions. If any
claim or demand for which an Indemnifying Party would be liable to an Indemnified Party is asserted
against or sought to be collected from such Indemnified Party by such third party, said Indemnified Party
shall with reasonable promptness notify in writing the Indemnifying Party of such claim or demand
stating ith reasonable specificit the circumstances of the Indemnified Part s claim for indemnification;
provided, however, that any failure to give such notice will not waive any rights of the Indemnified Party
except to the extent the rights of the Indemnifying Party are actually prejudiced or to the extent that any
applicable period set forth in Section 9.1(b) has expired without such notice being given. The
Indemnified Party shall defend, manage, and conduct any proceedings, negotiations or communications
in ol ing an claimant hose claim is the subject of the Indemnified Part s notice to the Indemnif ing
Party as set forth above. Upon request of the Indemnified Party, the Indemnifying Party shall

                         (i)     take such action as the Indemnified Party may reasonably request in
 connection with such action; and

                        (ii)     render to the Indemnified Party all such assistance as the Indemnified
 Party may reasonably request in connection with such dispute and defense.

        9.2       Confidentiality.

                  (a)      Prior to the Closing, Buyer shall, and shall cause its Affiliates and its and their
employees, agents, accountants, legal counsel, and other representatives and advisers to, hold in strict
confidence all, and not divulge or disclose any, information of any kind concerning the Company and its
business; provided, however, that the foregoing obligation of confidence shall not apply to (i) information
that is or becomes generally available to the public other than as a result of a disclosure by Buyer or its
Affiliates or any of its or their employees, agents, accountants, legal counsel, or other representatives or
advisers; (ii) information that is or becomes available to Buyer or its Affiliates or any of its or their
employees, agents, accountants, legal counsel, or other representatives or advisers on a nonconfidential
basis prior to its disclosure by Buyer or its Affiliates or any of its or their employees, agents, accountants,
legal counsel or other representatives or advisers; and (iii) information that is required to be disclosed by
Buyer or its Affiliates or any of its or their employees, agents, accountants, legal counsel, or other
representatives or advisers as a result of any applicable law, rule, or regulation of any Governmental
Authority; and provided further that Buyer promptly shall notify the Company of any disclosure pursuant

                                                      37
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 64 of 95



to clause (iii) of this Section 9.2(a); and, provided, further, that the foregoing obligation of confidence
shall not apply to the furnishing of information by Buyer in bona fide discussions or negotiations with
prospective lenders.

                 (b)     The Company and each of the Stockholders shall, and shall cause its, his, or her
Affiliates and their respective employees, agents, accountants, legal counsel, and other representatives
and advisers to, hold in strict confidence all, and not divulge or disclose any, information of any kind
concerning the transactions contemplated by this Agreement, the Company, Buyer, or their respective
businesses; provided, however, that the foregoing obligation of confidence shall not apply to (i)
information that is or becomes generally available to the public other than as a result of a disclosure by
the Company, any of the Stockholders, or any of their respective Affiliates, employees, agents,
accountants, legal counsel, or other representatives or advisers; (ii) information that is or becomes
available to the Company, any of the Stockholders or any of their respective Affiliates, employees,
agents, accountants, legal counsel, or other representatives or advisers after the Closing on a
nonconfidential basis prior to its disclosure by the Company, any of the Stockholders or any of their
respective employees, agents, accountants, legal counsel or other representatives or advisers; and (iii)
information that is required to be disclosed by the Company, any of the Stockholders, or any of their
respective employees, agents, accountants, legal counsel, or other representatives or advisers as a result of
any applicable law, rule, or regulation of any Governmental Authority; and provided further that the
Company promptly shall notify Buyer of any disclosure pursuant to clause (iii) of this Section 9.2(b).

         9.3     Costs and Expenses. Buyer shall bear the expenses incurred by Buyer in connection with
the negotiation, preparation, execution, and closing of this Agreement and the transactions contemplated
hereby. The Stockholders shall bear the expenses incurred by the Stockholders and the Company in
connection with the negotiation, preparation, execution, and closing of this Agreement and the
transactions contemplated hereby.

        9.4       Notices. Any notice, request, instruction, correspondence, or other document to be given
here nder b an par here o o ano her (herein collec i el called Notice ) hall be in ri ing and (i)
delivered personally, (ii) mailed by registered or certified mail, postage prepaid, and return receipt
requested, (iii) sent by a national overnight delivery service, return receipt requested, fees prepaid, or (iv)
sent by electronic mail, as follows:

IF TO BUYER:                                           c/o American Outdoor Brands Corporation
                                                       2100 Roosevelt Avenue
                                                       Springfield, MA 01104
                                                       Attn.: Robert J. Cicero
                                                       E-mail: rcicero@aob.com

                                                       With a copy to:

                                                       Greenberg Traurig, LLP
                                                       2375 E. Camelback Road, Suite 700
                                                       Phoenix, AZ 85016
                                                       Attn.: Brian H. Blaney
                                                       E-mail: blaneyb@gtlaw.com

IF TO THE COMPANY AND/OR ANY OF THE                    Gemini Technologies, Incorporated
  STOCKHOLDERS:                                        335 N. Edgewood Lane
                                                       Eagle, ID 83616


                                                      38
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 65 of 95



                                                      Attn: Ron Martinez
                                                      E-mail: ron@martinez.net

                                                      With a copy to:

                                                      Trout Law, PLLC
                                                      3778 Plantation River Drive, Suite 101
                                                      Boise, ID 83703
                                                      Attn.: Kim J. Trout
                                                      E-mail: ktrout@trout-law.com

Each of the above addresses for Notice purposes may be changed by providing appropriate Notice
hereunder. Notice given by personal delivery shall be effective upon actual receipt. Notice given by
registered or certified mail shall be effective upon the third business day after mailing. Notice given
overnight by national overnight courier shall be effective the end of the next business day after deposit
with such courier. Notice given by electronic mail shall be effective upon actual receipt if received during
 he eci ien n mal b ine h                a he beginning f he eci ien ne n mal b ine da af e
 ecei if n ecei ed d ing he eci ien n mal b ine h                     . An N ice         ided b elec nic
mail shall be confirmed by registered or certified mail or by overnight delivery. Anything to the contrary
contained herein notwithstanding, notices to any party hereto shall not be deemed effective with respect to
such party until such Notice would, but for this sentence, be effective both as to such party and as to all
other Persons to whom copies are provided above to be given.

         9.5     Governing Law; Waiver of Jury Trial. The provisions of this Agreement and the
documents delivered pursuant hereto shall be governed by and construed in accordance with the laws of
the state of Delaware (excluding any conflict of law rule or principle that would refer to the laws of
another jurisdiction). Each party hereto irrevocably submits to the jurisdiction of the Circuit Court of the
state of Delaware, in any action or proceeding arising out of or relating to this Agreement or any of the
Collateral Agreements, and each party hereby irrevocably agrees that all claims in respect of any such
action or proceeding must be brought and/or defended in such court; provided, however, that matters
which are under the exclusive jurisdiction of the federal courts shall be brought in the Federal District
Court for the District of Delaware. Each party hereto consents to service of process by any means
authorized by the applicable law of the forum in any action brought under or arising out of this
Agreement or any of the Collateral Agreements, and each party irrevocably waives, to the fullest extent
each may effectively do so, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.         EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING
HEREUNDER.

         9.6    Entire Agreement; Amendments and Waivers. This Agreement and the Collateral
Agreements, together with all exhibits and schedules attached hereto, constitutes the entire agreement
between and among the parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations, and discussions, whether oral or written, of the parties, and
there are no warranties, representations, or other agreements between and among the parties in connection
with the subject matter hereof except as set forth specifically herein or contemplated hereby. No
supplement, modification, or waiver of this Agreement shall be binding unless executed in writing by the
party to be bound thereby. No waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided.


                                                    39
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 66 of 95



         9.7     Binding Effect and Assignment. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and assigns; but neither this
Agreement nor any of the rights, benefits, or obligations hereunder shall be assigned, by operation of law
or otherwise, by any party hereto without the prior written consent of the other parties, provided,
however, ha        h g he e ha          h b he a g e          fB e        gh a d b ga               a d ec
or indirect subsidiary or prohibit the ass g e        fB e        gh (b           b ga       )    a     e de .
Nothing in this Agreement, express or implied, is intended to confer upon any Person or entity other than
the parties hereto and their respective permitted successors and assigns, any rights, benefits, or obligations
hereunder.

        9.8     Remedies. The rights and remedies provided by this Agreement are cumulative, and the
use of any one right or remedy by any party hereto shall not preclude or constitute a waiver of its right to
use any or all other remedies. Such rights and remedies are given in addition to any other rights and
remedies a party may have by law, statute, or otherwise.

        9.9       Exhibits and Schedules. The exhibits and schedules referred to herein are attached hereto
and incorporated herein by this reference. Disclosure of a specific item in any one schedule shall be
deemed restricted only to the Section to which such disclosure specifically relates except where (i) there
is an explicit cross-reference to another schedule, and (ii) Buyer could reasonably be expected to ascertain
the scope of the modification to a representation intended by such cross-reference.

        9.10   Multiple Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall constitute one and the same
instrument.

        9.11      References and Construction.

                (a)     Whenever required by the context, and is used in this Agreement, the singular
number shall include the plural and pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, neuter, singular, or plural, as the identification of the Person may require.
References to monetary amounts and specific named statutes are intended to be and shall be construed as
references to United States dollars and statutes of the United States of the stated name, respectively,
unless the context otherwise requires.

                 (b)    The provisions of this Agreement shall be construed according to their fair
meaning and neither for nor against any party hereto irrespective of which party caused such provisions to
be drafted, and no rule of strict construction shall be applied against any party. Each of the parties
acknowledges that it has been represented by an attorney in connection with the preparation and
execution of this Agreement.

         9.12    Survival. Any provision of this Agreement which contemplates performance or the
existence of obligations after the Closing Date, and any and all representations and warranties set forth in
this Agreement, shall not be deemed to be merged into or waived by the execution and delivery of the
instruments executed at the Closing, but shall expressly survive Closing and shall be binding upon the
party or parties obligated thereby in accordance with the terms of this Agreement, subject to any
limitations expressly set forth in this Agreement.

         9.13    A      e     Fee . In the event any suit or other legal proceeding is brought for the
enforcement of any of the provisions of this Agreement, the parties hereto agree that the prevailing party
or parties shall be entitled to recover from the other party or parties upon final judgment on the merits


                                                     40
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 67 of 95



reasonable attorne s fees (and sales Ta es thereon, if an ), including attorne s fees for an appeal, and
costs incurred in bringing such suit or proceeding.

         9.14  Risk of Loss. Prior to the Closing, the risk of loss of damage to, or destruction of, any
and all of the Compan s assets, including ithout limitation the Properties, shall remain ith the
Compan , and the legal doctrine kno n as the Doctrine of Equitable Conversion shall not be applicable
to this Agreement or to any of the transactions contemplated hereby.

                                      ARTICLE X - DEFINITIONS

      Capitalized terms used in this Agreement are used as defined in this Article X or elsewhere in this
Agreement.

         10.1    Affiliate. The term Affiliate shall mean, ith respect to an Person, an other Person
directly or indirectly controlling, controlled by, or under common control with such Person. The term
 Control as used in the preceding sentence means, ith respect to a corporation, the right to exercise,
directly or indirectly, more than 50% of the voting rights attributable to the shares of the controlled
corporation and, with respect to any Person other than a corporation, the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of such Person.

         10.2     Affiliated Group. The term Affiliated Group shall mean an affiliated group ithin the
meaning of Section 1504(a) of the Code or any similar group defined under a similar provision of state,
local, or foreign law.

        10.3    Available Cash. The term Available Cash shall mean all cash and cash equivalents
held by the Company as of 12:01 a.m. on the morning of the Closing Date less the amount of cash and
cash equivalents necessary to cover outstanding checks which have been mailed or otherwise delivered by
the Company prior to such time but have not cleared.

        10.4      Business. The term Business shall mean (i) the design, manufacturing, and sale of
silencers and suppressors for firearms (but, for the avoidance of doubt, excluding integrally suppressed
firearms), (ii) the design, manufacturing, and sale of silencer and suppressor accessories, and (iii) the sale
of Company-branded ammunition.

        10.5      Code. The term Code shall mean the Internal Revenue Code of 1986, as amended.

        10.6     Collateral Agreements. The term Collateral Agreements shall mean an or all of the
exhibits to this Agreement and any and all other agreements, instruments, or documents required or
expressly provided under this Agreement to be executed and delivered in connection with the transactions
contemplated by this Agreement.

        10.7    Confidential Information. The term Confidential Information shall mean confidential
data and confidential information relating to the Business (which does not rise to the status of a Trade
Secret under applicable law) which is or has been disclosed to any of the Stockholders or of which any of
the Stockholders became aware as a consequence of or through his employment or other relationship with
the Company and which has value to the Company and is not generally known to the competitors of the
Company. Confidential Information shall not include any data or information that (i) has been voluntarily
disclosed to the general public by the Company or its Affiliates, (ii) has been independently developed
and disclosed to the general public by others, or (iii) otherwise enters the public domain through lawful
means.


                                                     41
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 68 of 95



        10.8    Contracts. The term Contracts, hen described as being those of or applicable to an
Person, shall mean any and all contracts, agreements, commitments, franchises, understandings,
arrangements, leases, licenses, registrations, authorizations, easements, servitudes, rights of way,
mortgages, bonds, notes, guaranties, liens, indebtedness, approval, or other instruments or undertakings to
which such Person is a party or to which or by which such Person or the property of such Person is
subject or bound, excluding any Permits.

        10.9    Damages. The term Damages shall mean an and all damages, liabilities, losses,
obligations, penalties, fines, judgments, claims, deficiencies, losses, costs, penalties, wages, expenses, and
assessments (including, ithout limitation, income and other Ta es, interest, penalties, attorne s and
accountants fees and disbursements, and punitive consequential, and incidental damages).

        10.10 Financial Statements. The term Financial Statements shall mean an or all of the
financial statements, including balance sheets and related statements of income and statements of changes
in financial position and the accompan ing notes thereto, of the Compan s business prepared in
accordance with GAAP consistently applied, except as may be otherwise provided herein.

         10.11 Funded Indebtedness. The term Funded Indebtedness shall mean the aggregate amount
(including the current portions thereof) of all (i) indebtedness for money borrowed from others, capital
lease obligations, distributions payable to the Stockholders, bonus payables to employees, and purchase
money indebtedness of the Company; (ii) indebtedness of the type described in clause (i) above
guaranteed, directly or indirectly, in any manner by the Company, or in effect guaranteed, directly or
indirectly, in any manner by the Company, through an agreement, contingent or otherwise, to supply
funds to, or in any other manner invest in, the debtor, or to purchase indebtedness, or to purchase and pay
for property if not delivered or to pay for services if not performed, primarily for the purpose of enabling
the debtor to make payment of the indebtedness or to assure the owners of the indebtedness against loss,
but excluding endorsements of checks and other instruments in the ordinary course; (iii) indebtedness of
the type described in clause (i) above secured by any Lien upon property owned by the Company, even
though the Company has not in any manner become liable for the payment of such indebtedness; and (iv)
interest expense accrued but unpaid, and all prepayment premiums, on or relating to any of such
indebtedness.

        10.12     GAAP. The term GAAP shall mean U.S. generall accepted accounting principles.

         10.13 Governmental Authorities. The term Governmental Authorities shall mean an nation
or country (including but not limited to the United States) and any state, commonwealth, territory, or
possession thereof and any political subdivision of any of the foregoing, including but not limited to
courts, departments, commissions, boards, bureaus, agencies, ministries, or other instrumentalities.

        10.14 Hazardous Material. The term Hazardous Material shall mean all or an of the
following: (a) substances that are defined or listed in, or otherwise classified pursuant to, any applicable
la s or regulations as of the date hereof, and all amendments thereto in the future, as ha ardous
substances, ha ardous materials, ha ardous astes, to ic substances, To ic materials, to ic
  astes or an other formulation intended to define, list, or classify substances by reason of deleterious
properties such as ignitabilit , corrosivit , reactivit , carcinogenicit , reproductive to icit , or EP
to icit ; (b) oil, petroleum or petroleum-related substances or a petroleum by-product, natural gas,
natural gas liquids or synthetic gas and drilling fluids, produced waters, and other wastes associated with
the exploration, development, or production of crude oil, natural gas, or geothermal resources; (c) any
flammable substances or explosives or any radioactive materials; (d) asbestos in any form or electrical
equipment which contains any oil or dielectric fluid containing levels of polychlorinated biphenyls in


                                                     42
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 69 of 95



excess of fifty parts per million; or (f) Freon gas, radon, a pesticide or herbicide, or any other agricultural
product.

        10.15 Inventory. The term “Inventory” shall mean all goods, merchandise, and other personal
property owned and held for sale, and all raw materials, works-in-process, materials, and supplies of
every nature which contribute to the finished products of the Company in the ordinary course of its
business, specifically excluding, however, damaged, defective, or otherwise unsaleable items.

        10.16 Knowledge of the Company. The term “Knowledge of the Company” shall mean the
actual knowledge of Ronald J. Martinez, Mark Thompson, Philip H. Dater, Daniel Nakashima, Jason
Pace, John D. Smith, Blake N. Young, and Franklin Lerum upon diligent investigation and inquiry into
the matter in question.

        10.17 Legal Requirements. The term “Legal Requirements,” when described as being
applicable to any Person, shall mean any and all laws (statutory, judicial, or otherwise), ordinances, rules,
regulations, decisions, judgments, orders, directives, policies, guidelines, injunctions, writs, decrees, or
awards of, and any Contracts with, any Governmental Authority, in each case as and to the extent
applicable to such Person or such Person’s business, operations, or properties.

        10.18 Permits. The term “Permits” shall mean any and all permits, rights, approvals, licenses,
authorizations, legal status, orders, or Contracts under any Legal Requirement or otherwise granted by
any Governmental Authority.

         10.19 Person. The term “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust, or other enterprise or any governmental or
political subdivision or any agency, department, or instrumentality thereof.

        10.20 Product. The term “Product” shall mean each product, repair process, or service under
development, developed, manufactured, licensed, distributed, or sold by the Company and any other
products in which the Company has any proprietary rights or beneficial interest.

        10.21 Properties. The term “Properties” shall mean any and all properties and assets (real,
personal, or mixed, tangible or intangible) owned or Used by the Company, including all Assets to be
conveyed to Buyer pursuant to this Agreement.

         10.22 Tax. The term “Tax” shall mean (i) any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits,
environmental (including taxes under Section 59A of the Code), vehicle, custom duties, capital stock,
franchise, profits, withholding, social security (or similar), unemployment, disability, real property,
personal property, unclaimed property, escheat, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated, or other tax of any kind whatsoever, including any interest, penalty or
addition thereto, whether disputed or not, and any amounts payable pursuant to the determination or
settlement of an audit, and (ii) liability of the Company or the Stockholders for the payment of any
amounts of the type described in clause (i) above as a result of any express or implied obligation to
indemnify or otherwise assume or succeed to the liability of any other Person.

        10.23 Tax Return. The term “Tax Return” shall mean any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any schedule or attachment thereto
and including any amendment thereof.



                                                      43
PHX 332426779v8
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 70 of 95



         10.24 Total Sales of the Business. The e          Total Sales of the Business ha       ea (i) e
sales of the Business, minus (ii) customer discounts, rebates, and returns and allowances.

         10.25 Trade Secrets. The e           Trade Secrets ha         ea i f      ai     f he C      a ,
including, but not limited to, technical or nontechnical data, formulas, patterns, compilations, programs,
financial data, financial plans, product or service plans, or lists of actual or potential customers or
suppliers which (i) derives economic value, actual or potential, from not being generally known to, and
not being readily ascertainable by proper means by, other Persons who can obtain economic value from
its disclosure or use, and (ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

        10.26 Used. The e       Used ha        ea , i h e ec       he P e ie , C    ac , or Permits
of the Company, those owned, leased, licensed, or otherwise held by the Company which were acquired
f     e    he d f     e b he C      a i c         ec i    i h he C      a   b i e a d eai ,
  he he        ef ec ed   he C    a      b      of account.

        10.27 Working Capital. The e            Working Capital ha        ea he e ai de , if a , f (i)
 he C     a      accounts receivable and inventory, minus (ii) he C       a     acc        a ab e, i each
case calculated on a basis consistent with the methodologies used for the calculation of working capital as
of December 31, 2016 as set forth on Schedule 10.27.

                                        [Signature Page Follows]




                                                    44
PHX 332426779v8
Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 71 of 95
Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 72 of 95




          EXHIBIT B
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 73 of 95
                                                                                      Execution Version


                                       ESCROW AGREEMENT

      This ESCROW AGREEMENT, dated as of August 7, 2017 (this “Escrow Agreement”), is made
by and among SMITH & WESSON CORP., a Delaware corporation (“Buyer”); GEMINI
TECHNOLOGIES, INCORPORATED, an Idaho corporation (the “Company”); and WASHINGTON
TRUST BANK, a Washington banking association, as escrow agent hereunder (“Escrow Agent”).

                                            BACKGROUND

         A.       Buyer and the Company have entered into that certain Asset Purchase Agreement (the
“Underlying Agreement”), dated as of June 29, 2017, pursuant to which Buyer is purchasing substantially
all of the assets of the Company. The Underlying Agreement provides that Buyer shall deposit on behalf
of the Company the Escrow Funds (defined below) in a segregated escrow account to be held by Escrow
Agent for the purpose of indemnifications that may become due to Buyer pursuant to the Underlying
Agreement.

        B.      Escrow Agent has agreed to accept, hold, and disburse the funds deposited with it and the
earnings thereon in accordance with the terms of this Escrow Agreement.

        C.      Buyer and the Company have appointed the Representatives (as defined below) to
represent them for all purposes in connection with the funds to be deposited with Escrow Agent and this
Escrow Agreement.

                                             AGREEMENT

        NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, for themselves, their successors and assigns, hereby agree as
follows:

        1.        Definitions. The following terms shall have the following meanings when used herein:

        “Buyer Representative” shall mean the person(s) so designated on Schedule C hereto or any other
person designated in a writing signed by Buyer and delivered to Escrow Agent and the Company
Representative in accordance with the notice provisions of this Escrow Agreement, to act as its
representative under this Escrow Agreement.

        “Claim Notice” shall have the meaning set forth in Section 6(a).

        “Company Representative” shall mean the person(s) so designated on Schedule C hereto or any
other person designated in a writing signed by the Company and delivered to Escrow Agent and the
Buyer Representative in accordance with the notice provisions of this Escrow Agreement, to act as its
representative under this Escrow Agreement.

       “Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to Section 3 of this
Escrow Agreement, together with any interest and other income thereon.

       “Escrow Period” shall mean the period commencing on the date hereof and ending at the close of
Escrow Agent’s business day on August 7, 2019, unless earlier terminated pursuant to this Escrow
Agreement.

        “Indemnified Parties” shall have the meaning set forth in Section 11.


PHX 332458823v6
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 74 of 95



        “Indemnity Claim” shall have the meaning set forth in Section 6(a).

        “Joint Written Direction” shall mean a written direction executed by the Representatives and
directing Escrow Agent to disburse all or a portion of the Escrow Funds or to take or refrain from taking
any other action pursuant to this Escrow Agreement.

        “Representatives” shall mean the Buyer Representative and the Company Representative.

        2.       Appointment of and Acceptance by Escrow Agent. Buyer and the Company hereby
appoint Escrow Agent to serve as escrow agent hereunder. Escrow Agent hereby accepts such
appointment and, upon receipt by wire transfer of the Escrow Funds in accordance with Section 3 below,
agrees to hold, invest, and disburse the Escrow Funds in accordance with this Escrow Agreement.

        3.     Deposit of Escrow Funds. Simultaneously with the execution and delivery of this Escrow
Agreement, Buyer, on behalf of the Company, will transfer the Escrow Funds in the amount of
$5,410,000.00, by wire transfer of immediately available funds, to an account designated by Escrow
Agent.

         4.      Disbursements of Escrow Funds. Escrow Agent shall disburse Escrow Funds at any time
and from time to time, upon receipt of, and in accordance with, a Joint Written Direction. Such Joint
Written Direction shall contain complete payment instructions, including wiring instructions or an address
to which a check shall be sent. In addition, subject to the terms of this Escrow Agreement, Escrow Agent
shall disburse the Escrow Funds to the Company according to the following schedule:

                  (a)     on January 2, 2018 (the “Initial Release Date”), Escrow Agent shall disburse
from the Escrow Funds $4,660,000.00; provided, however, that the amount so disbursed from the Escrow
Funds pursuant to this paragraph (a) shall be reduced by the aggregate amount of all Indemnity Claims
that have been paid or remain unresolved, if any, delivered by the Buyer to the Escrow Agent on or prior
to the Initial Release Date;

                  (b)   on August 7, 2018 (the “Second Release Date”), Escrow Agent shall disburse
from the Escrow Funds $375,000.00; provided, however, that the amount so disbursed from the Escrow
Funds pursuant to this paragraph (b) shall be reduced by the aggregate amount of all Indemnity Claims
that have been paid or remain unresolved, if any, delivered by the Buyer to the Escrow Agent on or prior
to the Second Release Date;

                  (c)   on February 7, 2019 (the “Third Release Date”), Escrow Agent shall disburse
from the Escrow Funds $187,500.00; provided, however, that the amount so disbursed from the Escrow
Funds pursuant to this paragraph (c) shall be reduced by the aggregate amount of all Indemnity Claims
that have been paid or remain unresolved, if any, delivered by the Buyer to the Escrow Agent on or prior
to the Third Release Date; and

                  (d)   on August 7, 2019 (the “Final Release Date”), Escrow Agent shall disburse
from the Escrow Funds $187,500.00; provided, however, that the amount so disbursed from the Escrow
Funds pursuant to this paragraph (d) shall be reduced by the aggregate amount of all Indemnity Claims
that have been paid or remain unresolved, if any, delivered by the Buyer to the Escrow Agent on or prior
to the Final Release Date.

Prior to any disbursement of Escrow Funds, Escrow Agent shall have received reasonable identifying
information regarding the recipient such that Escrow Agent may comply with its regulatory obligations
and reasonable business practices, including without limitation a completed United States Internal
                                                    2
PHX 332458823v6
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 75 of 95



Revenue Service (“IRS”) Form W-9 or original IRS Form W-8, as applicable. All disbursements of funds
from the Escrow Funds shall be subject to the fees and claims of Escrow Agent and the Indemnified
Parties pursuant to Section 11 and Section 12 below.

         5.      Suspension of Performance; Disbursement Into Court. If, at any time, (i) there shall exist
any dispute between Buyer, the Company, or the Representatives with respect to the holding or
disposition of all or any portion of the Escrow Funds or any other obligations of Escrow Agent hereunder,
(ii) Escrow Agent is unable to determine, to Escrow Agent’s sole satisfaction, the proper disposition of all
or any portion of the Escrow Funds or Escrow Agent’s proper actions with respect to its obligations
hereunder, or (iii) the Representatives have not, within fifteen (15) calendar days of the furnishing by
Escrow Agent of a notice of resignation pursuant to Section 8 hereof, appointed a successor Escrow
Agent to act hereunder, then Escrow Agent may, in its sole discretion, take either or both of the following
actions:

                (a)     suspend the performance of any of its obligations (including without limitation
any disbursement obligations) under this Escrow Agreement until such dispute or uncertainty shall be
resolved to the sole satisfaction of Escrow Agent or until a successor Escrow Agent shall have been
appointed; or

                (b)      petition (by means of an interpleader action or any other appropriate method) any
court of competent jurisdiction, in any venue convenient to Escrow Agent, for instructions with respect to
such dispute or uncertainty, and to the extent required or permitted by law, pay into such court, for
holding and disposition in accordance with the instructions of such court, all Escrow Funds, after
deduction and payment to Escrow Agent of all fees and expenses (including court costs and attorneys’
fees) payable to, incurred by, or expected to be incurred by Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder.

Escrow Agent shall have no liability to Buyer, the Company, or the Representatives, their respective
owners or members or any other person with respect to any such suspension of performance or
disbursement into court, specifically including any liability or claimed liability that may arise, or be
alleged to have arisen, out of or as a result of any delay in the disbursement of the Escrow Funds or any
delay in or with respect to any other action required or requested of Escrow Agent.

        6.      Resolutions and Disbursement of Claims. If during the Escrow Period Buyer elects to
make a claim for indemnity against the Company, then the procedures for administering and resolving
such claims shall be as follows:

                 (a)    If Buyer elects to assert a claim for indemnity in accordance with the Underlying
Agreement (an “Indemnity Claim”), it must give written notice of such claim (a “Claim Notice”) to
Escrow Agent and the Company prior to the expiration of the Escrow Period. Such Claim Notice shall
include a reasonably detailed description of the claim and the basis therefor and the amount, if known,
asserted by Buyer for such claim (including, if appropriate, an estimate of all costs and expenses
reasonably expected to be incurred by Buyer by reason of such claim). Within ten (10) calendar days
after the date upon which such Claim Notice is delivered to Escrow Agent and the Company (the “Claim
Notice Delivery Date”), the Company may advise Buyer and Escrow Agent in writing (a “Claim
Response”) whether the Company objects to any or all (the “Contested Amount”) of the Claim Notice
amount, and the reasons for such objection in reasonable detail.

                 (b)    Escrow Agent shall pay an Indemnity Claim to Buyer in the amount of the Claim
Notice (i) if Escrow Agent has not received from the Company a Claim Response within ten (10) calendar
days after the Claim Notice Delivery Date and Buyer has provided a written statement to Escrow Agent

                                                     3
PHX 332458823v6
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 76 of 95



stating that Buyer has delivered the Claim Notice to the Company in accordance with the notice
provisions as defined herein, and that Buyer has not received the Company’s Claim Response; or (ii)
pursuant to a Joint Written Direction.

                  (c)     If the Company delivers to Escrow Agent and Buyer a Claim Response, Escrow
Agent shall release to Buyer all of the Claim Notice amount except for the Contested Amount, if any.
Thereafter, Escrow Agent shall release the Contested Amount only pursuant to (i) a Joint Written
Direction or (ii) the order, judgment, or decree of any court or the award of an arbitrator chosen by Buyer
and the Company.

                 (d)    Escrow Agent shall have no responsibility to determine the validity or
sufficiency of any Claim Notice or Claim Response or whether any Claim Notice or Claim Response has
been received by, or to provide a copy of any Claim Notice or Claim Response to, any of Buyer, the
Company, or their respective Representatives.

         7.       Investment of Funds. Based upon Buyer’s and the Company’s prior review of investment
alternatives, in the absence of further specific written direction to the contrary, Escrow Agent is directed
to initially invest and reinvest the Escrow Funds in the investment indicated on Schedule B hereto. The
Company and Buyer may provide written instructions changing the investment of the Escrow Funds to
Escrow Agent; provided, however, that no investment or reinvestment may be made except in the
following: (a) direct obligations of the United States of America or obligations the principal of and the
interest on which are unconditionally guaranteed by the United State of America; (b) U.S. dollar
denominated deposit accounts and certificates of deposits issued by any bank, bank and trust company, or
national banking association (including Escrow Agent and its affiliates), which such deposits are either
(i) insured by the Federal Deposit Insurance Corporation or a similar governmental agency, or (ii) with
domestic commercial banks which have a rating on their short- term certificates of deposit on the date of
purchase of “A-1” or “A-1+” by S&P or “P-1” by Moody’s and maturing no more than 360 days after the
date of purchase (ratings on holding companies are not considered as the rating of the bank); (c)
repurchase agreements with any bank, trust company, or national banking association (including Escrow
Agent and its affiliates); or (d) institutional money market funds, including funds managed by Escrow
Agent or any of its affiliates; provided that Escrow Agent will not be directed to invest in investments that
Escrow Agent in its sole discretion determines are not consistent with Escrow Agent’s policy or practices.
Buyer and the Company acknowledge that Escrow Agent does not have a duty nor will it undertake any
duty to provide investment advice.

If Escrow Agent has not received a Joint Written Direction at any time that an investment decision must
be made, Escrow Agent is directed to invest the Escrow Funds, or such portion thereof as to which no
written investment instruction has been received, in the investment indicated on Schedule B hereto. All
investments shall be made in the name of Escrow Agent. Notwithstanding anything to the contrary
contained herein, Escrow Agent may, without notice to Buyer and the Company, sell or liquidate any of
the foregoing investments at any time for any disbursement of Escrow Funds permitted or required
hereunder. All investment earnings shall become part of the Escrow Funds and investment losses shall be
charged against the Escrow Funds. Escrow Agent shall not be liable or responsible for loss in the value of
any investment made pursuant to this Escrow Agreement, or for any loss, cost, or penalty resulting from
any sale or liquidation of the Escrow Funds. With respect to any Escrow Funds received by Escrow
Agent after twelve o’clock, p.m., Eastern Standard Time, Escrow Agent shall not be required to invest
such funds or to effect any investment instruction until the next day upon which banks in New York, New
York and the New York Stock Exchange are open for business.

        8.      Resignation or Removal of Escrow Agent. Escrow Agent may resign and be discharged
from the performance of its duties hereunder at any time by giving thirty (30) days prior written notice to
                                                     4
PHX 332458823v6
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 77 of 95



Buyer and the Company specifying a date when such resignation shall take effect, and, after the date of
such resignation notice, notwithstanding any other provision of this Escrow Agreement, Escrow Agent’s
sole obligation will be to hold the Escrow Funds pending appointment of a successor Escrow Agent.
Similarly, Escrow Agent may be removed at any time by Buyer and the Company giving at least thirty
(30) days’ prior written notice to Escrow Agent specifying the date when such removal shall take effect.
Buyer and the Company jointly shall appoint a successor Escrow Agent hereunder prior to the effective
date of such resignation. If Buyer and the Company fail to appoint a successor Escrow Agent within such
time, Escrow Agent shall have the right to petition a court of competent jurisdiction to appoint a successor
Escrow Agent, and all documented costs and expenses (including without limitation reasonable and
documented attorneys’ fees) related to such petition shall be paid by Buyer and the Company jointly and
severally. The retiring Escrow Agent shall transmit all records pertaining to the Escrow Funds and shall
pay all Escrow Funds to the successor Escrow Agent, after making copies of such records as the retiring
Escrow Agent deems advisable and after deduction and payment to the retiring Escrow Agent of all fees
and expenses (including court costs and reasonable and documented attorneys’ fees) payable to, incurred
by, or expected to be incurred by the retiring Escrow Agent in connection with the performance of its
duties and the exercise of its rights hereunder. After any retiring Escrow Agent’s resignation or removal,
the provisions of this Escrow Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Escrow Agent under this Escrow Agreement.

         9.      Binding Effect; Successors. This Escrow Agreement shall be binding upon the respective
parties hereto and their heirs, executors, successors, or permitted assigns. If Escrow Agent consolidates,
merges, or converts into, or transfers all or substantially all of its corporate trust business (including the
escrow contemplated by this Escrow Agreement) to another corporation, the successor or transferee
corporation without any further act shall be the successor Escrow Agent.

          10.     Liability of Escrow Agent. Escrow Agent undertakes to perform only such duties as are
expressly set forth herein and no duties shall be implied. Escrow Agent shall have no liability under and
no duty to inquire as to the provisions of any agreement other than this Escrow Agreement, including
without limitation any other agreement between any or all of the parties hereto or any other persons even
though reference thereto may be made herein. Escrow Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent that a court of competent jurisdiction determines that
Escrow Agent’s gross negligence or willful misconduct was the sole cause of any loss to Buyer or the
Company. Escrow Agent’s sole responsibility shall be for the safekeeping and disbursement of the
Escrow Funds in accordance with the terms of this Escrow Agreement. Escrow Agent shall not be
charged with knowledge or notice of any fact or circumstance not specifically set forth herein. Escrow
Agent may rely upon any notice, instruction, request, or other instrument, not only as to its due execution,
validity, and effectiveness, but also as to the truth and accuracy of any information contained therein,
which Escrow Agent shall believe to be genuine and to have been signed or presented by the person or
parties purporting to sign the same. In no event shall Escrow Agent be liable for incidental, indirect,
special, consequential, or punitive damages or penalties (including, but not limited to lost profits), even if
Escrow Agent has been advised of the likelihood of such damages or penalty and regardless of the form
of action. Escrow Agent shall not be responsible for delays or failures in performance resulting from acts
beyond its control, including without limitation acts of God, strikes, lockouts, riots, acts of war or terror,
epidemics, governmental regulations, fire, communication line failures, computer viruses, power failures,
earthquakes, or other disasters. Escrow Agent shall not be obligated to take any legal action or
commence any proceeding in connection with the Escrow Funds, any account in which Escrow Funds are
deposited, this Escrow Agreement, or the Underlying Agreement, or to appear in, prosecute, or defend
any such legal action or proceeding. Escrow Agent may consult legal counsel selected by it in the event
of any dispute or question as to the construction of any of the provisions hereof or of any other agreement
or of its duties hereunder, or relating to any dispute involving any party hereto, and shall incur no liability
and shall be fully indemnified from any liability whatsoever in acting in accordance with the advice of
                                                      5
PHX 332458823v6
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 78 of 95



such counsel. Buyer and the Company, jointly and severally, shall promptly pay, upon demand, the
reasonable and documented fees and expenses of any such counsel. Buyer and the Company agree to
perform or procure the performance of all further acts and things, and execute and deliver such further
documents, as may be required by law or as Escrow Agent may reasonably request in connection with its
duties hereunder.

Escrow Agent is authorized, in its sole discretion, to comply with final orders issued or process entered by
any court with respect to the Escrow Funds, without determination by Escrow Agent of such court’s
jurisdiction in the matter. If any portion of the Escrow Funds is at any time attached, garnished, or levied
upon under any court order, or in case the payment, assignment, transfer, conveyance, or delivery of any
such property shall be stayed or enjoined by any court order, or in case any order, judgment, or decree
shall be made or entered by any court affecting such property or any part thereof, then and in any such
event, Escrow Agent is authorized, in its sole discretion, to rely upon and comply with any such order,
writ, judgment, or decree which it is advised by legal counsel selected by it is binding upon it without the
need for appeal or other action; and if Escrow Agent complies with any such order, writ, judgment, or
decree, it shall not be liable to any of the parties hereto or to any other person or entity by reason of such
compliance even though such order, writ, judgment, or decree may be subsequently reversed, modified,
annulled, set aside, or vacated.

         11.      Indemnification of Escrow Agent. From and at all times after the date of this Escrow
Agreement, Buyer and the Company, jointly and severally, shall, to the fullest extent permitted by law,
indemnify and hold harmless Escrow Agent and each director, officer, employee, attorney, agent, and
affiliate of Escrow Agent (collectively, the “Indemnified Parties”) against any and all documented
actions, claims (whether or not valid), losses, damages, liabilities, penalties, costs, and expenses of any
kind or nature (including without limitation reasonable and documented attorneys’ fees, costs, and
expenses) incurred by or asserted against any of the Indemnified Parties, whether direct, indirect, or
consequential, as a result of or arising from or in any way relating to any claim, demand, suit, action, or
proceeding (including any inquiry or investigation) by any person, including without limitation Buyer, the
Company, and the Representatives, whether threatened or initiated, asserting a claim for any legal or
equitable remedy against any person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause or otherwise, arising from or
in connection with the negotiation, preparation, execution, performance, or failure of performance in
connection with this Escrow Agreement or any transactions contemplated herein, whether or not any such
Indemnified Party is a party to any such action, proceeding, suit, or the target of any such inquiry or
investigation; provided, however, that no Indemnified Party shall have the right to be indemnified
hereunder for any liability finally determined by a court of competent jurisdiction, subject to no further
appeal, to have resulted solely from the gross negligence or willful misconduct of such Indemnified Party.
Buyer and the Company further agree, jointly and severally, to indemnify each Indemnified Party for all
costs, including without limitation reasonable attorney’s fees, incurred by such Indemnified Party in
connection with the enforcement of Buyer’s and the Company’s indemnification obligations hereunder.
Each Indemnified Party shall, in its sole discretion, have the right to select and employ separate counsel
with respect to any action or claim brought or asserted against it, and the reasonable fees of such counsel
shall be paid upon demand by Buyer and the Company jointly and severally. The obligations of Buyer
and the Company under this Section 11 shall survive any termination of this Escrow Agreement and the
resignation or removal of Escrow Agent.

The parties agree that neither the payment by Buyer or the Company of any claim by Escrow Agent for
indemnification hereunder nor the disbursement of any amounts to Escrow Agent from the Escrow Funds
in respect of a claim by Escrow Agent for indemnification shall impair, limit, modify, or affect, as
between Buyer and the Company, the respective rights and obligations of Buyer and the Company under
the Underlying Agreement.
                                                      6
PHX 332458823v6
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 79 of 95



        12.       Compensation of Escrow Agent.

                (a)     Fees and Expenses. Upon execution of this Escrow Agreement, Buyer and the
Company agree, jointly and severally, to compensate Escrow Agent for its services hereunder in
accordance with Schedule A attached hereto. The obligations of Buyer and the Company under this
Section 12 shall survive any termination of this Escrow Agreement and the resignation or removal of
Escrow Agent.

                (b)      Disbursements from Escrow Funds to Pay Escrow Agent. Escrow Agent is
authorized to, and may disburse to itself from the Escrow Funds, from time to time, the amount of any
compensation and reimbursement of documented out-of-pocket expenses due and payable hereunder
(including any amount to which Escrow Agent or any Indemnified Party is entitled to seek
indemnification hereunder), provided that the Company shall retain any rights it has against Buyer
pursuant to the Underlying Agreement and Buyer shall retain any rights it has against the Company
pursuant to the Underlying Agreement. Escrow Agent shall notify Buyer and the Company of any
disbursement from the Escrow Funds to itself or any Indemnified Party in respect of any compensation or
reimbursement hereunder and shall furnish Buyer and the Company copies of related invoices and other
statements. If either Buyer or the Company has failed to pay its share of any such compensation and
reimbursement of out-of-pocket expenses due and payable hereunder in accordance with Section 29
hereof, such party shall promptly restore to the Escrow Fund its share of such amounts.

                (c)     Security and Offset. The Company, Buyer, and the Representatives hereby grant
to Escrow Agent and the Indemnified Parties a security interest in, lien upon, and right of offset against
the Escrow Funds with respect to any compensation or reimbursement due any of them hereunder
(including any claim for indemnification hereunder). If for any reason the Escrow Funds are insufficient
to cover such compensation and reimbursement, Buyer and the Company shall promptly pay such
amounts to Escrow Agent or any Indemnified Party upon receipt of an itemized invoice. Escrow Agent
acknowledges that the Escrow Funds are the property of the Company, subject only to the terms of this
Escrow Agreement.

        13.     Representations and Warranties. Buyer and the Company each respectively make the
following representations and warranties to Escrow Agent:

                 (a)      it has full power and authority to execute and deliver this Escrow Agreement and
to perform its obligations hereunder; and this Escrow Agreement has been duly approved by all necessary
action and constitutes its valid and binding agreement enforceable in accordance with its terms; and

                 (b)     each of the applicable persons designated on Schedule C attached hereto have
been duly appointed to act as authorized representatives hereunder and individually have full power and
authority to execute and deliver any Joint Written Direction; to amend, modify, or waive any provision of
this Escrow Agreement; and to take any and all other actions as authorized representatives under this
Escrow Agreement, all without further consent or direction from, or notice to, it or any other party,
provided that any change in designation of such authorized representatives shall be provided by written
notice delivered to each party to this Escrow Agreement.

         14.     Identifying Information. To help the government fight the funding of terrorism and
money laundering activities, federal law requires all financial institutions to obtain, verify, and record
information that identifies each person who opens an account. For a non-individual person such as a
business entity, a charity, a trust, or other legal entity, Escrow Agent requires documentation to verify its
formation and existence as a legal entity. Escrow Agent may ask to see financial statements, licenses,
identification, and authorization documents from individuals claiming authority to represent the entity or

                                                     7
PHX 332458823v6
         Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 80 of 95



other relevant documentation. The parties acknowledge that a portion of the identifying information set
forth herein is being requested by Escrow Agent in connection with the USA Patriot Act, Pub.L.107-56
(the “Act”), and each agrees to provide any additional information requested by Escrow Agent in
connection with the Act or any other legislation or regulation to which Escrow Agent is subject, in a
timely manner.

         15.     Consent to Jurisdiction and Venue. In the event that any party hereto commences a
lawsuit or other proceeding relating to or arising from this Escrow Agreement, the parties hereto agree to
the personal jurisdiction by and venue in the state and federal courts in the state of Delaware and waive
any objection to such jurisdiction or venue. The parties hereto consent to and agree to submit to the
jurisdiction of any of the courts specified herein and agree to accept service of process to vest personal
jurisdiction over them in any of these courts.

         16.       Notices. All notices, approvals, consents, requests, and other communications hereunder
shall be in writing and shall be delivered (i) by personal delivery, or (ii) by national overnight courier
service, or (iii) by certified or registered mail, return receipt requested, or (iv) via facsimile transmission,
with confirmed receipt, or (v) via email by way of a PDF attachment thereto of an executed document.
Notice shall be effective upon receipt except for notice via email, which shall be effective only when the
recipient, by return email or notice delivered by other method provided for in this Section 16,
acknowledges having received that email (with an automatic “read receipt” or similar notice not
constituting an acknowledgement of an email receipt for purposes of this Section 16.) Such notices shall
be sent to the applicable party or parties at the address specified below:

If to Buyer or Buyer Representative at:

                                  Smith & Wesson Corp.
                                  c/o American Outdoor Brands Corporation
                                  2100 Roosevelt Avenue
                                  Springfield, MA 01104
                                  Attention:    Jeffrey D. Buchanan,
                                                Executive Vice President, Chief Financial Officer,
                                                Chief Administrative Officer, and Treasurer
                                  Telephone: (413) 747-3341
                                  Facsimile:
                                  E-mail:       jbuchanan@aob.com

With a copy (which shall not constitute notice) to:

                                  American Outdoor Brands Corporation
                                  2100 Roosevelt Avenue
                                  Springfield, MA 01104
                                  Attention:    Robert J. Cicero,
                                                Vice President, General Counsel, Chief Compliance
                                                Officer, and Secretary
                                  Telephone: (413) 747-3443
                                  Facsimile:    (413) 747-3373
                                  E-mail:       rcicero@aob.com

and



                                                       8
PHX 332458823v6
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 81 of 95



                                 Greenberg Traurig, LLP
                                 2375 East Camelback Road, Suite 700
                                 Phoenix, AZ 85016
                                 Attention:   Brian H. Blaney
                                 Telephone: (602) 445-8322
                                 Facsimile:   (602) 445-8603
                                 E-mail:      blaneyb@gtlaw.com

If to the Company or Company Representative at:

                                 Gemini Technologies, Incorporated
                                 335 N. Edgewood Lane
                                 Eagle, ID 83616
                                 Attention:   Ronald J. Martinez
                                 E-mail:      ron@martinez.net

With a copy (which shall not constitute notice) to:

                                 Trout Law, PLLC
                                 3778 Plantation River Drive, Suite 101
                                 Boise, ID 83703
                                 Attention:    Kim J. Trout
                                 Telephone: (208) 577-5755
                                 Facsimile: (208) 577-5756
                                 E-mail:       ktrout@trout-law

If to Escrow Agent at:

                                 Washington Trust Bank
                                 945 West Bannock Street
                                 Boise, ID 83702
                                 Attention:   Zach Bethel
                                 Facsimile:   (208) 385-5039
                                 Telephone: (208) 385-5021
                                 E-mail:      ZBethel@watrust.com

or to such other address as each party may designate for itself by like notice and unless otherwise
provided herein shall be deemed to have been given on the date received.

        17.      Optional Security Procedures. In the event funds transfer instructions, address changes,
or change in contact information are given (other than in writing at the time of execution of this Escrow
Agreement), whether in writing, by facsimile, or otherwise, Escrow Agent is authorized but shall be under
no duty to seek confirmation of such instructions by telephone call-back to the person or persons
designated on Schedule C hereto, and Escrow Agent may rely upon the confirmation of anyone
purporting to be the person or persons so designated. The persons and telephone numbers for call-backs
may be changed only in writing actually received and acknowledged by Escrow Agent and shall be
effective only after Escrow Agent has a reasonable opportunity to act on such changes. If Escrow Agent
is unable to contact any of the designated representatives identified in Schedule C, Escrow Agent is
hereby authorized but shall be under no duty to seek confirmation of such instructions by telephone call-
back to any one or more of Buyer or the Company’s executive officers (“Executive Officers”), as the case
may be, which shall include the titles of Chief Executive Officer, President, and Vice President, as
                                                      9
PHX 332458823v6
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 82 of 95



Escrow Agent may select. Such Executive Officer shall deliver to Escrow Agent a fully executed
incumbency certificate, and Escrow Agent may rely upon the confirmation of anyone purporting to be any
such officer. Buyer and the Company agree that Escrow Agent may at its option record any telephone
calls made pursuant to this Section 17. Escrow Agent in any funds transfer may rely solely upon any
account numbers or similar identifying numbers provided by Buyer or the Company to identify (a) the
beneficiary, (b) the beneficiary’s bank, or (c) an intermediary bank. Escrow Agent may apply any of the
Escrow Funds for any payment order it executes using any such identifying number, even when its use
may result in a person other than the beneficiary being paid, or the transfer of funds to a bank other than
the beneficiary’s bank or an intermediary bank designated. Buyer and the Company acknowledge that
these optional security procedures are commercially reasonable.

        18.     Amendment, Waiver, and Assignment. None of the terms or conditions of this Escrow
Agreement may be changed, waived, modified, discharged, terminated, or varied in any manner
whatsoever unless in writing duly signed by a duly authorized officer of each party to this Escrow
Agreement. No course of conduct shall constitute a waiver of any of the terms and conditions of this
Escrow Agreement, unless such waiver is specified in writing, and then only to the extent so specified. A
waiver of any of the terms and conditions of this Escrow Agreement on one occasion shall not constitute a
waiver of the other terms of this Escrow Agreement, or of such terms and conditions on any other
occasion. Except as provided in Section 9 hereof, this Escrow Agreement may not be assigned by any
party without the written consent of the other parties.

         19.    Severability. To the extent any provision of this Escrow Agreement is prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the remaining provisions of this
Escrow Agreement.

        20.      Governing Law. This Escrow Agreement shall be construed and interpreted in
accordance with the internal laws of the state of Delaware without giving effect to the conflict of laws
principles thereof.

         21.    Entire Agreement, No Third Party Beneficiaries. This Escrow Agreement constitutes the
entire agreement between the parties relating to the holding, investment, and disbursement of the Escrow
Funds and sets forth in their entirety the obligations and duties of Escrow Agent with respect to the
Escrow Funds. Nothing in this Escrow Agreement, express or implied, is intended to or shall confer upon
any other person any right, benefit, or remedy of any nature whatsoever under or by reason of this Escrow
Agreement.

        22.       Execution in Counterparts, Facsimiles and Electronic Images of Signatures. This Escrow
Agreement and any Joint Written Direction may be executed in two or more counterparts, which when so
executed shall constitute one and the same agreement or direction. The delivery of copies of this Escrow
Agreement and any Joint Written Instruction and their respective signature pages by PDF or facsimile
transmission shall constitute effective execution and delivery as to the parties and may be used in lieu of
originals for all purposes.

         23.     Termination. This Escrow Agreement shall terminate upon the distribution of all the
Escrow Funds pursuant to any applicable provision of this Escrow Agreement, including the
disbursement of all amounts in the Escrow Funds into a court, and Escrow Agent shall thereafter have no
further obligation or liability whatsoever with respect to this Escrow Agreement or the Escrow Funds.

       24.    Dealings. Escrow Agent and any stockholder, director, officer, or employee of Escrow
Agent may buy, sell, and deal in any of the securities of Buyer or the Company and become pecuniarily

                                                    10
PHX 332458823v6
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 83 of 95



interested in any transaction in which Buyer or the Company may be interested, and contract and lend
money to Buyer or the Company and otherwise act as fully and freely as though it were not Escrow Agent
under this Escrow Agreement. Nothing herein shall preclude Escrow Agent from acting in any other
capacity for Buyer or the Company or for any other entity.

        25.      Brokerage Confirmation Waiver. Buyer and the Company acknowledge that to the extent
regulations of the Comptroller of the Currency or other applicable regulatory entity grant either the right
to receive brokerage confirmations for certain security transactions as they occur, Buyer and the
Company specifically waive receipt of such confirmations to the extent permitted by law. Escrow Agent
will furnish Buyer and the Company periodic cash transaction statements that include detail for all
investment transactions made by Escrow Agent.

        26.      Tax Reporting. Escrow Agent shall have no responsibility for the tax consequences of
this Escrow Agreement and Buyer and the Company shall consult with independent counsel concerning
any and all tax matters. Buyer and the Company shall provide Escrow Agent Form W-9 and an original
Form W-8, as applicable, for each payee, together with any other documentation and information
requested by Escrow Agent in connection with Escrow Agent’s reporting obligations under applicable
IRS regulations. If such tax documentation is not so provided, Escrow Agent shall withhold taxes as
required by the IRS. The Company and Buyer have determined that any interest or income on Escrow
Funds shall be reported on an accrual basis and deemed to be for the account of the Company. Buyer and
the Company shall prepare and file all required tax filings with the IRS and any other applicable taxing
authority; provided that the parties further agree that:

                (a)     Escrow Agent IRS Reporting. Buyer shall provide Escrow Agent with all
information requested by Escrow Agent in connection with the preparation of all applicable Form 1099
and Form 1042-S documents with respect to all distributions as well as in the performance of Escrow
Agent’s reporting obligations under the Foreign Account Tax Compliance Act and Foreign Investment in
Real Property Tax Act or other applicable law or regulation.

                (b)      Withholding Requests and Indemnification. Each of Buyer and the Company
jointly and severally agrees to (i) assume all obligations imposed now or hereafter by any applicable tax
law or regulation with respect to payments or performance under this Escrow Agreement, (ii) request
Escrow Agent in writing with respect to withholding and other taxes, assessments, or other governmental
charges, and advise Escrow Agent in writing with respect to any certifications and governmental
reporting that may be required under any applicable laws or regulations, and (iii) indemnify and hold
Escrow Agent harmless pursuant to Section 11 hereof from any liability or obligation on account of taxes,
assessments, additions for late payment, interest, penalties, expenses, and other governmental charges that
may be assessed or asserted against Escrow Agent.

                 (c)     Imputed Interest. To the extent that IRS imputed interest regulations apply,
Buyer and the Company shall so inform Escrow Agent, provide Escrow Agent with all imputed interest
calculations and direct Escrow Agent to disburse imputed interest amounts as Buyer and the Company
deem appropriate. Escrow Agent shall rely solely on such provided calculations and information and
shall have no responsibility for the accuracy or completeness of any such calculations or information.

      27.   WAIVER OF TRIAL BY JURY. EACH PARTY TO THIS ESCROW AGREEMENT
HEREBY WAIVES ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY ON ANY CLAIM,
COUNTERCLAIM, SETOFF, DEMAND, ACTION, OR CAUSE OF ACTION (1) ARISING OUT OF
OR IN ANY WAY RELATED TO THIS ESCROW AGREEMENT OR (2) IN ANY WAY IN
CONNECTION WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY DEALINGS
OF THE PARTIES TO THIS ESCROW AGREEMENT OR IN CONNECTION WITH THIS ESCROW

                                                    11
PHX 332458823v6
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 84 of 95



AGREEMENT OR THE EXERCISE OF ANY SUCH PARTY’S RIGHTS AND REMEDIES UNDER
THIS ESCROW AGREEMENT OR THE CONDUCT OR THE RELATIONSHIP OF THE PARTIES
TO THIS ESCROW AGREEMENT, IN ALL OF THE FOREGOING CASES WHETHER NOW
EXISTING OR HEREAFTER ARISING AND WHETHER IN CONTRACT, TORT, OR OTHERWISE.
EACH OF THE PARTIES HERETO HEREBY FURTHER ACKNOWLEDGES AND AGREES THAT
EACH HAS REVIEWED OR HAD THE OPPORTUNITY TO REVIEW THIS WAIVER WITH ITS
RESPECTIVE LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL COUNSEL. IN
THE EVENT OF LITIGATION, THIS ESCROW AGREEMENT MAY BE FILED AS A CONSENT
BY ALL PARTIES TO A TRIAL BY THE COURT.

        28.      Publicity. No party will (a) use any other party’s proprietary indicia, trademarks, service
marks, trade names, logos, symbols, or brand names, or (b) otherwise refer to or identify any other party
in advertising, publicity releases, or promotional or marketing publications, or correspondence to third
parties without, in each case, securing the prior written consent of such other party.

        29.     Joint and Several Obligations. Without limiting the joint and several nature of their
obligations to Escrow Agent in this Escrow Agreement, Buyer and the Company agree between
themselves that each will be responsible for one-half of all such joint and several obligations.

                                        [Signature page follows.]




                                                    12
PHX 332458823v6
Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 85 of 95
       Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 86 of 95



        IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be executed
under seal as of the date first above written.

                                           Buyer:

                                           SMITH & WESSON CORP.



                                           By:
                                           Name:    Jeffrey D. Buchanan
                                           Title:   Executive Vice President, Chief Financial
                                                    Officer, and Treasurer


                                           Company:

                                           GEMINI TECHNOLOGIES, INCORPORATED



                                           By:
                                           Name:    Ronald J. Martinez
                                           Title:   President and Chief Executive Officer

                                           Escrow Agent:

                                           WASHINGTON TRUST BANK



                                           By:
                                           Name:
                                           Title:




                              Signature Page to Escrow Agreement
Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 87 of 95
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 88 of 95



                                              SCHEDULE A

                                             Schedule of Fees

        SMITH & WESSON CORP., a Delaware corporation (“Buyer”);
        GEMINI TECHNOLOGIES, INCORPORATED, an Idaho corporation (the “Company”);
        WASHINGTON TRUST BANK, a Washington banking association, (“Escrow Agent”).

Administration:                                                    fiduciary escrow agent - Holdback on
                                                                   sale

Fee Schedule:                                                      $5000.00

Administration Period:                                             August 7, 2017 – August 7, 2019

Required Administration:                                           fiduciary control
                                                                   Distribution to provisions
                                                                   Distribution reporting
                                                                   1099-tax reporting

The fee for this service is a set / flat fee for period above and not conditioned or calculated upon
asset value and subject to Escrow Administration in the Federated Government Obligations Fund
#117- GOFXX as subject to:

         1.       Investment of FundsBased upon Buyer’s and the Company’s prior review of investment
alternatives, in the absence of further specific written direction to the contrary, Escrow Agent is directed
to initially invest and reinvest the Escrow Funds in the investment indicated on Schedule B hereto. The
Company and Buyer may provide written instructions changing the investment of the Escrow Funds to
Escrow Agent; provided, however, that no investment or reinvestment may be made except in the
following: (a) direct obligations of the United States of America or obligations the principal of and the
interest on which are unconditionally guaranteed by the United State of America; (b) U.S. dollar
denominated deposit accounts and certificates of deposits issued by any bank, bank and trust company, or
national banking association (including Escrow Agent and its affiliates), which such deposits are either
(i) insured by the Federal Deposit Insurance Corporation or a similar governmental agency, or (ii) with
domestic commercial banks which have a rating on their short- term certificates of deposit on the date of
purchase of “A-1” or “A-1+” by S&P or “P-1” by Moody’s and maturing no more than 360 days after the
date of purchase (ratings on holding companies are not considered as the rating of the bank); (c)
repurchase agreements with any bank, trust company, or national banking association (including Escrow
Agent and its affiliates); or (d) institutional money market funds, including funds managed by Escrow
Agent or any of its affiliates; provided that Escrow Agent will not be directed to invest in investments that
Escrow Agent in its sole discretion determines are not consistent with Escrow Agent’s policy or practices.
Buyer and the Company acknowledge that Escrow Agent does not have a duty nor will it undertake any
duty to provide investment advice.




PHX 332458823v6
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 89 of 95



                                        SCHEDULE B

                                  Escrow Funds Investment



            Federated Government Obligations #117 | CUSIP 608919718 | Symbol GOFXX




PHX 332458823v6
Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 90 of 95
        Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 91 of 95



                                             SCHEDULE C

                                            Representatives

        Each of the following person(s) is a Buyer Representative authorized to execute documents and
direct Escrow Agent as to all matters, including fund transfers, address changes, and contact information
changes, on Buyer’s behalf (only one signature required):

Jeffrey D. Buchanan
Name                                      Specimen signature                            Telephone No.

Robert J. Cicero                                                                        (
Name                                      Specimen signature                            Telephone No.

Deana L. McPherson
Name                                      Specimen signature                            Telephone No.

(Note: if only one person is identified above, please add the following language:)
The following person not listed above is authorized for call-back confirmations:


Name                                                     Telephone Number

Each of the following person(s) is a Company Representative authorized to execute documents and direct
Escrow Agent as to all matters, including fund transfers, address changes, and contact information
changes, on the Company’s behalf (only one signature required):
                                                                                       (208) 991-6825
Ronald J. Martinez
Name                                      Specimen signature                            Telephone No.


Name                                      Specimen signature                            Telephone No.


Name                                      Specimen signature                            Telephone No.

(Note: if only one person is identified above, please add the following language:)
The following person not listed above is authorized for call-back confirmations:


Name                                                     Telephone Number
Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 92 of 95




          EXHIBIT C
Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 93 of 95
Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 94 of 95
Case 1:18-cv-00035-CWD Document 54 Filed 09/30/20 Page 95 of 95
